     Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 1 of 52
                                                            EVI DIXON
                                                           Page 1                                                              Page 3
           IN THE UNITED STATES DISTRICT COURT                       1               INDEX
               FOR THE DISTRICT OF MONTANA                           2   EXAMINATION OF EVI DIXON BY                           PAGE
                    BUTTE DIVISION
                                                                     3      Mr. Ian McIntosh, Esq..................5, 126
                                                                     4      Ms. Breean Walas, Esq.....................118
      __________________________________________________             5   E X H I B I T S R E F E R R E D T O:
      JOHN MEYER,                                                    6   Exhibit 13.......................................86
               Plaintiff,                                                Exhibit 25...................................47, 52
                                                                     7   Exhibit 29....................................88-89
         vs.            Cause No. 18-CV-00002-BMM
                                                                         Exhibit 65......................................123
      BIG SKY RESORT,                                                8
               Defendant.                                                DEPOSITION EXHIBITS:
                                                                     9
      ___________________________________________________
                                                                         Exhibit 70 Evi Dixon Subpoena.................13
       VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION OF               10
                      EVI DIXON                                          Exhibit 71 NSAA, National Ski Areas
      ___________________________________________________           11            Association, Collision
                                                                                  Safety..........................77-78
        BE IT REMEMBERED, that the videotaped
                                                                    12
      deposition upon oral examination of EVI DIXON,                     Exhibit 72 Colored Photograph with
      appearing at the instance of Defendant, was taken             13            green markings..................85-86
      at the offices of Crowley Fleck, PLLP, 1915 South
                                                                    14   Exhibit 73 Affidavit of Evi Dixon........99, 122
                                                                    15   Exhibit 74 Evi Dixon E-mail list.............117
      19th Avenue, Bozeman, Montana, 59718, on the 24th             16
      day of January 2020, beginning at the hour of 8:59            17
      a.m. pursuant to the Federal Rules of Civil                   18
                                                                    19
      Procedure, before Marla Jeske, Court Reporter -
                                                                    20
      Notary Public, CSR.                                           21
                                                                    22
                                                                    23
                                                                    24
                                                                    25


                                                           Page 2                                                              Page 4
 1                     APPEARANCES                                   1      WHEREUPON, the following proceedings were had
 2
                                                                     2   and testimony taken, to-wit:
           ATTORNEY APPEARING ON BEHALF OF THE
 3         PLAINTIFF, JOHN MEYER:                                    3
 4                                                                   4                * * * * *
                Ms. Breean Walas, Esq.
 5              Walas Law Firm                                       5
                P.O. Box 4591                                        6       VIDEO TECHNICIAN: This is the time and place
 6              Bozeman, Montana 59772                               7   set for the deposition of Evi Dixon in the case of
                breean@walaslawfirm.com
 7              (501) 246-1067                                       8   John Meyer, plaintiff, versus Big Sky Resort,
 8                                                                   9   defendant. It is Cause Number 18-CV-0002 [sic],
           ATTORNEYS APPEARING ON BEHALF OF THE
 9         DEFENDANT, BIG SKY RESORT:                               10   dash, BMM in the United States District Court for
10                                                                  11   the district of Montana, Butte Division.
                Mr. Ian McIntosh, Esq.                              12           This video deposition is being held at
11              Mr. Mac Morris, Esq.
                CROWLEY FLECK PLLP                                  13   the offices of Crowley and Fleck located at 1915
12              1915 South 19th Avenue                              14   19th Avenue in Bozeman, Montana.
                P.O. Box 10969
13              Bozeman, MT 59719-0969                              15           Today's date is January 24th, 2020. The
                imcintosh@crowleyfleck.com                          16   time is 8:59 a.m.
14              wmorris@crowleyfleck.com                            17           The court reporter is Marla Jeske with
                (406) 556-1430
15                                                                  18   Bridger Court Reporting. I'm Mark Brown, the
16                                                                  19   videographer.
17         ALSO PRESENT:
18           Mike Unruh                                             20           Will the attorneys please now identify
19                                                                  21   themselves for the record.
20                                                                  22       MS. WALAS: Breean Walas for the plaintiff.
21
22                                                                  23       MR. McINTOSH: Ian McIntosh and Mac Morris
23                                                                  24   for defendant, Big Sky.
24
25                                                                  25       VIDEO TECHNICIAN: Will the witness now


                                                                                               1 (Pages 1 to 4)
                                      BRIDGER COURT REPORTERS, INC.
                                              (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 2 of 52
                                                     EVI DIXON
                                                  Page 5                                                  Page 7
 1   please be sworn in.                                    1    reason.
 2                                                          2        Q. So you are prepared to give accurate and
 3                EVI DIXON,                                3    truthful testimony today?
 4   called as a witness herein, having been first duly     4        A. Yes.
 5   sworn, was examined and testified as follows:          5        Q. Tell me what you did, if anything, to
 6                                                          6    prepare for this deposition?
 7                EXAMINATION                               7        A. Um, I met with Mr. Meyer a few times.
 8   BY MR. McINTOSH:                                       8    We wrote down that affidavit that you have and I
 9       Q. Can you please state your name.                 9    have a copy. I went through the second report of
10       A. It's Evi Dixon.                                10    Mr. Petrozzi, Petrozzi. I think that's it.
11       Q. And what is your address, Ms. Dixon?           11        Q. Did you meet with Ms. Walas to prepare
12       A. 3180 Curtis Lane, Manhattan, Montana,          12    for --
13   59741.                                                13        A. Yes, we met --
14       Q. And your telephone number?                     14        Q. -- deposition?
15       A. 406 579-9694.                                  15        A. -- with Ms. Walas yesterday.
16       Q. Have you ever had your deposition taken        16        Q. Why didn't you tell me that when I asked
17   before?                                               17    you what you did to prepare for the deposition?
18       A. No.                                            18        A. I was focused on the previous times.
19       Q. Just to make sure that we understand the       19        Q. When did you first meet with Mr. Meyer?
20   rules, I'm going to go through them.                  20        A. Generally or for that -- for his case?
21          We need to talk one at a time. So even         21        Q. For his case.
22   if you know exactly what I'm going to ask you, you    22        A. Um, I don't remember the exact date,
23   need to let me finish the question before you start   23    November, end of November or middle of November.
24   answering so the court reporter can get a good        24        Q. Was that shortly after you were asked
25   record. Do you understand that?                       25    not to return to ski patrol at Big Sky?


                                                  Page 6                                                  Page 8
 1        A. I do.                                          1        A. It was.
 2        Q. And if you're answering a question and I       2        Q. How soon after you were asked not to
 3   come in with the next question before you're done,     3    return as a ski patroller at Big Sky, did you meet
 4   for example, you may pause, I might think you're       4    with Mr. Meyer?
 5   done, if you haven't finished your answer, will you    5        A. Well, I don't remember the dates. I
 6   please let me know that you were not done?             6    remember that I was told that I'm not going to be
 7        A. Yeah.                                          7    coming -- being rehired before the refresher. So
 8        Q. If I ask you a question and you do not         8    it was like two weeks before the refresher started,
 9   understand it, will you let me know?                   9    very close. And um, I was asking if I can still
10        A. Yes.                                          10    attend the refresher and then I was told after two
11        Q. Okay. So if you answer a question             11    inquiries or so, no. And then after this, I think
12   without letting me know that you do not understand    12    it was after that that I met, but I have no
13   it, we can understand -- "we" being me and the jury   13    recollection of dates.
14   can understand that you did understand the            14        Q. Did you contact Mr. Meyer and let him
15   question, right?                                      15    know that you had been asked not to return to Big
16        A. Okay.                                         16    Sky?
17        Q. Is that correct?                              17        A. We had a -- I contacted him because he
18        A. Yes.                                          18    posted on Facebook about his twin boys and I'm a
19        Q. Will you agree not to answer a question       19    craniosacral therapist. I needed to make some
20   that you do not understand?                           20    money, so I asked him if he would be -- I can treat
21        A. Yes.                                          21    his babies and he agreed that I treat his babies
22        Q. Is there any reason to believe today          22    and himself and his wife and then we kind of talked
23   that you cannot give accurate and truthful            23    that I'm not returning to Big Sky.
24   testimony?                                            24        Q. So how soon after you were asked not to
25        A. Is there any reason? No, there's no           25    return to Big Sky, did you agree to help Mr. Meyer


                                                                                  2 (Pages 5 to 8)
                             BRIDGER COURT REPORTERS, INC.
                                     (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 3 of 52
                                                 EVI DIXON
                                             Page 9                                                   Page 11
 1   in his lawsuit?                                        1       Q. So my question is, did you rely on any
 2       A. Maybe two, three weeks.                         2   information that Mr. Meyer provided to you to form
 3       Q. And whose suggestion was it that you            3   your opinions in this case?
 4   help Mr. Meyer, your suggestion or his suggestion?     4       A. On some, yes.
 5       A. I don't know.                                   5       Q. Okay. So can you tell me what Mr. Meyer
 6       Q. What have you discussed with Mr. Meyer          6   told you that you have relied on to form your
 7   about his accident and this lawsuit?                   7   opinions in this case?
 8       MS. WALAS: Objection, privileged.                  8       A. We -- one of the first things that we
 9       MR. McINTOSH: How? How is it privileged?           9   did, we looked at the picture of the -- of the
10       MS. WALAS: When she met with him it was in        10   Highway run where the Loop Road is cutting through
11   an attorney work product capacity and they were       11   between Highway and that Bermuda Triangle and we
12   meeting to make decisions on whether to move          12   together looked at this picture where the people
13   forward with her becoming an expert or not in the     13   were standing on the catwalk, on the front, Loop
14   case.                                                 14   Road.
15       MR. McINTOSH: So are you going to instruct        15       Q. Is there anything else you reviewed to
16   the third-party witness not to answer the question?   16   form your opinions in this case other than that
17       MS. WALAS: Specific to that question, yes.        17   picture?
18   BY MR. McINTOSH:                                      18       A. Not that I recount.
19       Q. Okay. Ms. Dixon, does Ms. Walas                19       Q. Okay. So the only thing you relied on
20   represent you personally?                             20   to form your opinions in this case is the picture?
21       A. No.                                            21       A. That was for sure the main thing and I
22       Q. She's not your attorney, correct?              22   don't think I had any other -- any other things
23       A. No.                                            23   not -- that was the picture.
24       Q. And are you going to tell me what you          24       Q. Did you review Mr. Meyer's deposition
25   discussed with Mr. Meyer?                             25   transcript?


                                            Page 10                                                   Page 12
 1        A. Can you repeat the question?                   1       A. No.
 2        Q. Yes. My question is, what did you              2       Q. Did you review the deposition of the
 3   discuss with Mr. Meyer?                                3   witness Tom McMakin?
 4        A. When I first met with him?                     4       A. Yesterday I heard that he was here and
 5        Q. About this case. What did you discuss          5   um, I -- Breean showed me my statement from the
 6   with Mr. Meyer about this case? That's the             6   accident investigation.
 7   question I'm asking you.                               7       Q. Okay.
 8        A. We discussed his accident and area of          8       A. What I said -- what he said.
 9   the accident and about my general work, what I've      9       Q. So my question was, did you review
10   done in Big Sky.                                      10   Mr. McMakin's deposition?
11        Q. And you relied on the information that        11       A. No.
12   he told you to provide to form your opinions in       12       Q. Do you think it's important to review
13   this case; is that right?                             13   the deposition of the -- deposition testimony of
14        A. I relied on -- did I rely on the -- what      14   the only witness to this accident?
15   is the question?                                      15       A. Yeah, but I don't have it.
16        Q. Did you rely on things that he told you       16       Q. So you agree that would be an important
17   to form your opinions in this case?                   17   thing to review and you have not reviewed it,
18        A. I don't remember what he told me. I was       18   correct?
19   the accident investigator. I knew what I -- I kind    19       A. I have not reviewed it. I don't have
20   of remembered the accident. I remember -- I           20   it.
21   actually remember his accident but I do not           21       Q. You received a subpoena in December
22   remember exact the form of the accident               22   asking you to produce certain documents, correct?
23   investigation and all the pictures and what was       23       A. Correct.
24   written, all the statements and the measurements      24   ///
25   because we have so many.                              25   ///


                                                                               3 (Pages 9 to 12)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 4 of 52
                                                 EVI DIXON
                                            Page 13                                                    Page 15
 1          (Whereupon, Deposition                          1   my knitted stuff and take some pictures of my
 2           Exhibit Number 70 was                          2   alpacas.
 3           marked for identification.)                    3       Q. And you had correspondence with
 4   BY MR. McINTOSH:                                       4   Mr. Meyer about all of those things?
 5       Q. I'm going to hand you what I've marked          5       A. On the phone.
 6   as Exhibit 70. Do you agree that Exhibit 70 is a       6       Q. Did you have any written correspondence
 7   copy of the subpoena that you were served with         7   either by e-mail, text, Facebook, any method with
 8   asking you to produce certain documents?               8   Mr. Meyer?
 9       A. Yeah.                                           9       A. Probably thanking him for the pictures
10       Q. And you were asked to produce any and          10   he took for my alpacas.
11   all documents in your possession or control           11       Q. Anything else?
12   regarding John Meyer's ski wreck on December 11,      12       A. No.
13   2015, including, but not limited to, all reports,     13       Q. Okay. Did you have correspondence with
14   notes and correspondence, including e-mails or        14   Mr. Meyer on Facebook?
15   texts with any current or former Big Sky employees    15       A. I did, yeah, on Facebook or on messenger
16   and all correspondence, including e-mails or texts,   16   probably. Because we were Facebook friends, I
17   with Mr. Meyer or anyone acting on his behalf; is     17   might have commented on something under his post.
18   that correct?                                         18       Q. And you failed to produce that
19       A. Regarding his accident, yes.                   19   correspondence in response to the subpoena?
20       Q. And did you comply with the subpoena?          20       A. I don't know how -- whoops, sorry. I
21       A. I didn't have any messages with John           21   don't know how to find these correspondences.
22   Meyer about his accident.                             22       Q. Don't you just simply look on your
23       Q. You've never had any correspondence with       23   Facebook page?
24   Mr. Meyer about his accident?                         24       A. I looked but I couldn't find anything.
25       A. During -- during the time his lawsuit is       25       Q. Did you read that you can be held in


                                            Page 14                                                    Page 16
 1   going, no.                                             1   contempt for failing to comply with the subpoena?
 2       Q. The subpoena is not limited to the time         2       A. No.
 3   that his lawsuit is going, is it?                      3       Q. You failed to read that?
 4       A. Ski wreck, it's limited to his time of a        4       A. Yeah.
 5   ski wreck. I didn't know John Meyer before his ski     5       Q. What other correspondence have you had
 6   accident.                                              6   with Mr. Meyer?
 7       Q. Well, if you didn't know him before his         7       A. What other? So there is phone call,
 8   ski accident, you didn't have any correspondence       8   there is text message, there is messenger on
 9   with him before December 11, 2015, right?              9   Facebook. These might be the possibilities because
10       A. Yeah, I didn't have any correspondence.        10   these are my main communication message systems.
11       Q. Right. So have you had any                     11       Q. What text messages have you had with
12   correspondence at any time with Mr. Meyer?            12   Mr. Meyer?
13       A. Yes.                                           13       A. I don't know.
14       Q. And you failed to produce that in              14       Q. You don't even know the subjects you've
15   response to the subpoena, didn't you?                 15   corresponded with Mr. Meyer about?
16       A. Because I was reading out of it that it        16       A. Well, the main subject that we had
17   should have been regarding his ski wreck.             17   corresponded was taking pictures of my alpacas and
18       Q. So what correspondence have you had with       18   wanting some knitted hats. I think by now I've
19   Mr. Meyer?                                            19   probably made three hats also for the babies.
20       A. Um, he called me after he came back to         20       Q. What about when in November when you
21   Big Sky. I went there in the morning when             21   started speaking with Mr. Meyer about acting as an
22   Mr. Meyer and his girlfriend, Amanda, came to the     22   expert witness for him, did you have correspondence
23   cafeteria where we had our morning meeting. I         23   with him about that?
24   shook their hands and then sometimes later on we      24       A. When to meet? Not about the accident on
25   became Facebook friends and he came out to look at    25   messenger, as far as I recall but when, what time


                                                                             4 (Pages 13 to 16)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
     Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 5 of 52
                                                   EVI DIXON
                                              Page 17                                                    Page 19
 1     we will meet.                                          1   communications with her.
 2         Q. Okay. So you had correspondence with            2        Q. But she sent you a letter and you failed
 3     Mr. Meyer about when to meet to discuss you helping    3   to produce that letter in response to the subpoena,
 4     him with his case, correct?                            4   correct?
 5         A. Yes.                                            5        A. That might have been after that date.
 6         Q. And you failed to produce that in               6        Q. Well, what day was the letter?
 7     response to the subpoena, correct?                     7        A. I don't remember.
 8         A. Correct.                                        8        Q. And you did not object to the subpoena,
 9         Q. Why didn't you produce correspondence in        9   correct?
10     response to the subpoena?                             10        A. No, I'm really not court savvy and I
11         A. My focus was to bring all my evidence          11   really don't know when to do what. I tried my
12     that I had from Big Sky, and being an accident        12   best.
13     investigator, so I delivered my laptop to you. I      13        Q. Well, the directions are right in the
14     couldn't even log into the Big Sky laptop anymore.    14   subpoena on the third page, right?
15     That's all I had.                                     15        A. The little -- I usually don't read
16             And I know that I have not done anything      16   little print.
17     since we talked, as you as lawyer for Big Sky, you    17        Q. So if it's little you don't read it?
18     told me that I can't communicate with John Meyer,     18        A. Rarely.
19     and when I was still working in Big Sky and I         19        Q. Doesn't it say right there "duties in
20     never had any communication with him during my        20   responding to a subpoena"?
21     employment.                                           21        A. It probably does but I haven't read it.
22         Q. Okay. And I'm going to move to strike          22        Q. Okay. You had the opportunity to read
23     the portion of the answer that was privileged         23   it though, correct?
24     information. That was not what the question asked.    24        A. Of course.
25             The subpoena asked you to produce,            25        Q. And you could have of course worked with


                                              Page 18                                                    Page 20
 1     quote, "all correspondence, including e-mails or       1   an attorney, Mr. Meyer, to object if you wanted to,
 2     texts with Mr. Meyer or anyone acting on his           2   correct?
 3     behalf," correct?                                      3       A. Correct.
 4         A. Correct. I was thinking that it was             4       Q. And you failed to do so, correct?
 5     doing -- you know, regarding the lawsuit.              5       A. Correct.
 6         Q. Have you had any correspondence with            6       Q. Did you send any bills to Mr. Meyer?
 7     anyone other than Mr. Meyer; in other words, anyone    7       A. No.
 8     acting on his behalf?                                  8       Q. Bills for your time?
 9         A. With his wife?                                  9       A. No.
10         Q. And you haven't produced that                  10       Q. How much are you charging Mr. Meyer for
11     correspondence?                                       11   your time in this matter?
12         A. Last week. That was last week.                 12       A. Um, I get about $100 an hour.
13         Q. Okay. Any other? Have you had                  13       Q. And how much -- how many hours have you
14     correspondence with anyone else acting on             14   spent in this case, on this case?
15     Mr. Meyer's behalf?                                   15       A. About, probably six.
16         A. No.                                            16       Q. So have you been paid $600 by Mr. Meyer?
17         Q. You've never had communications with           17       A. Yes.
18     Ms. Walas?                                            18       Q. When were you paid $600 by Mr. Meyer?
19         A. Yesterday, yes.                                19       A. When?
20         Q. Okay. Have you ever had communications         20       Q. Yes.
21     with Nadine Nadow, another attorney that was acting   21       A. After -- after we met.
22     on Mr. Meyer's behalf?                                22       Q. Did you receive any sort of fee from
23         A. I heard that she was trying to be              23   Mr. Meyer upfront?
24     John's attorney and I think I had some letter that    24       A. Yes, he gave me $500 as a disclaimer, I
25     I got sent to me. I don't recall any verbal           25   think he called it.


                                                                               5 (Pages 17 to 20)
                             BRIDGER COURT REPORTERS, INC.
                                     (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 6 of 52
                                                 EVI DIXON
                                            Page 21                                                   Page 23
 1        Q. And do you receive any additional money        1       A. Kinesiology schools and ortho --
 2   if Mr. Meyer were to succeed or receive a              2   craniosacral therapy schools, conferences for
 3   settlement in this case?                               3   mindset, which took some classes in anatomy in
 4        A. If -- am I going to receive something?         4   Europe.
 5        Q. Additional money from Mr. Meyer.               5       Q. What year did you graduate from the
 6        A. No.                                            6   University of Vienna?
 7        Q. Do you receive any sort of bonus if            7       A. 1986.
 8   Mr. Meyer wins this case?                              8       Q. Do you have any degrees after the
 9        A. No, I don't think so.                          9   University of Vienna?
10        Q. Do you have a written contract with           10       A. We don't have the degrees system or we
11   Mr. Meyer?                                            11   didn't have the degrees system as we have here. So
12        A. I think you showed me this                    12   I have certificate for the tourism management.
13   last -- yesterday. I have some type of written up     13       Q. Okay. Do you have any additional
14   but I don't know if it's called a contract.           14   certificates after the certificate you received
15        Q. But you have a written agreement with         15   from the University of Vienna?
16   Mr. Meyer?                                            16       A. Yes, for my education in being a
17        A. Something, yeah.                              17   therapist and counselor.
18        Q. And then you failed to produce that           18       Q. What type of therapist?
19   either with your expert report or in response to      19       A. Craniosacral osteopathy, craniosacral
20   the subpoena, correct?                                20   therapy, AORT -- A-O-R-T, automatic osteopathic
21        A. Correct.                                      21   reposition techniques, kinesiology, touch for
22        Q. Let's talk about your background a            22   health, physio kinesiology, kinesiology against
23   little bit.                                           23   allergies in a child work. Anything else? I can
24           Tell me where you grew up?                    24   keep going.
25        A. In Austria.                                   25       Q. So it's your testimony under oath that


                                            Page 22                                                   Page 24
 1       Q. Where in Austria?                               1   you have a degree for every single one of those
 2       A. In Vienna.                                      2   things you just listed or a --
 3       Q. And please describe for me your                 3       A. No, certificate.
 4   educational background.                                4       Q. -- certificate for every one of those
 5       A. I have high school and then I went to           5   things you just listed?
 6   Vienna University. I studied P.E. and French and       6           You need to let me finish.
 7   then I changed subject to physical therapy, kind of    7       A. Yeah, sorry. I'm sorry.
 8   not physical therapy. It was called recreation         8       Q. It's your testimony that you have a
 9   rehabilitation and then I got a degree in tourism.     9   certificate for every one of those things that you
10       Q. Do you have a college degree in tourism?       10   just listed?
11       A. Yes.                                           11       A. Yes, I got it.
12       Q. From where?                                    12       Q. And what are those? All those different
13       A. From the University of Vienna.                 13   things. For example, you started out talking about
14       Q. Do you have any formal education after         14   craniosacral therapy, can you just explain what
15   the University of Vienna?                             15   that is?
16       A. Yes, I am constantly learning and              16       A. It's a method that helps people release
17   educating myself.                                     17   stress and gives, you know -- how should I -- I
18       Q. And I asked if you have any formal             18   don't know if I should tell you -- talk about
19   education.                                            19   craniosacral therapy. It's a method to help people
20       A. What do you mean by --                         20   to feel better.
21       Q. So in other words, did you attend any          21       Q. But what do you do?
22   other schools or universities after the University    22       A. I work with my hands.
23   of Vienna?                                            23       Q. Do you like give them a scalp massage?
24       A. Yes.                                           24       A. It's not a massage.
25       Q. Where?                                         25       Q. Is it similar to a scalp massage?


                                                                            6 (Pages 21 to 24)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 7 of 52
                                                 EVI DIXON
                                            Page 25                                                    Page 27
 1        A. I hold -- yes, it's similar to Reiki but       1   can finally release it, and so nothing that I do
 2   it's not Reiki at all.                                 2   will release stress in the body. It is just what
 3        Q. And those other certificates that you          3   the patient's body is ready to let go.
 4   talked about, are they all just manipulating           4       Q. Do you -- when you're giving someone a
 5   different parts of the body?                           5   craniosacral treatment, do you rub their head with
 6        A. No, it's not about manipulating.               6   your hands?
 7        Q. What is it then?                               7       A. No.
 8        A. It's about helping the body release what       8       Q. What do you do with your hands? Do you
 9   is blocking the central nervous system.                9   touch their body?
10        Q. So all those certificates you said you        10       A. Yes.
11   had are all about helping release the body or         11       Q. So what do you do?
12   helping the body release the central nervous          12       A. I just put my hands very, very slightly
13   system; is that right?                                13   on either the skull or on the occiput, on the back
14        A. The ones that apply for the craniosacral      14   of the skull, or I touch the chest or down at the
15   part, yes.                                            15   sacrum or the feet.
16        Q. And how do you do that? Specifically,         16       Q. And what do you do when you touch them?
17   how do you help someone with your craniosacral        17       A. I feel into the system and look for the
18   therapy?                                              18   rhythm of the cranio -- of the cerebral spinal
19        A. I use my hands.                               19   fluid and watch the different body systems;
20        Q. On what?                                      20   muscles, tendons, fluid, bones are doing
21        A. On the body.                                  21   rhythm-wise.
22        Q. What part of the body?                        22       Q. And to be clear, these are not medical
23        A. Any part of the body, mainly the              23   degrees you have, correct?
24   craniosacral system is the main system is the skull   24       A. Correct.
25   and the spinal cord down to the sacrum, but then      25       Q. And you're not a chiropractor?


                                            Page 26                                                    Page 28
 1   the -- I'm working with the rhythm of those            1       A. Correct.
 2   cerebral spinal fluid and it gets spread out           2       Q. Do you have any sort of license from the
 3   throughout the body so I can work even with the        3   state of Montana?
 4   little toe or with the knee or with the pelvis and     4       A. No.
 5   wherever my intention goes.                            5       Q. Where are all these certificates that
 6        Q. I'm sorry, were you done?                      6   you listed, where are they from?
 7        A. Yes.                                           7       A. From the different teachers or
 8        Q. What is the difference between what you        8   instructors.
 9   do and a scalp massage?                                9       Q. And are these just things that you
10        A. It's non-manipulative.                        10   received online?
11        Q. What you do is non-manipulative?              11       A. No.
12        A. Uh-huh.                                       12       Q. Where did you receive them from then?
13        Q. Is that a yes?                                13       A. From them, from the different
14        A. Yes.                                          14   instructors.
15        Q. The other thing is you have to answer         15       Q. So you went and took different classes
16   out loud today.                                       16   for each one of those things that you listed?
17        A. Yes.                                          17       A. Yes.
18        Q. What do you mean that what you do is          18       Q. Do you have actual certificates?
19   non-manipulative?                                     19       A. I have some, but with all the moving
20        A. Because the system -- what we say the         20   that I did, I had to reduce a lot of stuff so I
21   craniosacral therapy is the most non-manipulative     21   don't have them all anymore.
22   method because it's not something that I do. I am     22       Q. And are any of these practices that
23   just following what's happening in the body and       23   you talked about, the craniosacral therapy and
24   that's how the body says ah, something, somebody is   24   the other things, are any of them licensed by
25   holding my pain or my stress and all the cells I      25   any -- any board that licenses health care provided


                                                                             7 (Pages 25 to 28)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 8 of 52
                                                 EVI DIXON
                                            Page 29                                                    Page 31
 1   to people in the United States?                        1   live?
 2       A. Um, I don't know.                               2       A. He lives with me.
 3       Q. So do you know if any board or                  3       Q. So both of your children live with you?
 4   government agency recognizes any of these things       4       A. Well, at their address is with me. My
 5   you do as being health care?                           5   son lives definitely with me. He lives in my
 6       A. I don't know.                                   6   house.
 7       Q. Have you received any formal education          7       Q. Okay. So I guess I don't understand.
 8   in the United States?                                  8   You said -- you said both of them have their
 9       A. My EMT.                                         9   addresses with you, does that mean they live with
10       Q. Anything else?                                 10   you or not?
11       A. No.                                            11       A. My son lives with me and my daughter is
12       Q. Do you still have an EMT?                      12   out in Arizona traveling and so she needed -- she
13       A. Yeah.                                          13   needs an address and that's my home address.
14       Q. What did you do to obtain an EMT?              14       Q. And what are the ages of your children?
15       A. I first became a first responder by            15       A. 29 and 31. Nikolas is 31 and Marlene is
16   doing -- taking classes with Steve Emerson and then   16   29.
17   I upgraded to the EMT by repeating the whole cycle    17       Q. Have you ever been charged with a crime?
18   again with Steve Emerson and Seth Barker.             18       A. No.
19       Q. Are you a United States citizen?               19       Q. Have you ever been arrested?
20       A. No.                                            20       A. No.
21       Q. Do you have a green card?                      21       Q. Are you a member of any organizations?
22       A. Yes.                                           22       A. No.
23       Q. When did you obtain a green card?              23       Q. Do you hold any state licenses?
24       A. I got the green card the first time I          24       A. My driver's license and my EMT license.
25   came to the United States in -- so that was in '86.   25       Q. I'd like to talk about your background


                                            Page 30                                                    Page 32
 1   But I received a green card in '88 after I got         1   in the ski industry.
 2   married for the first time and then I moved back to    2           Before you started working as a ski
 3   Austria and relinquished my card. And then when I      3   patroller for Big Sky, have you -- first of all,
 4   moved back in 2004, I requested my green card back.    4   have you ever worked at any ski area in the United
 5      Q. Who was your first marriage to?                  5   States other than Big Sky?
 6      A. Jim Sitton.                                      6       A. No.
 7      Q. Can you spell the last name, please?             7       Q. Have you ever worked at any ski area
 8      A. S-I-T-T-O-N.                                     8   anywhere in the world other than working at Big
 9      Q. And did you have any children with               9   Sky?
10   Mr. Sitton?                                           10       A. Yes.
11      A. Yes.                                            11       Q. Where else?
12      Q. And what are the names of the children?         12       A. In Austria.
13      A. Nikolas, N-I-K-O-L-A-S Sitton and               13       Q. What did you do for a ski area in
14   Marlene, M-A-R-L-E-N-E Sitton.                        14   Austria?
15      Q. And do Nikolas and Marlene Sitton live          15       A. I was working as a ski instructor and in
16   in Montana?                                           16   the summertime I was working in a ski area but they
17      A. They do.                                        17   didn't ski there, as a waitress for a friend of
18      Q. Where do they live?                             18   mine.
19      A. Well, my daughter's residence is at my          19       Q. Obviously your work as a waitress
20   house but she, right now, is in Arizona.              20   doesn't have anything to do with your opinions in
21      Q. Is she returning to Montana?                    21   this case, does it?
22      A. Yes.                                            22       A. No.
23      Q. When?                                           23       Q. Where did you work as a ski instructor
24      A. Probably in April.                              24   in Austria?
25      Q. And what about Nikolas, where does he           25       A. My most years were in Konigsleiten. Do


                                                                             8 (Pages 29 to 32)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 9 of 52
                                                 EVI DIXON
                                            Page 33                                                    Page 35
 1   I need to spell it?                                    1   ski patroller at anyplace other than Big Sky,
 2       Q. What years did you work as a ski                2   correct?
 3   instructor in Austria?                                 3       A. Correct.
 4       A. So I graduated from high school in 1976         4       Q. So you don't know how ski
 5   and then I started to go to a university. And          5   instructors -- excuse me, strike that.
 6   this would be college year I guess. And in one         6          So you do not know how ski patrollers at
 7   of my first winter vacations after I started           7   resorts other than Big Sky determine when and where
 8   going -- after I started with my sports study, I       8   to mark hazards, correct?
 9   became a ski instructor. I worked as a ski             9       A. I do not know that.
10   instructor in Maria Alm for like two weeks in         10       Q. So you're not familiar with the industry
11   December over the Christmas breaks and then in        11   standards, correct?
12   February over the semester breaks and the Easter      12       A. That is -- I don't know if I can say
13   breaks. So we have longer -- we have like three       13   correct because isn't Big Sky industry standard?
14   weeks Easter and one month semester and two weeks     14       Q. You don't know one way or the other, do
15   over Christmas and that pretty much continued every   15   you?
16   winter till I decided -- after my tourism degree, I   16       A. I don't know what to answer now. Sorry.
17   decided to do two full seasons in Austria. I was      17       Q. Well, does Big Sky mark hazards and
18   in Konigsleiten and that's when I met Toni            18   place warnings like other ski resorts in the
19   Sendlhofer. I actually met him in the spring I        19   industry or do they do it differently?
20   think. Toni Sendlhofer, because he wanted to hire     20       A. I would say they do it the same way as
21   me to come to Michigan to teach skiing in Boeing      21   other ski areas in the industry.
22   Mountain and I never ended up there because I         22       Q. And what is that based on? What is that
23   never got his contract and so I ended up in Big Sky   23   answer based on?
24   and was teaching there in the season '86/'87,         24       A. Based on people that come from exchange.
25   '88 -- '87/'88.                                       25   Ski patrollers, we do exchanges. I went on one


                                            Page 34                                                    Page 36
 1       Q. How many years did you work total or how        1   exchange to Steamboat. We had talks during our
 2   many ski seasons did you work total in Austria as a    2   refresher where, for example, Mary Bozak or you
 3   ski instructor?                                        3   showed pictures of other ski areas and I saw fences
 4       A. How many full seasons, two. But during          4   and trail merger signs and pretty similar to what
 5   vacation time of my college, eight.                    5   we do.
 6       Q. And you agree, don't you, that ski              6       Q. Well, to be clear, it's untrue that I've
 7   patrollers, not ski instructors, place warnings and    7   ever showed you pictures of any other ski resort,
 8   signs on the ski mountain, correct?                    8   isn't it?
 9       A. That's ski patrollers.                          9       A. It is untrue that -- you showed pictures
10       Q. That's what I said.                            10   of other ski areas, I believe.
11       A. Yes.                                           11       Q. That's your testimony under oath, that I
12       Q. So when you were working as a ski              12   showed you pictures of other ski areas?
13   instructor, part of your job was not to make          13       A. Well, probably not you, Mary did. Mary
14   warning or put warnings up on the mountain,           14   showed us pictures of other ski areas.
15   correct?                                              15       Q. And again, move to strike the privileged
16       A. Correct.                                       16   information.
17       Q. That's not what ski instructors do,            17           Did Big Sky ever give you authority to
18   right?                                                18   disclose privileged information that you received
19       A. No.                                            19   as part of your job?
20       Q. That's going to look bad on the                20       A. Did Big Sky give me authority? Didn't
21   transcript later on.                                  21   or did give me authority, no.
22          Do ski instructors place warnings and          22       Q. They did not, did they?
23   hazard signs on the mountain?                         23       A. No.
24       A. No.                                            24       Q. And you know that the information
25       Q. And you said you've never worked as a          25   provided to you as part of your job is privileged


                                                                             9 (Pages 33 to 36)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 10 of 52
                                               EVI DIXON
                                          Page 37                                                   Page 39
 1   under the attorney-client privilege, right? You      1   responsibility.
 2   were told that on a yearly basis?                    2       Q. And do you think that skiers in Montana
 3        A. Yes.                                         3   do not have to take personal responsibility?
 4        Q. And despite that, you're providing that      4       A. No. No, I don't think that.
 5   privileged, private information to Mr. Meyer and     5       Q. So you agree skiers in Montana need to
 6   his counsel, correct?                                6   take responsibility for their actions?
 7        A. Not during my employment.                    7       A. Yes.
 8        Q. So you think that after your employment      8       Q. And do you agree that skiers in Montana
 9   it just ends and you can talk about anything you     9   need to ski in control?
10   learned?                                            10       A. They should.
11        A. I didn't talk about anything I learned.     11       Q. Well, they have an obligation to do so,
12        Q. You grew up skiing in Europe; is that       12   don't they?
13   correct?                                            13       A. They do.
14        A. That's correct, I grew up in Europe.        14       Q. And what does it mean to ski in control
15        Q. In Austria, specifically you grew up        15   to you?
16   skiing, correct?                                    16       A. To not ski faster than your own ability,
17        A. Yeah, that's where I started to learn       17   to be able to stop, and be able to avoid people or
18   skiing.                                             18   trees.
19        Q. And in Austria there are very few           19       Q. Obstacles, correct?
20   hazards marked at ski areas; isn't that true?       20       A. Yeah.
21        A. During my time as a kid and then as a       21       Q. So you have an obligation in Montana to
22   ski instructor there was -- yeah, there was less    22   ski within your abilities and so that you can stop
23   marking in Austria than here.                       23   to avoid obstacles or people, correct?
24        Q. In fact, there's no marking in Austria      24       A. Correct.
25   on off-piste, correct?                              25       Q. And Mr. Meyer failed to ski in control


                                          Page 38                                                   Page 40
 1       A. There are avalanche danger signs              1   in this case, didn't he?
 2   off-piste when it's an avalanche hill.               2        A. I don't know.
 3       Q. And that's it, right?                         3        Q. You've never looked into that?
 4       A. As far as I recollect, yeah.                  4        A. I didn't see him ski.
 5       Q. What does off-piste mean?                     5        Q. Well, have you done any investigation
 6       A. Um, it's a slope that is not groomed,         6   into how he was skiing that day?
 7   um, that is never groomed, maybe not marked in       7        A. We -- we've done the investigation of
 8   Austria, marked with these green -- green and        8   the area where he came down and where he fell into
 9   yellow or green and red balloons-types signs,        9   the Bermuda Triangle.
10   bubbles.                                            10        Q. Mr. Meyer hit an obstacle, correct?
11       Q. The Highway ski run at Big Sky resort is     11        A. Where he landed he hit the trunk.
12   off-piste, correct?                                 12        Q. He hit an obstacle that caused him to
13       A. I wouldn't call that off-piste.              13   wreck, correct?
14       Q. You think that the Highway ski run at        14        A. That could be the case, but it could be
15   Big Sky is on piste?                                15   not the case.
16       A. Well, if piste -- if we weren't -- if I      16        Q. Well, what does the evidence in this
17   use the word piste as a German word, then it is     17   case establish?
18   off-piste. Because a piste in German is more like   18        A. That he came down Highway and then he
19   a groomed run.                                      19   hit the -- I think that he hit the Loop Road and
20       Q. Highway is never groomed, is it?             20   then he flew somehow because there's -- I don't
21       A. No.                                          21   know, the witness, what he said. I didn't see it.
22       Q. Isn't it true that where you grew up         22   He landed in with his head on the tree trunk.
23   skiers are expected to ski in control and take      23        Q. How fast did the witness, Tom McMakin,
24   personal responsibility?                            24   say Mr. Meyer was skiing down the Highway ski run?
25       A. I believe that everybody should take         25        A. He was saying that he was bombing. Was


                                                                         10 (Pages 37 to 40)
                          BRIDGER COURT REPORTERS, INC.
                                  (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 11 of 52
                                                 EVI DIXON
                                            Page 41                                                   Page 43
 1   that the word, "bombing down"?                         1   but that she also didn't see the accident because
 2       Q. Okay. So you're aware that Mr. McMakin          2   she was looking for her ski.
 3   testified that John Meyer was bombing down the         3       Q. Did you review her deposition testimony?
 4   Highway run?                                           4       A. We talked.
 5       A. Yeah. Breean told me that yesterday.            5       Q. You talked to Ms. Eggert?
 6       Q. And is that significant to you?                 6       A. Uh-huh.
 7       A. I don't understand the word "bombing."          7       Q. Is that a yes?
 8   But according to what Ms. Breean told me, bombing      8       A. Yes.
 9   in -- means that he skied in control. I don't          9       Q. And did you rely on what Ms. Eggert told
10   know. Bombing doesn't really bring the word in my     10   you to form your opinions in this case?
11   vocabulary. I've never used the word "bombing."       11       A. That was after we wrote the affidavit.
12       Q. So when a witness testifies that a skier       12       Q. Okay. So you didn't rely on anything
13   is bombing a run and skiing very fast, you don't      13   that Ms. Eggert told you to form your opinions in
14   know what that means?                                 14   this case?
15       A. No, I don't really know what it means.         15       A. No.
16       Q. You don't know what the term "very fast"       16       Q. Do you agree that Mr. Meyer's speed as
17   means?                                                17   he was skiing down the Highway run is relevant to
18       A. Very fast I know.                              18   the cause of his accident?
19       Q. And the witness, Tom McMakin, testified        19       A. Yes.
20   that Mr. Meyer was skiing very fast and bombing the   20       Q. Do you agree that Mr. Meyer has an
21   run, didn't he?                                       21   obligation to ski in control of his speed?
22       A. Did he say "very fast"?                        22       A. Yes.
23       Q. You don't know one way or the other?           23       Q. Do you agree that variations and
24       A. He was bombing down the run.                   24   steepness in terrain are an inherent danger and
25       Q. And Ms. Walas told you that?                   25   risk of skiing?


                                            Page 42                                                   Page 44
 1       A. Yeah.                                           1       A. Are an inherent danger, yes.
 2       Q. And it's your testimony that you don't          2       Q. Do you agree that catwalks are an
 3   know what that means?                                  3   inherent danger and risk of skiing?
 4       A. I said that the word "bombing" was never        4       A. Yes.
 5   in my vocabulary and I had to ask her what that        5       Q. Do you agree that roads are an inherent
 6   actually means and skiing in control was the           6   danger and risk of skiing?
 7   answer.                                                7       A. Yes.
 8       Q. So did Ms. Walas tell you that                  8       Q. Do you agree that the failure of a skier
 9   Mr. McMakin testified that John Meyer was skiing       9   to ski within the skier's ability is an inherent
10   very fast?                                            10   danger and risk of skiing?
11       A. I don't remember exact wording, how we         11       A. Yes.
12   talked together.                                      12       Q. Do you agree that a skier has a duty to
13       Q. Has anyone told you that Mr. Meyer was         13   ski at all times in a manner that avoids injury to
14   skiing very fast down the Highway run?                14   the skier and others?
15       A. Actually, Mr. Meyer himself was saying         15       A. Yes.
16   that he said in his deposition that he was skiing     16       Q. Do you agree that a skier has a duty to
17   fast.                                                 17   be aware of the inherent dangers and risks of
18       Q. That wasn't my question. My question           18   skiing?
19   was, has anyone told you that Mr. Meyer was skiing    19       A. Yes.
20   very fast?                                            20       Q. Do you agree that a skier has an
21       A. Um, I am not sure about the word "very."       21   obligation to ski safely within the limits of his
22       Q. Were you told that Amanda Eggert               22   ability and his equipment so as to negotiate any
23   testified that Mr. Meyer was skiing fast down the     23   section of terrain or ski slope and trail safely
24   Highway run?                                          24   and without injury?
25       A. She was saying that he was skiing fast         25       A. Yes.


                                                                          11 (Pages 41 to 44)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 12 of 52
                                                 EVI DIXON
                                            Page 45                                                    Page 47
 1       Q. Do you agree a skier has an obligation          1   Road is obvious?
 2   to maintain control of speed and course so as to       2       A. According to the photos, yes.
 3   prevent injury to the skier or others?                 3       Q. Well, if the Loop Road is obvious in the
 4       A. Yes.                                            4   photos, how is it that you contend Mr. Meyer did
 5       Q. Do you agree that Mr. Meyer failed to           5   not see the Loop Road as he was skiing down the
 6   ski within control of his course and speed so as to    6   Highway ski run?
 7   prevent injury to himself?                             7       A. Because that's how a lot of accidents
 8       A. Yes.                                            8   happen, that you don't see that there is a change
 9       Q. Do you agree that Mr. Meyer's ski wreck         9   in terrain and then all of the sudden you flip. It
10   was caused by a variation of steepness or terrain?    10   happened to me too.
11       A. Yes.                                           11       Q. I want to show you what has been
12       Q. Do you agree that Mr. Meyer's speed            12   previously marked as Exhibit 25. Please review
13   contributed to the severity of his injury?            13   that document and let me know when you are done
14       A. No.                                            14   reviewing it.
15       Q. You do not think that Mr. Meyer's speed        15       A. Yeah, I know this picture.
16   contributed to the severity of his injury?            16       Q. You're familiar with Exhibit 25?
17       A. That is now really difficult to say            17       A. Yes.
18   because if we -- I don't know, physically probably    18       Q. And that's the same as -- the same
19   the faster you hit or hit a tree trunk, the faster    19   picture as what you attached to your affidavit as
20   you must have gone before that. So I would say the    20   Exhibit A, correct?
21   answer is the opposite that I said before.            21       A. Yes.
22       Q. Okay. So you do agree that Mr. Meyer's         22       Q. And you agree that this is a photograph
23   speed contributed --                                  23   of the Highway run looking down toward the Loop
24       A. Yeah.                                          24   Road, correct?
25       Q. -- to the severity of his injury?              25       A. Correct.


                                            Page 46                                                    Page 48
 1       A. Yes.                                            1        Q. How far up on the Highway ski run was
 2       Q. Do you agree that Big Sky cannot control        2   this photograph taken or, in other words, how far
 3   how fast Mr. Meyer chooses to ski?                     3   is it from the Loop Road to where this photograph
 4       A. No, Big Sky can't control it.                   4   was taken?
 5       Q. So how do you believe that Mr. Meyer's          5        A. I can't measure that. It's hard to
 6   ski wreck occurred? And give this -- I want you to     6   measure but it's several, probably, hundred meters,
 7   give this to me in as much detail as you can.          7   150 meters for sure.
 8       A. How do I believe?                               8        Q. Certainly from where this photograph is
 9       Q. Yes.                                            9   taken, there's plenty of time for a skier to stop
10       A. I believe he came down Highway skiing in       10   before coming to the Loop Road, correct?
11   control, but fast, and he did not see the Loop Road   11        A. Correct.
12   and went over the Loop Road and then -- the outer     12        Q. And the Loop Road is obvious in this
13   edge of the Loop Road and probably flipped.           13   photograph, correct?
14   Because the way how he was ended -- how he ended up   14        A. Correct.
15   on that piece of log, he must have flipped somehow    15        Q. So how do you contend that a skier
16   because he landed on his back with his head uphill    16   skiing down Highway would not be able to see this
17   as far as I recall.                                   17   road?
18       Q. So you believe that Mr. Meyer didn't see       18        A. If he looked he probably saw the road.
19   the Loop Road as he was skiing down Highway?          19   Skiing, you don't look that far ahead.
20       A. I believe so.                                  20        Q. Okay. So you agree that if Mr. Meyer
21       Q. The Loop Road was obvious to anyone            21   would have looked downhill, the road would have
22   skiing down Highway, wasn't it?                       22   been obvious?
23       A. According to the photos, yes.                  23        A. Yes.
24       Q. Okay. So you agree that the photos of          24        Q. But you contend -- I just want to
25   the Highway run looking down the run at the Loop      25   understand what your opinion is. You believe that


                                                                          12 (Pages 45 to 48)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 13 of 52
                                                 EVI DIXON
                                            Page 49                                                    Page 51
 1   he didn't see the road because he was not looking      1       Q. Do you agree that if a skier sees a cat
 2   downhill?                                              2   track in front of him or her, the skier has an
 3       A. Well, he obviously was looking downhill         3   obligation to slow down before the cat track?
 4   because every skier skiing downhill looks downhill.    4       A. Yes.
 5   That doesn't mean looking is not seeing.               5       Q. Do you agree that if a skier hits
 6       Q. What does that mean? I don't                    6   something that the skier fails to see in front of
 7   understand.                                            7   him, it is the skier's responsibility?
 8       A. That if you look at something, I look at        8       A. Yes.
 9   Mr. Mark but I don't really see the picture behind     9       Q. So, for example, if I'm skiing down the
10   him. Looking is not seeing, in my opinion.            10   run and there's a tree right in front of me but I'm
11       Q. So I'm struggling to understand your           11   looking over to the side instead of looking at the
12   answer there. Do you believe that as Mr. Meyer was    12   tree and then I hit the tree, that's my fault,
13   skiing down the Highway run he saw the Loop Road?     13   right?
14       A. He looked down in the direction he was         14       A. Yes.
15   skiing obviously because that's how skiers -- they    15       Q. So a skier has an obligation not to run
16   don't go ski like this (indicating).                  16   into plainly obvious obstacles, correct?
17       Q. Right. As you're skiing you look ahead         17       A. Correct.
18   of you, correct?                                      18       Q. Did Mr. Meyer tell you that he could not
19       A. Right, correct.                                19   remember this incident for several months after it
20       Q. And as you're skiing the Highway run           20   occurred?
21   you're skiing downhill, correct?                      21       A. I think he was in the coma for a few
22       A. Correct.                                       22   weeks. I don't know, maybe months or weeks, I have
23       Q. And if you're looking downhill as you          23   no idea. So of course he doesn't remember that
24   ski the Highway run, you can see the Loop Road,       24   time.
25   correct?                                              25       Q. And then did he tell you that even after


                                            Page 50                                                    Page 52
 1       A. You could.                                      1   he came out of the coma, he couldn't remember this
 2       Q. So it's -- there's nothing preventing           2   incident for some period of time?
 3   you from looking and seeing it, correct?               3       A. I don't recall that, that he -- that he
 4       A. No, it depends on your mind I think if          4   did -- that he told me that he doesn't remember, I
 5   you see.                                               5   don't.
 6       Q. Okay. So doesn't Mr. Meyer as a skier           6       Q. So you don't know whether there was a
 7   have an obligation to look and see what is in front    7   gap in Mr. Meyer's memory or not?
 8   of him?                                                8       A. I don't recall any of the conversation
 9       A. Yes.                                            9   about memory or if he remembers or not.
10       Q. And if Mr. Meyer was fulfilling that           10       Q. Do you believe Mr. Meyer wrecked on
11   obligation on December 11th, he would have seen the   11   the -- on December 11, 2015 because of the
12   Loop Road, correct?                                   12   transition from the Highway onto the Loop Road or
13       A. He could have seen the Loop Road.              13   because of the transition from the Loop Road into
14       Q. If he chose to look, right?                    14   the Bermuda Triangle area or something else?
15       A. If he chose to directly look or see the        15       A. So when we discussed this photo --
16   Loop Road, correct.                                   16       Q. And you're referring to Exhibit 25?
17       Q. Okay. So is it your testimony though           17       A. Yes.
18   that even though the Loop Road was obvious to         18       Q. Okay.
19   anyone skiing down the Highway run, is it your        19       A. -- it looked like there was this drop
20   testimony that Mr. Meyer didn't see it?               20   down between the Highway and the Loop Road
21       A. Yes.                                           21   according to these people standing there, and you
22       Q. And why do you say that?                       22   can't see their legs.
23       A. Because I think if he would have seen          23           Yesterday I looked at a different photo
24   the Loop Road, we might have not had an accident      24   and there was actually no transition, as I assume
25   there.                                                25   when I wrote the affidavit. And so possibly, it


                                                                          13 (Pages 49 to 52)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 14 of 52
                                                 EVI DIXON
                                            Page 53                                                    Page 55
 1   was that the outer edge that -- that caused this       1       A. He said he was trying to jump off? I
 2   accident --                                            2   don't know.
 3       Q. The downhill?                                   3       Q. You don't know one way or the other?
 4       A. -- but I don't know.                            4       A. No.
 5       Q. Sorry, excuse me. I'm sorry for                 5       Q. Whose witness testimony -- whose
 6   interrupting.                                          6   testimony do you believe is more reliable, the
 7          So just to clarify, you said in your            7   witness, Mr. McMakin, or Mr. Meyer?
 8   affidavit that there was an abrupt and significant     8       A. What's the question? Who's -- who is
 9   transition from Highway onto the Loop Road,            9   more reliable?
10   correct?                                              10       Q. Correct. Who has a more reliable
11       A. Correct.                                       11   account of what happened here, Mr. Meyer who
12       Q. And you now -- now that you've reviewed        12   couldn't remember the incident for months or
13   other photographs, you admit that that portion of     13   Mr. McMakin who witnessed the incident and has no
14   your affidavit is incorrect; is that right?           14   financial incentive in this case from ten feet
15       A. That is true, yes.                             15   away?
16       Q. Okay. So you agree that there was not a        16       A. I don't know how much McMakin was paying
17   steep transition from Highway onto the Loop Road,     17   attention to skiers coming down since they were not
18   right?                                                18   related I think. They were not there together. So
19       A. If we can certain -- if we can be              19   I don't know how exact his witness statement could
20   certain where he came down on that photo that I saw   20   be.
21   yesterday, and he came down -- and if he came down    21       Q. Well, are you aware he testified that he
22   that way, then there was no road cut.                 22   was watching Mr. Meyer ski down the run and ski
23       Q. And what do you -- when you say there's        23   onto the Loop Road?
24   no road cut, you mean there's not a drop-off,         24       A. I don't recall that he was -- how long
25   there's not a steep transition, correct?              25   he was watching Mr. Meyer come down. I thought he


                                            Page 54                                                    Page 56
 1        A. Correct.                                       1   was just seeing the accident. He was the first one
 2        Q. Okay. Do you believe Mr. Meyer was             2   there.
 3   trying to jump off the downhill edge of the cat        3       Q. Do you agree that if Mr. Meyer was
 4   track?                                                 4   trying to jump off the downhill edge of the Loop
 5        A. Knowing Mr. Meyer now, I don't think he        5   Road, that he is responsible for his injuries?
 6   is a jumper.                                           6       A. If he intended to jump down the edge of
 7        Q. So is that no?                                 7   the Loop Road to the Bermuda Triangle, yes.
 8        A. No.                                            8       Q. So just so we're clear, so if he was
 9        Q. Did you know Mr. Meyer as of December          9   trying to jump off the downhill edge of the Loop
10   11, 2015?                                             10   Road, you agree that he's responsible for his
11        A. No.                                           11   injuries?
12        Q. So you didn't know what he was like on        12       A. Yes.
13   that day, right?                                      13       Q. Okay. And can you think of -- other
14        A. No, I didn't.                                 14   than Mr. Meyer wanting to jump off the downhill
15        Q. And he was skiing with his girlfriend at      15   edge of the Loop Road, can you think of any reason
16   the time, correct?                                    16   why he would not slow down as he approached the
17        A. Correct.                                      17   Loop Road?
18        Q. Do you believe he was trying to ski fast      18       A. The reason that he didn't see the Loop
19   to show off to her?                                   19   Road.
20        A. I don't know if he wants to show off to       20       Q. Well, is it your testimony that he
21   his girlfriend.                                       21   didn't see it?
22        Q. Are you aware that the witness,               22       A. You asked me of any other reason --
23   Mr. McMakin, testified that Mr. Meyer -- it           23       Q. Okay.
24   appeared that Mr. Meyer was trying to jump off the    24       A. -- why he would and I said the other
25   downhill edge of the cat track?                       25   reason could be that he did not see the Loop Road.


                                                                           14 (Pages 53 to 56)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 15 of 52
                                                 EVI DIXON
                                            Page 57                                                    Page 59
 1       Q. Understand. I understand your                   1       A. In Austria.
 2   testimony. Thank you. Thank you for clarifying.        2       Q. Okay. So at some point in Austria you
 3       A. Uh-huh.                                         3   were skiing down a run, didn't see a cat track, and
 4       Q. Okay. So the only reasons that                  4   wrecked; is that right?
 5   Mr. Meyer would not -- at least in your opinion,       5       A. Yeah.
 6   would not have slowed down as he approached the        6       Q. Can you describe what happened in any
 7   Loop Road on December 11, 2015, were that either he    7   more detail?
 8   wanted to jump off the downhill edge or two, he        8       A. What happened to me?
 9   didn't see the Loop Road; is that right?               9       Q. Yes.
10       A. Yes.                                           10       A. I was bruised a little bit -- or not
11       Q. Okay. And you agree if he had been             11   bruised, sore, sore. It's a long time ago.
12   looking ahead, he certainly could have seen the       12       Q. Okay.
13   Loop Road, right?                                     13       A. I have no -- no injury from that or.
14       A. Yes.                                           14       Q. And did you accept responsibility for
15       Q. Let's talk about your training as a ski        15   that wreck?
16   patroller at Big Sky. First of all --                 16       A. Yes.
17       MS. WALAS: Ian, can with take a break before      17       Q. You agree that was your fault?
18   we switch to this next subject?                       18       A. Yes.
19       MR. McINTOSH: Of course.                          19       Q. Because you could have seen the cat
20       MS. WALAS: Thank you.                             20   track but you didn't?
21       MR. McINTOSH: Yeah, no problem. We can go         21       A. I didn't see the cat track. In Austria
22   off the record.                                       22   you don't go out and blame ski areas or.
23       VIDEO TECHNICIAN: This ends Disc Number 1.        23       Q. You take responsibility for your
24   We're off the record. The time is 10:06.              24   actions, right?
25   ///                                                   25       A. Uh-huh.


                                            Page 58                                                    Page 60
 1          (Whereupon, a brief                             1      Q. Is that a yes?
 2           recess was taken.)                             2      A. Yes.
 3       VIDEO TECHNICIAN: This is the start of Disc        3      Q. Let's talk about your training as a ski
 4   Number 2. We're back on the record. The time is        4   patroller. First of all, you talked earlier about
 5   10:11.                                                 5   you were married to -- I'm sorry, I forget his
 6   BY MR. McINTOSH:                                       6   name -- Mr. Sitton?
 7       Q. Ms. Dixon, we're back on the record.            7      A. Oh, yeah. Jim Sitton.
 8   You understand you're still understand oath,           8      Q. Jim Sitton. How long were you married
 9   correct?                                               9   to Mr. Sitton?
10       A. Correct.                                       10      A. From '88 to '92 -- '94.
11       Q. Okay. You know, at one point when we           11      Q. And have you been married a second time?
12   were talking earlier today you said that -- you       12      A. Yes.
13   said something about yes, it happened to me too, do   13      Q. To who?
14   you remember saying that?                             14      A. To Bob Dixon.
15       A. Yes.                                           15      Q. And when were you and Bob Dixon married?
16       Q. What were you referring to?                    16      A. In September 2005.
17       A. That I think that I didn't see the             17      Q. When did you start your relationship
18   catwalk and flew over it.                             18   with Bob Dixon?
19       Q. This particular --                             19      A. In February.
20       A. No.                                            20      Q. Of what year?
21       Q. -- cat?                                        21      A. 2005.
22       A. No.                                            22      Q. Were you already working as a ski
23       Q. Okay. So was this at Big Sky?                  23   patroller at Big Sky?
24       A. No.                                            24      A. No.
25       Q. Where was it?                                  25      Q. Okay. How did you and Mr. Dixon meet?


                                                                          15 (Pages 57 to 60)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 16 of 52
                                                 EVI DIXON
                                            Page 61                                                    Page 63
 1       A. Skiing.                                         1       A. Yeah, he's moved out 2015, lives in
 2       Q. At Big Sky?                                     2   Bozeman. I live in Manhattan.
 3       A. Yes. So I knew Mr. Dixon from seeing            3       Q. When in 2015 did Mr. Dixon move out?
 4   ski patrollers and the members when I was working      4       A. In June.
 5   as a ski instructor in Big Sky.                        5       Q. And did your separation have anything to
 6       Q. Back in the '80s?                               6   do with your work at Big Sky?
 7       A. Back in the '80s, early '90s.                   7       A. Did my separation have anything to do
 8       Q. Okay.                                           8   with my work in Big Sky?
 9       A. And then when I came from Austria in            9       Q. Yeah.
10   2004, I did not have my green card yet. So that       10       A. No.
11   winter of 2004/2005 I was skiing a lot and do you     11       Q. Okay. Your separation and your divorce
12   want to know our romance story?                       12   from Dixon have nothing to do with your work at Big
13       Q. I want to know how the two of you met.         13   Sky; is that right?
14   So if you consider that to be a romance story, I      14       A. I don't understand the question. I mean
15   guess so.                                             15   this is my work and this is my relationship and
16       A. Yeah. And one of the former ski                16   then there's the boss. And, of course, it
17   patrollers said I should talk to Bob about tickets    17   somehow -- it was a situation that not lots of
18   and I didn't because I didn't want to beg for         18   people have to have a husband and a boss.
19   tickets because I didn't know him that well. But      19       Q. Right. But what I'm understanding
20   he gave me tickets, somebody, somehow. I don't        20   you -- what I'm trying to ask you is if, for
21   know, maybe it was his idea. He gave me tickets       21   example, we're going to get to trial in this case
22   and so I wanted to thank him for that and we skied    22   and you're going to say that you got divorced from
23   a few runs together here and there.                   23   Bob Dixon because of -- because he didn't give you
24       Q. And then you started dating?                   24   enough assignments at work or anything relating to
25       A. And then eventually we started dating.         25   your work at Big Sky?


                                            Page 62                                                    Page 64
 1       Q. And when did you first get hired as a           1       A. No, no.
 2   ski patroller at Big Sky?                              2       Q. Okay. So you and Mr. Dixon separated
 3       A. 2006.                                           3   and got divorced for reasons other than your work
 4       Q. Was it -- would it be the -- wait, what         4   at Big Sky; is that right?
 5   time in 2006?                                          5       A. Yes, yes.
 6       A. No, we got married in 2005. I'm not             6       Q. Okay. That's what I'm trying to ask.
 7   sure, but I always thought that my first ski patrol    7          What training have you received about
 8   year was 2006.                                         8   whether and when to mark hazards?
 9       Q. But like the 2005/2006 season or                9       A. By looking and experiencing when and
10   2006/2007 season?                                     10   where hazards are marked, objects are marked and
11       A. So I got my green card in the summer of        11   high vizes and rope lines. It wasn't a theoretical
12   2005 before I married Bob. So Bob was not my green    12   training. It's a practical, doing what was always
13   card maker. And then I worked that winter in the      13   being done and following advices of supervisors and
14   ski school behind the ski school desk. So that was    14   directors.
15   2005/2006. And then the next winter, in 2006 to       15       Q. And so actually -- and before we get
16   2007 I started as a ski patroller.                    16   into this, I need to back up.
17       Q. Okay. Did Bob get you that job then as         17          So you now agree that the transition
18   a ski patroller?                                      18   from Highway onto the Loop Road was not a steep and
19       A. Yeah, he's my boss.                            19   significant transition as you previously said,
20       Q. And are you and Bob Dixon still married?       20   correct?
21       A. No.                                            21       A. I said that was not a drop-off, no road
22       Q. When were you divorced?                        22   cut. Uh-huh.
23       A. October of 2019, 15th of October.              23       Q. Okay. So do you still contend it was a
24       Q. And were you separated before you were         24   significant and abrupt transition?
25   divorced?                                             25       A. From black diamond to flat is pretty


                                                                           16 (Pages 61 to 64)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 17 of 52
                                                 EVI DIXON
                                            Page 65                                                     Page 67
 1   significant.                                           1       A. It should have been marked because we
 2        Q. Okay. But that wasn't my question.             2   mark so many other things that -- like road
 3           Do you still contend the transition from       3   intersections, trail mergers. I mean how many
 4   Highway onto the Loop Road was abrupt and              4   pictures do I deliver -- did I deliver every winter
 5   significant?                                           5   to you of all the markings and all the signs? And
 6        A. What's contend mean in this case?              6   in my opinion, ski patrollers are -- we are trying
 7   Sorry.                                                 7   to avoid accidents by marking.
 8        Q. Is it your opinion?                            8       Q. Okay. But that wasn't exactly my
 9        A. Is it my opinion that it was abrupt?           9   question. My question was, is it your opinion that
10        Q. And significant?                              10   pursuant to ski industry standards, the Loop Road
11        A. It was significant from steep to flat.        11   below Highway should have been marked on December
12   Abrupt, no. Because if abrupt is this road cut        12   11, 2015?
13   then, no. But from steep to flat is pretty            13       A. Should have and could have.
14   significant.                                          14       Q. And why do you say that in your opinion
15        Q. So do you still contend that -- is it         15   ski industry standard would have been to mark this
16   still your opinion that the cat track below or the    16   road?
17   Loop Road below Highway should have been marked on    17       A. Why do I say this? Because ski
18   December 11, 2015?                                    18   patrollers are trying to avoid accidents and that's
19        A. I believe if it was somehow marked            19   why we are marking so many things. It's a general
20   Mr. Meyer might have seen or paid attention more.     20   answer, but that's our duty as ski patrollers as we
21        Q. Might, might have, correct? That's what       21   are out there on the hill.
22   you're saying?                                        22       Q. Well, you said specifically that you
23        A. Yeah, because we can't see the future         23   were familiar with this -- in your affidavit you
24   what would happen.                                    24   said you're familiar with this area, correct?
25        Q. Right.                                        25       A. Yes, skied there many times.


                                            Page 66                                                     Page 68
 1        A. Right.                                         1        Q. And you never marked this area prior to
 2        Q. But that's just your speculation, right?       2    December 11, 2015, did you?
 3   Correct?                                               3        A. No.
 4        A. Speculation, opinion.                          4        Q. You never put up a slow sign?
 5        Q. Okay. So it's your position that if            5        A. I mainly wasn't working there. I was
 6   the road might have been marked or if -- excuse me,    6    mainly working on the other side or in the Bowl.
 7   strike that.                                           7        Q. But you have testified that you were
 8           It's your opinion that if the road was         8    familiar with this area, right?
 9   marked, Mr. Meyer might have seen the marking and      9        A. As a skier, yes.
10   might have slowed down; is that correct?              10        Q. And you were married to the director of
11        A. That -- we can say that's correct.            11    ski patrol, right?
12        Q. Okay. My question though is a little          12        A. For awhile, yeah.
13   bit different. My question is, is it your opinion,    13        Q. So you certainly could have either
14   do you believe that pursuant to ski industry          14    yourself put up a slow sign or some sort of other
15   standards, the Loop Road should have been marked on   15    marking above this Loop Road, right?
16   December 11, 2015?                                    16        A. Correct, if I had one.
17        A. We could have put a slow sign above it        17        Q. Or you could have asked your husband,
18   in this area. This area has never been marked but     18    the director of ski patrol, to put up a slow sign
19   maybe a slow sign or a caution sign or a trails       19    before December 11, 2015, correct?
20   merge sign might have avoided the accident.           20        A. I could have.
21        Q. I understand that. But my question is,        21        Q. But you didn't think it was necessary,
22   is it your opinion that pursuant to industry          22    right?
23   standards, the road should have been marked or are    23        A. Um, I don't think many things are
24   you just saying you don't know one way or the         24    necessary to mark, mark little rocks with flags all
25   other?                                                25    over Ambush.


                                                                           17 (Pages 65 to 68)
                            BRIDGER COURT REPORTERS, INC.
                                    (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 18 of 52
                                                 EVI DIXON
                                            Page 69                                                    Page 71
 1       Q. Before December 11, 2015, even though           1   see the uphill side of the tree but not the
 2   you were familiar with this area, you never thought    2   downhill --
 3   it needed to be marked; isn't that true?               3       A. Correct.
 4       A. I can only say that's true, but I don't         4       Q. -- side, right?
 5   recall not thinking or thinking differently.           5       A. Correct.
 6       Q. Isn't it true that you've been taught           6       Q. And, let's say, I see a tree and take a
 7   that plainly visible obstacles do not need to be       7   really sharp turn and then I run into the backside
 8   marked?                                                8   of the tree as I'm skiing. You're laughing because
 9       A. Like trees or lift towers? Those are            9   you agree that would be my fault, right?
10   plainly visible or snow guns, but we still mark       10       A. Yeah, you would have to ski uphill.
11   them.                                                 11       Q. And you can do that, right?
12       Q. You think trees are marked?                    12       A. Right.
13       A. No. Trees, no. Trees are not marked.           13       Q. But that would be an instance of someone
14       Q. And trees are not marked because they're       14   running into something that they couldn't see as
15   plainly visible, right?                               15   they're coming down the hill but it's still their
16       A. Right. But manmade objects we are              16   fault, right?
17   marking.                                              17       A. That's the case, yes.
18       Q. Well, that's not true, is it?                  18       Q. Same thing with the building. Like, for
19       A. It is.                                         19   example, if you're skiing down the Silver Knife
20       Q. Well, the road here was not marked, is         20   run, you can see one side of the Summit Hotel,
21   that -- are you contending that's a manmade object    21   right?
22   or are you separating that?                           22       A. Yeah.
23       A. Well, we can say the cat track is a            23       Q. And if you go around that building
24   manmade object.                                       24   really fast and then run into the side of the
25       Q. And that was not marked, right?                25   building, that's your fault as a skier, right?


                                            Page 70                                                    Page 72
 1       A. It was not marked.                              1       A. Yes.
 2       Q. And that was -- you were never taught           2       Q. And that building doesn't need to be
 3   that every man -- you've never been taught that        3   marked, does it?
 4   every manmade object at Big Sky needs to be marked,    4       A. No.
 5   were you?                                              5       Q. Okay. Because it's obvious, right?
 6       A. I was never told. I was thinking more           6       A. Yeah.
 7   about the boxes and snow guns.                         7       Q. So you agree that things that are
 8       Q. Okay. So objects?                               8   obvious as you're looking down the hill do not need
 9       A. Yeah.                                           9   to be marked?
10       Q. Okay. Let's take a tree, for example,          10       A. If you see it, it's obvious for each
11   you agree that trees do not need to be marked,        11   person.
12   right?                                                12       Q. And if you can see it looking down the
13       A. I agree.                                       13   hill, it doesn't need to be marked, right?
14       Q. And why is that?                               14       A. We mark other road cuts that people can
15       A. Because trees were there before us.            15   see from the top and we have bamboos there.
16       Q. And a skier can see the tree, right?           16       Q. So is it your -- it's not true that Big
17       A. Yeah, yeah.                                    17   Sky marks every road cut, is it?
18       Q. So if you're skiing down a run and             18       A. I think we try to mark every road cut.
19   you're paying attention, you should be able to see    19       Q. Well -- and first of all, I realize when
20   a tree in front of you, right?                        20   I asked that question it was a bad question. What
21       A. That's correct.                                21   is a road cut?
22       Q. Even though you can't see 100 percent of       22       A. Where the -- a flat or road for skiers,
23   the tree as you're skiing down the run, right?        23   vehicles, Snowcats cross a hill and feels a
24       A. Correct.                                       24   difference between the hill and the flat road.
25       Q. Like if I'm skiing down the run, I can         25       Q. That's a cat track, right?


                                                                          18 (Pages 69 to 72)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 19 of 52
                                                 EVI DIXON
                                            Page 73                                                    Page 75
 1        A. The cat track is the road.                     1   what happened in the Ride Another Day video?
 2        Q. Right. So do you understand the                2       A. It was a mother and a daughter skiing on
 3   difference between a cat track and a road cut?         3   the slope and then the daughter fell, lost her skis
 4        A. Yes.                                           4   and another snowboarder came down, didn't see the
 5        Q. What is the difference between a cat           5   girl and hit the girl and both died. And then the
 6   track and a road cut?                                  6   story about -- so actually, he hit the mother too
 7        A. The road cut is the intersection between       7   and the mother was in a coma and then their story
 8   the hill and the cat track.                            8   of recovery and struggles and...
 9        Q. Correct. So, for example, these roads          9       Q. And you, a Big Sky ski patroller, you
10   or cat tracks are made by Snowcats, big machines      10   watched the video about that incident, correct?
11   that go up and down the mountain, correct?            11       A. Correct.
12        A. Correct.                                      12       Q. And then the people involved in the
13        Q. And they have a big --                        13   accident actually came and spoke to the Big Sky ski
14        A. Tiller.                                       14   patrol, correct?
15        Q. Yeah, a big tiller on the front and they      15       A. Correct.
16   cut through the road, correct? Or cut through the     16       Q. And they were emphasizing to you how
17   snow, that's a better way to put it?                  17   important it is for skiers to ski in control,
18        A. Yeah.                                         18   correct?
19        Q. Okay. And it's Big Sky policy that if         19       A. Correct.
20   that Snowcat, if it makes a cut, so in other words,   20       Q. And to be able to stop so that they
21   if it makes a vertical road cut that is a drop-off    21   don't hit obstacles or people below them, correct?
22   to the road, that's a road cut, right?                22       A. Yeah.
23        A. Correct.                                      23       Q. And that's the skier's obligation, they
24        Q. So a vertical drop from the trail onto        24   have to be able to stop so that they don't hit
25   the cat track, we can agree that's a road cut?        25   people below them, right?


                                            Page 74                                                    Page 76
 1       A. Correct.                                        1       A. Correct.
 2       Q. Where that's straight up and down from          2       Q. And part of the other thing that you
 3   the run onto the cat track, right?                     3   were taught about the Ride Another Day video is
 4       A. Correct.                                        4   that on every run, every ski run, depending on your
 5       Q. That did not exist in this case on the          5   perspective, there are potential blind spots,
 6   Highway run on December 11, 2015, correct?             6   right?
 7       A. That picture that I saw yesterday where         7       A. Uh-huh.
 8   the guy stands there, if John Meyer went through       8       Q. Is that a yes?
 9   there, there was no road cut.                          9       A. Yes.
10       Q. Okay. And isn't it true that road              10       Q. So even one of the easiest runs at Big
11   cuts -- in other words, vertical drops, are what      11   Sky -- can we agree Mr. K is one of the easier runs
12   are marked by the Big Sky ski patrol?                 12   at Big Sky?
13       A. Those are marked.                              13       A. Yes.
14       Q. And that did not exist on December 11,         14       Q. And Mr. K undulates. I mean overall it
15   2015, correct?                                        15   goes downhill but it undulates. It goes up and
16       A. Correct.                                       16   down a little bit as it goes downhill, correct?
17       Q. On this run?                                   17       A. Yes.
18       A. No.                                            18       Q. So if you -- if you're skiing Mr. K
19       Q. So therefore, there was no obligation to       19   really fast and you're way uphill, you might not be
20   mark this run, right?                                 20   able to see someone that's downhill. They might be
21       A. Correct.                                       21   over a little bit of a undulation, correct?
22       Q. Do you remember being trained about the        22       A. Yes, yes.
23   Ride Another Day video?                               23       Q. And you, as the skier, when you go over
24       A. Yes.                                           24   that undulation, you have to be in control and be
25       Q. And tell me -- describe for the jury           25   able to stop so you don't hit an object or a


                                                                           19 (Pages 73 to 76)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 20 of 52
                                                EVI DIXON
                                           Page 77                                                    Page 79
 1   person, correct?                                      1   correct?
 2       A. Correct.                                       2       A. Correct.
 3       Q. And if you're skiing slower, then as           3       Q. You certainly agree with that, don't
 4   soon as you get up on that hill you can see           4   you?
 5   everything below you, right?                          5       A. Yes.
 6       A. Correct.                                       6       Q. And under Number 3 it says under "Plan
 7       Q. Okay. And Mr. Meyer had those same             7   Ahead," part of the things you were trained were
 8   obligations as a skier, right?                        8   that skiers need to ease up at blind spots, do you
 9       A. Correct.                                       9   see that?
10           (Whereupon, Deposition                       10       A. Yeah, I see that.
11            Exhibit Number 71 was                       11       Q. And you agree with that, don't you?
12            marked for identification.)                 12       A. Yes.
13   BY MR. McINTOSH:                                     13       Q. And you were also trained that skiers
14       Q. I'm going to hand you what I've marked        14   need to look out for spots on the run where traffic
15   as Exhibit 71. Do you recognize what is Exhibit      15   merges or you can't see what's coming next, do you
16   71?                                                  16   see that?
17       A. It says NSAA, National Ski Areas              17       A. Yes.
18   Association, Collision Safety.                       18       Q. You agree that skiers need to look out
19       Q. And then there's reference to the Ride        19   for spots on a run where traffic merges or you
20   Another Day poster, correct?                         20   can't see what's coming next, don't you?
21       A. There's a poster right here, yeah. And        21       A. They need to. They don't do it always.
22   then there's a text. Should I read that? And then    22       Q. And if they don't do it, it's the
23   there's safety "Lids on Kids" and so forth.          23   skier's fault, correct?
24       Q. And do you recognize this poster from         24       A. Correct.
25   the training you received as a Big Sky ski           25       Q. And the next sentence that you were


                                           Page 78                                                    Page 80
 1   patroller?                                            1   trained on was that -- states that if the skier is
 2       A. We had cards.                                  2   unfamiliar with the run, the skier should take it
 3       Q. You had cards that were just like what         3   easy the first time down and make a note of places
 4   is shown on Exhibit 71?                               4   where you will want to slow down such as cat tracks
 5       A. Similar to it. I don't know if it was          5   and rollers, correct?
 6   exactly but it was about the same issue, incident.    6       A. It stands like this, yes. It says here.
 7       Q. And then Exhibit 71 is a two-sided             7       Q. And that's what you were trained, right?
 8   document. Look on the second page, please.            8       A. To make note of rollers and cat tracks,
 9       A. Oh, it's a video link.                         9   no. I don't recall that I go skiing to look at a
10       Q. To the Ride Another Day video, correct?       10   map to remember where the roller is and then after
11       A. Correct.                                      11   that ski a run. I don't do that.
12       Q. And then below the video link is a list       12       Q. Okay. I don't think that's what it
13   of three actions every skier and rider can take to   13   says. Doesn't it -- it says if you're unfamiliar
14   help themselves and those around them safer on the   14   with the run, so as you're skiing down it if you're
15   slopes?                                              15   unfamiliar with the run, you were taught to take it
16       A. Yes. Be ready, stay alert, and plan           16   easy the first time down, right?
17   ahead.                                               17       A. It's a good suggestion.
18       Q. And was that information on the back of       18       Q. And you were taught that if you're
19   these cards that you received as part of your        19   unfamiliar with the run, you should slow down at
20   training as a ski patroller?                         20   places such as cat tracks and rollers, correct?
21       A. Probably. I don't recall it.                  21       A. You should slow down before rollers,
22       Q. Okay. And under Number 1, where it says       22   yes.
23   "Be Ready," it states -- and this is what you were   23       Q. And do you agree that skiers should slow
24   trained -- that skiers need to be ready to slow      24   down before cat tracks?
25   down or avoid objects or other people at any time,   25       A. Yeah.


                                                                          20 (Pages 77 to 80)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 21 of 52
                                                 EVI DIXON
                                            Page 81                                                       Page 83
 1       Q. And that's what you were trained,               1   knowing where he came down?
 2   correct?                                               2      A. Right.
 3       A. Correct.                                        3       Q. Did you talk to him about where he came
 4       Q. And if Mr. Meyer would have done that,          4   down?
 5   this accident would not have occurred, right?          5       A. Well, what I remember, this log is in
 6       A. If he would have slowed down before the         6   the picture and so I assume that he came down
 7   cat track, no, it probably wouldn't have occurred.     7   somewhere above that log.
 8       Q. And he certainly could have slowed down         8      Q. So I'm going to hand you a pen and I
 9   before the cat track, correct?                         9   want you to draw on this. And we'll mark this as a
10       A. He could have slowed down anytime.             10   new exhibit. I want you to draw where you believe
11       Q. And it was his choice not to do so,            11   Mr. Meyer came down the Highway run on December 11,
12   correct?                                              12   2015.
13       A. Correct, he was skiing.                        13      A. Where he could have come down.
14       Q. And if Mr. Meyer would have -- let's say       14       Q. Well, no, I want to know where you
15   there would have been a child, maybe one of your      15   believe he came down; in other words, where you
16   grandchildren below that cat track, if Mr. Meyer      16   think he came down to form your opinions?
17   would have run into that person, that would have      17       A. So from here, somewhere here
18   been his fault, correct?                              18   (indicating).
19       A. Correct.                                       19       MR. McINTOSH: We need to get a better pen.
20       Q. You agree, don't you, that Mr. Meyer           20   Let's pause for one second.
21   should have slowed down before the cat track?         21       MS. WALAS: Want to use the green Hi-Liter?
22       A. He probably would have if he'd have seen       22       MR. McINTOSH: What's that?
23   it.                                                   23       MS. WALAS: Maybe use that green Hi-Liter.
24       Q. And there was nothing preventing               24       Mr. McINTOSH: Yeah, let's try this. Try
25   Mr. Meyer from seeing the cat track, was there?       25   this green Hi-Liter. Thank you.


                                            Page 82                                                       Page 84
 1       A. For him to look there was nothing               1         MS. WALAS: Yeah.
 2   preventing according to this picture.                  2         MR. McINTOSH: Let's see if this works and
 3       Q. Well, do you agree that this picture was        3    then if it doesn't, we'll --
 4   taken under substantially similar conditions?          4         THE WITNESS: So Highway run in my --
 5       A. My assumption, if he did not see the cat        5         MR. McINTOSH: Okay. Are we still on the
 6   track he might have come either somewhere else or      6    record? Okay, sorry. Okay, go ahead. I'm sorry,
 7   it was just for him not to see.                        7    Ms. Dixon, go ahead.
 8       Q. My question was, there was nothing              8         THE WITNESS: I don't know if this tree is
 9   preventing Mr. Meyer from seeing the cat track, was    9    already part of that voided area of zucchini patch,
10   there?                                                10    but the Highway run is pretty wide so he -- when he
11       A. According to this picture, no, because         11    landed here, he probably came down somewhere in
12   you can see the cat track from up here.               12    that picture thing. So I would say he probably
13       Q. Well, but my question is, as Mr. Meyer         13    came down this way. So this would be the area
14   was skiing down the Highway run, there was            14    probably where he skied and then he came down
15   nothing -- on December 11, 2015, there was nothing    15    somewhere here. I don't know how his skiing is, if
16   that prevented him from seeing the cat track,         16    it's short turn or long turn. He could have come
17   correct?                                              17    down like this or he could have come down like
18       A. If he came down here, yes. But for             18    this. He could have come down like that.
19   example, I don't know if he came through a dip or     19         MR. McINTOSH: Okay. So --
20   where he's lower than the cat track, he might not     20         THE WITNESS: In turns.
21   have seen it.                                         21    BY MR. McINTOSH:
22       Q. Okay. Well, do you know where he came          22         Q. Okay. So based on your drawings, is it
23   down?                                                 23    fair to say you don't know where Mr. Meyer came
24       A. No.                                            24    down on December 11, 2015?
25       Q. So you formed your opinions without            25         A. I don't know.


                                                                            21 (Pages 81 to 84)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 22 of 52
                                                           EVI DIXON
                                                    Page 85                                                  Page 87
 1      Q. And is it fair to say then that where                 1     taken from the side of the area of Mr. Meyer's
 2   Mr. Meyer came down the Highway run on December 11,         2     accident, right?
 3   2015 is irrelevant to your opinions in this case?           3         A. Yes, side of the accident area.
 4      A. Where he came down is irrelevant?                     4         Q. And you agree that there is not a steep
 5      Q. To your opinions.                                     5     and significant transition anywhere shown in this
 6      A. To which opinions?                                    6     photograph from Highway onto the Loop Road,
 7       Q. Any of your opinions.                                7     correct?
 8       A. It's -- I think it is -- it would be                 8         A. I think there's a significant transition
 9   necessary to know if he came through that dip or if         9     between the Highway and the Loop Road because the
10   he came like this here, I don't know. We have a            10     Highway is here. This area, I would say, is blue
11   picture of the area. I think it's just right above         11     and then the Loop Road is flat, so it's a
12   the log and it's a very small area. We have no             12     significant transition. I don't know how else I
13   picture of the side of the cat track, looking down         13     would call significant transition.
14   the cat track, so.                                         14         Q. Well, what angle does a transition have
15       Q. Well, we do, don't we? We do have                   15     to be for you to contend it's significant?
16   pictures of looking down the cat track?                    16         A. Um, what angle? From flat to a
17       A. I have not seen one and I was actually              17     different angle than 180 degrees.
18   thinking that we should have gotten a picture that         18         Q. Okay.
19   day of going down the cat track from that side.            19         A. Maybe, I mean flat to 175 is not
20       Q. I'm going to hand you what was -- first             20     significant but I would say from an angle of 30
21   of all, before we move onto that, I'm going to mark        21     degree to flat is pretty significant.
22   your drawing as Exhibit 72.                                22         Q. And what was the angle of Highway onto
23       A. Yeah, 72.                                           23     the Loop Road where Mr. Meyer skied it on December
24   ///                                                        24     11, 2015?
25   ///                                                        25         A. I don't know. I don't have -- I don't


                                                    Page 86                                                  Page 88
 1          (Whereupon, Deposition                               1     have any measurements from there.
 2           Exhibit Number 72 was                               2         Q. Well, we actually have a photograph,
 3           marked for identification.)                         3     don't we, of where Mr. Meyer skied from Highway
 4   BY MR. McINTOSH:                                            4     onto Loop Road?
 5       Q. So just for the record, Ms. Dixon,                   5         A. I don't know. Is there a track of
 6   Exhibit 72 is your drawing --                               6     Mr. Meyer's ski where he came down on here? There
 7       A. Yeah.                                                7     are some tracks but do we know which one is
 8       Q. -- on the Highway run; is that correct?              8     Mr. Meyer's track?
 9       A. It's my artwork.                                     9         Q. I'm going to hand you what's been
10       Q. And you do not know where Mr. Meyer came            10     previously marked as Exhibit 29. Exhibit 29 is a
11   down the run that day, correct?                            11     photograph of the area of where Mr. Meyer skied
12       A. No. Correct.                                        12     from Highway onto the Loop Road, correct?
13       Q. Okay. So next I'm going to show you                 13         A. It's looking down onto the area of
14   what has been previously marked as Exhibit 13. And         14     where the -- where he ended up on the log.
15   you recognize Exhibit 13 as a photograph taken from        15     We -- on --
16   the side of the transition -- or excuse me, the            16         Q. And we don't -- sorry, go ahead.
17   variation in terrain from Highway onto the Loop            17         A. -- this photo we still don't know where
18   Road cat track, correct?                                   18     exactly he came from.
19       A. From higher up the Loop Road in an angle            19         Q. Well, he went through this area shown in
20   to where the Loop Road is running, correct.                20     Exhibit 29, didn't he?
21       Q. So this is a picture taken from the side            21         A. He must have, yeah, because he ended up
22   of the area of Mr. Meyer's accident, right?                22     on that log.
23       A. In an angle, not how I would have taken             23         Q. Okay. So you agree that Mr. Meyer skied
24   a picture.                                                 24     from Highway onto the Loop Road in the area shown
25       Q. But you agree that this is a picture                25     in Exhibit 29, right?


                                                                                  22 (Pages 85 to 88)
                                BRIDGER COURT REPORTERS, INC.
                                        (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 23 of 52
                                                EVI DIXON
                                           Page 89                                                    Page 91
 1       A. Yeah.                                          1   everything that we needed was in the files.
 2       Q. And that area shown in Exhibit 29 is not       2       Q. Okay. So is it fair to say that your
 3   a steep and significant transition --                 3   job as the accident investigation supervisor was to
 4       A. No.                                            4   make sure the investigation was complete?
 5       Q. -- from Highway onto Loop Road, is it?         5       A. Yes.
 6       A. No.                                            6       Q. That was your primary responsibility?
 7       Q. So therefore, this area did not need to        7       A. As the supervisor, yes.
 8   be marked, did it?                                    8       Q. Correct. And, for example, you did
 9       A. This looks much flatter than it is             9   not -- well, strike that.
10   according to this other picture, but it's not a      10           As an accident investigation supervisor,
11   road cut there. So we didn't mark it because         11   was it part of your job responsibilities to go to
12   there's no road cut.                                 12   an accident scene after an accident has occurred
13       Q. And that's the industry standard, isn't       13   and determine whether or not any operational
14   it?                                                  14   changes need to be made?
15       A. Yeah, as far as I know.                       15       A. Um, I did not -- many times I did not go
16       Q. I'm sorry, can we take another quick          16   to the accident itself unless I was the accident
17   break?                                               17   investigator.
18       A. Yeah.                                         18       Q. Okay. But my question is a little bit
19       Q. I promise not to drink any more coffee.       19   different. You agree, don't you, that it was not
20       VIDEO TECHNICIAN: This ends Disc Number 2.       20   part of your job to go out to an accident scene
21   We're off the record. The time is 10:49.             21   after --
22           (Whereupon, a brief                          22       A. Yeah.
23            recess was taken.)                          23       Q. -- the accident occurred to assess the
24       VIDEO TECHNICIAN: Okay. This is the start        24   scene and then determine whether changes should be
25   of Disc 3. We're back on the record. The time is     25   made?


                                           Page 90                                                    Page 92
 1   10:53.                                                1        A. No.
 2   BY MR. McINTOSH:                                      2        Q. That was not your job?
 3        Q. Ms. Dixon, do you understand you're           3        A. No, that was not my job.
 4   still under oath?                                     4        Q. Okay. You were, however, told as part
 5        A. Yes.                                          5   of your job on a yearly basis that if you ever had
 6        Q. I want to talk to you about your              6   concerns about an accident, you were told to bring
 7   responsibilities on the accident investigation        7   those concerns or bring your opinions about what
 8   team. Do you understand what the accident             8   happened to your supervisors, right?
 9   investigation team was?                               9        A. Um, I don't think I was told but I did
10        A. My people that took pictures and worked      10   it. I don't think I got specific training about
11   the accident investigation.                          11   that, if you -- then that.
12        Q. And that was sometimes referred to as        12        Q. Weren't you specifically told every year
13   the AI team, correct?                                13   by Mike Unruh and other people that if you believed
14        A. Correct.                                     14   Big Sky screwed up, that after an incident you were
15        Q. What did you believe your                    15   supposed to go and tell your supervisors that?
16   responsibilities were as a supervisor of the         16        A. That Big Sky screwed up?
17   accident investigation team?                         17        Q. Yes.
18        A. I did all kinds of stuff, but my main        18        A. It's general that we talk about things
19   thing was to make sure that we collect files,        19   to not screw up as Big Sky, make sure that people
20   photos, measurements. I went through peoples'        20   are safe.
21   statements. I talked to people when we -- when       21        Q. Right. But everybody makes mistakes,
22   they came in to write their statements. I taught     22   every organization makes mistakes, and you were
23   my team how we do accident investigations. When I    23   always taught as part of your training that if you
24   was out on the hill I did the same as my team. But   24   thought Big Sky made a mistake that led to someone
25   at the end, I made sure that all the forms and       25   being injured, you were supposed to go and tell


                                                                          23 (Pages 89 to 92)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 24 of 52
                                                 EVI DIXON
                                            Page 93                                                    Page 95
 1   your supervisors that, weren't you?                    1       A. It's network marketing.
 2       A. If I was aware of this, that we should          2       Q. What is network marketing?
 3   have, could have, yes.                                 3       A. It's also called in this case social
 4       Q. And you never went to any of your               4   retail. We are selling products to people that are
 5   supervisors and said anything should have been done    5   in need of certain products.
 6   differently in relation to Mr. Meyer's accident,       6       Q. So what type of products do you sell
 7   did you?                                               7   on -- through your network marketing?
 8       A. I don't recall that specific, if I did          8       A. Health and wellness products.
 9   or not.                                                9       Q. What type of health and wellness
10       Q. Well, you never -- after Mr. Meyer's           10   products do you sell?
11   accident, you never told someone that this area       11       A. The main product is collagen, liquid
12   should have been marked, did you?                     12   collagen and weight loss products and then a whole
13       A. No. In my years of accident                    13   series of different vitamins and enzymes and
14   investigation, I am not telling supervisors to mark   14   probiotics and chemically free cleaning products.
15   this. We talk about things need to be marked or       15       Q. Other than the amounts that you are
16   certain things like road cuts or obstacles or.        16   being paid by Mr. Meyer to testify in this case,
17       Q. Isn't it true that your last few years         17   what is your current monthly income?
18   as a ski patroller you were primarily working as a    18       A. My current monthly income is about $100.
19   dispatcher?                                           19       Q. 100?
20       A. No.                                            20       A. From the company. Yeah, because I just
21       Q. What were you doing your last few years        21   started out.
22   as a ski patroller?                                   22       Q. Okay. So other than earning
23       A. I was the accident investigation               23   approximately $100 from your network marketing and
24   supervisor.                                           24   other than this case, do you have any other sources
25       Q. And when you were the accident                 25   of income right now?


                                            Page 94                                                    Page 96
 1   investigation supervisors -- supervisor, how much      1       A. Yeah.
 2   of your time were you actually spending on skis out    2       Q. What?
 3   on the mountain?                                       3       A. I have a rental condo and I get the rent
 4        A. Um, the last year or two, very little          4   and I have -- my son is paying rent.
 5   because of all the other responsibilities I took       5       Q. Anything else?
 6   on.                                                    6       A. I will start working at the Outpost
 7        Q. When was the last time that you had as         7   Hotel in Belgrade part time and if somebody -- a
 8   part of your job actually identifying and marking      8   friend of mine or people that I know want a
 9   hazards?                                               9   craniosacral session, I do give them a craniosacral
10        A. Last winter.                                  10   session.
11        Q. Okay. How do you characterize your            11       Q. How much did Meyer pay you for
12   departure from Big Sky?                               12   craniosacral sessions?
13        A. Abrupt.                                       13       A. I think he paid my full fee.
14        Q. Okay. And so if someone asks you why          14       Q. Which is what?
15   are you no longer working at Big Sky, what do you     15       A. $100.
16   tell them?                                            16       Q. You said you're going to start working
17        A. I wasn't rehired.                             17   at the Outpost Hotel in Belgrade?
18        Q. And isn't it true that you posted some        18       A. Yeah.
19   Facebook videos about being not rehired?              19       Q. When?
20        A. I am -- I have an online business and I       20       A. Today.
21   am part of my story and I did -- I'm making live      21       Q. Okay. So we need to hurry up and get
22   videos and part of my story is that I'm not rehired   22   done. You should have told me that earlier.
23   from the company and that I'm now doing my online     23       A. No. Doesn't matter.
24   business.                                             24       Q. Why have you not obtained another job in
25        Q. What is your online business?                 25   the ski industry, for example as a ski patroller at


                                                                           24 (Pages 93 to 96)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 25 of 52
                                                 EVI DIXON
                                            Page 97                                                    Page 99
 1   Bridger Bowl?                                          1          (Whereupon, Deposition
 2       A. Because I didn't want to.                       2           Exhibit Number 73 was
 3       Q. Why?                                            3           marked for identification.)
 4       A. Because I was starting my online                4   BY MR. McINTOSH:
 5   business in the end of October and I'm working this    5       Q. And Ms. Dixon, I've now handed you what
 6   full time and I didn't want to. I just -- it           6   I've marked as Exhibit 73; is that correct?
 7   wasn't in my plan to be a ski patroller in Bridger     7       A. Correct.
 8   Bowl.                                                  8       Q. And Exhibit 73 is the affidavit that you
 9       Q. Did you apply for any jobs at Bridger           9   signed in this case; is that correct?
10   Bowl?                                                 10       A. Correct.
11       A. No.                                            11       Q. And how was this affidavit prepared? In
12       Q. Okay. Have you applied for any jobs            12   other words, did you prepare it?
13   anywhere in the ski industry since --                 13       A. With John Meyer.
14       A. No.                                            14       Q. And how did the two of you prepare it?
15       Q. -- you left Big Sky?                           15   Well, first of all, you prepared it together; is
16       A. No.                                            16   that correct?
17       Q. Is this network marketing that you're          17       A. Yes.
18   talking about, is this multitiered sales?             18       Q. And how did the two of you prepare it?
19       A. Multilevel marketing.                          19       A. We talked and he asked me questions and
20       Q. Multilevel marketing?                          20   I answered.
21       A. Yes.                                           21       Q. Were you sitting there together at your
22       Q. And is that -- that's a system where you       22   computer or at his computer or how did that work?
23   get paid more depending on the greater number of      23   Were you on your phone?
24   people you get below you, correct?                    24       A. I was at his office and I did not have
25       A. Um, that -- how it should happen, yes.         25   my computer. So I think he typed it into his


                                            Page 98                                                  Page 100
 1       Q. Yeah. So in other words --                      1   computer.
 2       A. It's a residual income stream.                  2       Q. So would you agree that Mr. Meyer
 3       Q. Isn't that a pyramid scheme?                    3   prepared this affidavit?
 4       A. No.                                             4       A. He asked me the questions and I answered
 5       Q. What's the difference between multilevel        5   the questions, but he was doing the actual typing.
 6   marketing and a pyramid scheme?                        6       Q. So he prepared it based on questions
 7       A. Pyramid scheme is if there are no               7   that he was asking you?
 8   product involved.                                      8       A. Yeah.
 9       Q. There are no products involved?                 9       Q. Okay. And did he specifically ask you
10       A. If there are no products involved.             10   about the privileged information that is in
11       Q. Okay.                                          11   paragraph 7 and 8?
12       A. It's like sending money.                       12       A. So what's the question? On 7 it is that
13       Q. So the only difference between what            13   you and Mr. Taylor Middleton came to talk to us.
14   you're doing and a pyramid scheme is that there are   14       Q. Okay, I'm going to move to strike.
15   products involved; is that right?                     15          Ms. Dixon, the question was, did
16       A. If there is product involved, it's like        16   Mr. Meyer specifically ask you about the privileged
17   a business like any other business; Walmart,          17   information that is in paragraphs 7 and 8?
18   Target, knitting, wool, yarn business.                18       A. I don't remember how he asked me the
19       Q. Have you ever acted as an expert witness       19   questions.
20   in any other case?                                    20       Q. But Mr. Meyer was asking you
21       A. No.                                            21   specifically about information that Big Sky's
22       Q. Your -- the affidavit that you submitted       22   attorney provided to you; is that right?
23   with your expert report, let's mark that as an        23       A. How we got trained was the question I
24   exhibit.                                              24   think.
25   ///                                                   25       Q. And then he asked you specifically about


                                                                        25 (Pages 97 to 100)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 26 of 52
                                                 EVI DIXON
                                          Page 101                                                  Page 103
 1   information Big Sky's attorney provided to you; is     1   word independent mean, the term independent risk
 2   that right?                                            2   manager?
 3       A. I don't know if he asked me and how he          3       A. In that case? That he's not a ski
 4   asked me. I think that the training that we are        4   patroller, that his only job is risk managing and
 5   getting every year during the refresher, but from      5   maybe coming from -- it's not always -- I think
 6   you is pretty much the only training we ever get       6   there's -- we didn't have one. In my opinion, we
 7   from outside.                                          7   didn't have an independent risk manager. But I'm
 8       Q. So Mr. Meyer was asking you specifically        8   sure and I've heard that there are people going
 9   about things that I told you and others at Big Sky;    9   around different sky areas being the risk manager,
10   is that right?                                        10   going to different ski areas and making sure
11       A. No, I don't think he asked me that             11   that...
12   specifically. Because he asked me about the           12       Q. Can you name one Montana sky resort that
13   training, how -- I don't remember the exact           13   has a quote, "independent risk manager"?
14   question he asked me but we talked about the          14       A. No, I can't.
15   training that we receive from Big Sky or other        15       Q. In fact there aren't any, are there?
16   areas to become accident investigators.               16       A. I don't know. In Montana specifically?
17       Q. In paragraph 11 you stated that as             17       Q. You have no idea?
18   supervisor of the accident investigation team you,    18       A. We talk -- Bob and I talked many times
19   quote, signed off, end quote, on accident             19   about the position of risk manager.
20   investigations; is that right?                        20       Q. But do you claim you were the risk
21       A. Yeah, it says here "signed off."               21   manager?
22       Q. What does that mean that you "signed           22       A. No.
23   off" on accident investigations?                      23       Q. How do you contend that Big Sky's
24       A. It kind of is a short expression of what       24   alleged -- the fact that Big Sky allegedly didn't
25   I did with and during my job. By looking at all       25   have an independent risk manager, how do you


                                          Page 102                                                  Page 104
 1   the forms, if people -- if we need more forms or       1   believe that is relevant to Mr. Meyer's ski wreck?
 2   photos or if the patroller's statement was how we      2        A. Um, how do I believe it's relevant?
 3   needed it and if the EMS card was included and all     3   It's relevant I think to danger and markings and
 4   these little files that needed to be in the            4   accidents that happen.
 5   accident investigation, that it's there.               5        Q. How does that make any sense? I don't
 6       Q. So when you say you "signed off" on             6   understand the answer.
 7   accident investigation reports, you're just saying     7        A. I don't understand the question. But
 8   you were making sure that the accident                 8   the risk manager has a job to make sure that the
 9   investigation was complete?                            9   people that are guests of the ski areas are safe
10       A. Yeah.                                          10   and...
11       Q. Do you mean anything else other than           11        Q. What do you base that on? Where in the
12   that?                                                 12   industry, in the ski industry -- do you believe it
13       A. No, that's correct.                            13   is industry standard to have an independent risk
14       Q. In paragraph 13 you said -- or this            14   manager?
15   affidavit that you signed says that "To the best of   15        A. Some areas I think they do, yeah.
16   my knowledge, Big Sky Resort did not have an          16        Q. My question was, do you believe it is
17   independent risk manager." Do you see that?           17   industry standard to have a quote, "independent
18       A. Yeah.                                          18   risk manager"?
19       Q. What is an independent risk manager?           19        A. Obviously, you don't have to have an
20       A. A person that goes around as a risk            20   independent risk manager because otherwise Big Sky
21   assessor to make sure that the area is safe and       21   would have had one.
22   he's not working as a ski patroller but as an         22        Q. And it's not standard in the industry to
23   independent risk manager.                             23   have an independent risk manager, is it?
24       Q. What does that mean to you, an                 24        A. Obviously not.
25   independent -- specifically there, what does the      25        Q. And you were familiar with the area of


                                                                      26 (Pages 101 to 104)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 27 of 52
                                                EVI DIXON
                                          Page 105                                                  Page 107
 1   Mr. Meyer's accident and you never recommended that    1       A. Before the accident?
 2   it be marked before December 11, 2015, right?          2       Q. Correct.
 3       A. I already said that I wasn't there              3       A. No, nothing preventing me.
 4   working on Challenger.                                 4       Q. Okay. So then if you could have put up
 5       Q. Right.                                          5   a sign and that might have prevented Mr. Meyer's
 6       A. Yeah.                                           6   accident, do you take any responsibility, any
 7       Q. But you were familiar with the area and         7   personal responsibility for it?
 8   you never recommended that it be marked, did you?      8       A. Not to tell it? No, it's not my
 9       A. I didn't.                                       9   responsibility.
10       Q. And so is it somehow your opinion that         10       Q. Well, whose responsibility do you think
11   an independent risk manager would have done a         11   it was, if it wasn't yours? If it wasn't the
12   better job than you would have done?                  12   supervisor of the accident investigation team,
13       A. It depends on the risk manager and it          13   whose responsibility do you think it was?
14   depends on my quality of my job.                      14       A. The supervisors on the hill.
15       Q. Right. You don't know one way or the           15       Q. Okay. Who's that?
16   other, right?                                         16       A. That one --
17       A. No.                                            17       Q. Who specifically --
18       Q. Do you take any responsibility for             18       A. -- Challenger supervisor maybe.
19   Mr. Meyer's accident?                                 19       Q. Who specifically do you think should
20       A. Do I personally?                               20   have said that this area should be marked?
21       Q. Yes.                                           21       A. It's the patrollers, the ski patrollers.
22       A. No.                                            22       Q. Who? I mean you know them all, right?
23       Q. Why not?                                       23       A. Yeah.
24       A. Because I was not out there skiing that        24       Q. You worked there for ten years?
25   day.                                                  25       A. More.


                                          Page 106                                                  Page 108
 1       Q. Were you even working that day?                 1       Q. So who do you think specifically within
 2       A. I've been working that day in my office.        2   the ski patrol should have said this area should
 3       Q. So you were working on December 11, 2015        3   have been marked?
 4   in your office?                                        4       A. Who? You want a name?
 5       A. Uh-huh.                                         5       Q. Yes.
 6       Q. Is that a yes?                                  6       A. Ryan Ayres maybe.
 7       A. That is a yes.                                  7       Q. Okay. So I just want to make clear.
 8       Q. Okay. And were you working December 10,         8   You -- on the record today, are you -- is it your
 9   2015?                                                  9   testimony that Ryan Ayres is responsible for
10       A. I don't remember what day of my four day       10   Mr. Meyer's accident?
11   cycle was December 11th.                              11       A. You said I should mention any name. I
12       Q. Okay.                                          12   don't know who was posting up there.
13       A. I could have.                                  13       Q. No, I didn't just say mention any name.
14       Q. There's certainly nothing that prevented       14       A. You said mention a person's name.
15   you from recommending that this area be marked        15       Q. No. No, Ms. Dixon, you must have
16   before December 11, 2015, was there?                  16   misunderstood.
17       A. It was not in my jurisdiction to tell          17          I want to know who you contend within
18   people or supervisors or ski patrol directors what    18   the Big Sky ski patrol should have marked this
19   to mark and what not to mark. That is not my job.     19   area?
20   That wasn't my --                                     20       A. That sounds like a different question
21       Q. That wasn't my question.                       21   now.
22          There was nothing that prevented you           22       Q. Actually, just strike that.
23   from either marking this area yourself or telling     23          You agree that nothing prevented you
24   your husband, the director of ski patrol, that the    24   from doing it, right?
25   area should be marked?                                25       A. I agree.


                                                                      27 (Pages 105 to 108)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 28 of 52
                                                 EVI DIXON
                                          Page 109                                                   Page 111
 1       Q. In paragraph 15 of your affidavit, can          1   question might have been how steep was the -- is
 2   you review that to yourself, please?                   2   the Highway run there.
 3       A. Yeah, that came up in the other                 3       Q. So your opinion that the bottom part of
 4   statement from Mr. Petrozzi a lot about the green      4   the Highway run is blue in difficulty, that doesn't
 5   and blue and the difficult.                            5   have any relevance to your opinions in this case at
 6       Q. Let me just ask the question --                 6   least, right?
 7       A. Okay.                                           7       A. Well, if I said that, it has something
 8       Q. -- before you start testifying.                 8   to do with my opinion.
 9           First of all, you said because the area,       9       Q. Okay. So how is your opinion that this
10   the bottom of the Highway run, is not groomed it is   10   small area is blue in difficulty? How in your
11   blue in difficulty?                                   11   opinion is that relevant to Mr. Meyer's ski wreck?
12       A. That's what I said.                            12       A. Could be because of his speed, how fast
13       Q. What does that mean?                           13   he's going.
14       A. That is -- what does it mean? Is that          14       Q. I don't want to know could be. I want
15   from the angle of the steepness or the difficulty     15   to know how it is relevant to your opinions in this
16   of the run, in this specific area, if that would      16   case?
17   have been the whole run, it would have been a blue    17       A. It is -- I don't know. I don't know the
18   run.                                                  18   answer to that. Sorry.
19       Q. The Highway run is designated as a black       19       Q. Okay. When you left Big Sky or your
20   diamond on the Big Sky trail map, correct?            20   employment at Big Sky, you still had a computer
21       A. Correct.                                       21   with you; is that correct?
22       Q. It's designated on a black diamond above       22       A. Yes.
23   the run, correct?                                     23       Q. You did not return the computer when
24       A. Correct.                                       24   your employment ended, did you?
25       Q. There's actually a black diamond on a          25       A. No.


                                          Page 110                                                   Page 112
 1   tree right above Highway, correct?                     1       Q. Didn't you agree to return all Big Sky
 2       A. Correct.                                        2   property when your employment ended as part of the
 3       Q. Was there any facts or any information          3   Big Sky handbook?
 4   that would have suggested to Mr. Meyer that the        4       A. No. With Mr. Tom Hawk, he allowed me to
 5   resort, Big Sky, contends that this is a blue run?     5   keep that laptop because, not last summer but the
 6       A. No.                                             6   summers before I needed to get access to some
 7       Q. Okay. So -- and do you believe that             7   questions regarding accident investigation. So I
 8   skiers can ski out of control on blue runs but not     8   kept the laptop over the summers.
 9   black runs?                                            9       Q. But as soon as your employment ended,
10       A. They can be out of control anywhere.           10   you had an obligation to return that to Big Sky,
11       Q. But a skier has an obligation to stay in       11   didn't you?
12   control on --                                         12       A. Which I did. I returned -- I gave the
13       A. Anywhere.                                      13   laptop according to your subpoena --
14       Q. -- either a blue, green or black run,          14       Q. Right.
15   right?                                                15       A. -- to Mr. Meyer. That's all I had.
16       A. Yeah.                                          16       Q. So in order for Big Sky to get the
17       Q. And if a skier does not stay in control        17   computer back, it had to serve you with a subpoena,
18   on either a blue, black or green run, that's the      18   right?
19   skier's fault, correct?                               19       A. No, I would have returned the computer
20       A. Correct.                                       20   anyways.
21       Q. So how is this relevant, this statement        21       Q. Well, why didn't you? Why didn't you --
22   you have that it is your opinion that because this    22       A. Because --
23   area is not groomed it is blue in difficulty? How     23       Q. -- return it before you received the
24   is that relevant?                                     24   subpoena?
25       A. I don't know how it is relevant. The           25       A. Because there was nobody there to


                                                                      28 (Pages 109 to 112)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 29 of 52
                                                 EVI DIXON
                                          Page 113                                                  Page 115
 1   return.                                                1   Mr. Meyer in this lawsuit with any other ski
 2       Q. Do you have any other Big Sky property          2   patrollers?
 3   that you have kept since your employment ended?        3       A. No.
 4       A. No.                                             4       Q. You have not told any other ski
 5       Q. Jackets, anything like that?                    5   patrollers --
 6       A. No.                                             6       A. No.
 7       Q. Did you tell Mr. Meyer before his               7       Q. -- that you're helping Mr. Meyer?
 8   accident on December 11, 2015 that it was your         8       A. No.
 9   opinion that this area is blue in difficulty?          9       Q. Are you in contact with any Big Sky ski
10       A. Did I tell him that before his accident?       10   patrollers right now?
11       Q. Yes.                                           11       A. Well, officially, I'm not allowed to
12       A. I didn't know him before his accident.         12   talk to any Big Sky employees according to
13       Q. So the answer is you did not tell him          13   Mr. Middleton. I have personal connections who ask
14   that, right?                                          14   me how I am doing and I tell them how I'm doing.
15       A. No.                                            15       Q. But you've not discussed this case --
16       Q. Have you spoken with any other ski             16       A. No.
17   patrollers about Mr. Meyer's accident?                17       Q. -- or your help -- helping Mr. Meyer
18       A. Since when?                                    18   with any ski patrollers recently?
19       Q. At any time.                                   19       A. No.
20       A. Since the accident?                            20       Q. Have you deleted any posts from your
21       Q. Yes.                                           21   Facebook page recently?
22       A. Yes.                                           22       A. Yeah, I delete posts from my Facebook
23       Q. Who?                                           23   page -- from my page on my profile. I have only a
24       A. My accident investigation team, Bob            24   profile these days. I saw that you have my
25   Dixon, Mike Unruh.                                    25   Facebook page, but that's not active. I make posts


                                          Page 114                                                  Page 116
 1       Q. And that was all in connection with             1   and I delete and I...
 2   Mr. Meyer coming up and wanting to speak to the ski    2       Q. Did you delete any posts because you
 3   patrol and thank them for saving his life, correct?    3   didn't want us to ask you about them?
 4       A. In connection with?                             4       A. No.
 5       Q. Yes.                                            5       Q. Have you said anything negative about
 6       A. No, it was in connection with his               6   Big Sky since your employment ended?
 7   accident, not his speaking to the patrollers.          7       A. I said it was not nice to send me a two
 8       Q. Okay. Did you provide Mr. Meyer with            8   liner e-mail not -- that I'm not getting rehired
 9   the e-mail addresses of the entire ski patrol?         9   without any reason and without any -- any reason.
10       A. No.                                            10       Q. Who did you tell that to?
11       Q. Are you aware that Mr. Meyer testified         11       A. In a live video.
12   under oath that you did?                              12       Q. Have you -- I'm sorry, were you done?
13       A. We discussed that, but I didn't.               13       A. Yeah.
14       Q. Did you tell him that his testimony on         14       Q. Have you said anything else negative
15   that point was incorrect?                             15   about Big Sky since your employment ended?
16       A. He said "you provided me the e-mails"          16       A. No.
17   and I said "I didn't."                                17       Q. Could you just give me a few minutes to
18       Q. Who did then, if you know?                     18   review my notes and then we may be done? I'm
19       A. I don't know.                                  19   assuming you don't have any questions?
20       Q. Okay.                                          20       MS. WALAS: I'll have a few follow-up.
21       A. But I know that there was somebody else        21       MR. McINTOSH: Okay.
22   that he was talked to right when we heard that he's   22       VIDEO TECHNICIAN: Do you want to go off the
23   suing and I don't know who. But I didn't.             23   record?
24       Q. Have you discussed -- have you ever            24       MR. McINTOSH: Yes, please.
25   discussed the fact that you're working or helping     25       VIDEO TECHNICIAN: We are now off the record.


                                                                      29 (Pages 113 to 116)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 30 of 52
                                                EVI DIXON
                                          Page 117                                                  Page 119
 1   The time is 11:26.                                    1       Q. And your testimony earlier was not
 2           (Whereupon, a brief                           2   intentionally untruthful?
 3            recess was taken.)                           3       A. It was --
 4        VIDEO TECHNICIAN: We're now back on the          4       MR. McINTOSH: Objection, leading.
 5   record. The time is 11:32.                            5       THE WITNESS: -- not -- no, I'm not lying.
 6   BY MR. McINTOSH:                                      6   BY MS. WALAS:
 7        Q. Ms. Dixon, you understand you're still        7       Q. Now, you were asked some questions about
 8   under oath, don't you?                                8   your work experience, correct?
 9        A. I am.                                         9       A. Correct.
10        Q. Ms. Dixon, you just testified that you       10       Q. And one of those questions was in regard
11   didn't -- did not provide John Meyer with the        11   to your current online multilevel marketing
12   e-mail addresses of the ski patrol, correct?         12   business, correct?
13        A. Yeah, yes.                                   13       A. Yeah.
14           (Whereupon, Deposition                       14       Q. And does that business have any
15            Exhibit Number 74 was                       15   relationship to the opinions you're giving in this
16            marked for identification.)                 16   case?
17   BY MS. BREEAN:                                       17       A. No.
18        Q. I want to hand you what I've marked as       18       Q. Okay. And you were also asked about
19   Exhibit 74. That is an e-mail between you and John   19   your craniosacral therapy practice?
20   Meyer, correct?                                      20       A. Yeah.
21        A. Yeah.                                        21       Q. And does that have anything to do with
22        Q. And the title of the e-mail is "Email        22   your opinions in this case?
23   list," right?                                        23       A. No.
24        A. Yeah.                                        24       Q. Now in giving the opinions in this case,
25        Q. And that is the e-mail in which you          25   are you relying on your experience as Big Sky's


                                          Page 118                                                  Page 120
 1   provided John Meyer the --                            1   former accident investigator?
 2       A. Oh.                                            2       A. Yeah.
 3       Q. -- e-mail addresses of the Big Sky ski         3       Q. And are you relying on your experience
 4   patrol, right?                                        4   as a ski patroller?
 5       A. It looks like it. Don't recall it,             5       A. Yes.
 6   yeah. But that is it.                                 6       Q. And are you relying on your experience
 7       Q. Is there any -- so you agree your              7   as a ski instructor?
 8   testimony that you just provided a few minutes ago    8       MR. McINTOSH: Objection, asked and answered
 9   was inaccurate, right?                                9   and leading.
10       A. Yeah.                                         10       MS. WALAS: You can answer.
11       Q. Is there any other inaccurate or              11       THE WITNESS: Yeah. I think every life
12   untruthful testimony that you provided here today?   12   stream that you go through you collect experiences.
13       A. I don't think so.                             13   BY MS. WALAS:
14       Q. That is all the questions I have for          14       Q. And you were asked questions about
15   right now. I'll let Ms. Walas ask some questions.    15   whether you could have gone in at any point prior
16       A. Okay.                                         16   to Mr. Meyer's accident and put up signs or
17                                                        17   otherwise marked the area where the incident
18                EXAMINATION                             18   occurred?
19   BY MS. WALAS:                                        19       A. I was asked that, yes.
20       Q. All right. Just a few follow-up               20       Q. Okay. And was that your responsibility
21   questions.                                           21   as a Big Sky employee, to put up those signs?
22          You were just asked about this Exhibit        22       A. Not directly. I have -- I have put up
23   Number 74 and had you forgotten that you had sent    23   signs out of my own authority. Mainly because I'm
24   this e-mail to Mr. Meyer?                            24   not out there that much, I am not the one that puts
25       A. Yeah.                                         25   out signs.


                                                                     30 (Pages 117 to 120)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 31 of 52
                                                 EVI DIXON
                                          Page 121                                                  Page 123
 1       Q. Okay. And on December 11th, 2015, who           1   area as a ski patroller?
 2   was responsible for marking the Challenger area?       2       A. Yes, many years ago.
 3       A. The supervisor of the Challenger patrol         3       Q. Do you have an idea what year that was?
 4   and Challenger side of the...                          4       A. Maybe 2008, 2009.
 5       Q. And do you recall who that was that day?        5       Q. And it was your testimony that in your
 6       A. No, I don't remember.                           6   opinion the transition from black to flat was
 7       Q. Who trains you as an accident                   7   significant here?
 8   investigator?                                          8       MR. McINTOSH: Objection, misstates her
 9       A. More or less myself, besides the                9   testimony.
10   training that we get at the refresher. We             10       MS. WALAS: I'll rephrase the question.
11   had -- there was a -- I don't think there actually    11   BY MS. WALAS:
12   was anything written besides some of the rules when   12       Q. Is it your opinion that the transition
13   we're doing accident investigation, so out of my      13   from Highway to the road was significant?
14   experience looking at former accident                 14       MR. McINTOSH: Objection, asked and answered.
15   investigations and growing with my job.               15       MS. WALAS: You can answer.
16       Q. And you've testified and mentioned the         16       THE WITNESS: Yes, it's significant.
17   refresher multiple times, what is the refresher?      17   BY MS. WALAS:
18       A. It's the beginning of the season before        18       Q. Okay. And in your opinion should that
19   we open the ski area and before we do the setup       19   transition have been marked?
20   where we do medical training and avalanche            20       MR. McINTOSH: Objection, asked and answered.
21   trainings and those safety training, many things      21       MS. WALAS: You can answer.
22   indoors. We have talks from doctors and we have       22       MR. McINTOSH: And leading.
23   training stations and talks from our lawyer and       23          Go ahead.
24   Mary from the insurance company talked to us a few    24       THE WITNESS: If it would have been marked it
25   times.                                                25   could have avoided an accident there.


                                          Page 122                                                  Page 124
 1       Q. And do you recall any of the people who         1   BY MS. WALAS:
 2   provided that training by name?                        2        Q. And you were asked questions about where
 3       A. That training, I already named Mary             3   Mr. Meyer came down the mountain, correct?
 4   Bozak and Ian McIntosh. Medical trainings, I know      4        A. Yes.
 5   a few of the doctors who were talking for our          5        Q. And I'm going to show you what has
 6   medical training.                                      6   been marked as Exhibit 65, and this is from
 7       Q. And looking at Exhibit 73, paragraph 7,         7   Mr. McMakin's deposition testimony. And he had
 8   is this in reference to that refresher training?       8   marked this as where he believes Mr. Meyer came
 9       A. Yeah.                                           9   down.
10       Q. And also looking at that same Exhibit          10        A. Right here where it says 7?
11   73, you were asked about paragraph 13.                11        Q. Yes, where he has circled, that was
12       A. Uh-huh.                                        12   where -- we asked him to mark.
13       Q. Would an independent risk manager's job        13        A. Okay.
14   in your opinion have been to spot-check the           14        Q. And looking at this picture, is that the
15   mountain for safety hazards?                          15   same picture that you relied on in forming your
16       MR. McINTOSH: Objection, foundation.              16   opinions for the affidavit?
17       THE WITNESS: Uh-huh. I believe that's what        17        A. Yes.
18   they should be doing. If I were a risk manager, I     18        Q. And is that the transition that you were
19   would spot detect.                                    19   referencing in your affidavit?
20   BY MS. WALAS:                                         20        A. Correct, this transition here that
21       Q. Now, were you ever in charge of marking        21   is -- looks like according to these people that it
22   the Challenger area?                                  22   was a road cut.
23       A. No.                                            23        Q. Okay. And I believe you testified that
24       Q. Did you ever -- strike that.                   24   the trail merges were something that were marked?
25           Were you ever assigned to the Challenger      25        A. You said what?


                                                                      31 (Pages 121 to 124)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 32 of 52
                                                 EVI DIXON
                                           Page 125                                                  Page 127
 1        Q. Did you -- I'm recalling that you              1   wrote in the accident investigation "in my opinion
 2   testified that trail merges were something that was    2   this accident was the fault of the skier," okay,
 3   marked at Big Sky?                                     3   you with me so far?
 4        A. Yes, we have trail merger signs where          4       A. Yeah, we don't write that.
 5   trails come together, roads and runs and -- yeah.      5       Q. My question is, if somebody did write
 6        Q. Is this intersection of Highway and the        6   that, do you know when that opinion would or would
 7   Loop Road considered a trail merge?                    7   not be admissible into court?
 8        A. Yes, it's two trails merging together.         8       MS. WALAS: Objection, calls for a legal
 9   It's an intersection. Sorry, but intersections in      9   conclusion.
10   my opinion are like this and trail mergers are also   10       THE WITNESS: I don't understand the
11   like this and where two runs come together, but it    11   question. I mean an opinion is a subject that
12   could be a flat angle too.                            12   court looking for that's not in the accident
13        Q. So to clarify, in your opinion                13   investigation.
14   what -- how would you describe the meeting of         14   BY MR. McINTOSH:
15   these -- of Highway and Loop Road?                    15       Q. Do you know why opinions are not
16        A. A transition, an inter -- a transition.       16   supposed to be in the accident investigation?
17        Q. Okay. And you were also asked about           17       A. Yes.
18   bombing down the hill, do you recall that?            18       Q. Okay. Well, why do you think opinions
19        A. Uh-huh.                                       19   are not supposed to be in the accident
20        Q. That line of questioning?                     20   investigation?
21        A. Yes.                                          21       A. Because we are working for Big Sky.
22        Q. And you testified about a conversation        22       Q. But you don't know when opinions are or
23   that you and I had where I described to you what      23   are not admissible in court, do you?
24   Mr. McMakin described as bombing?                     24       MS. WALAS: Same objection, calls for a legal
25        A. Uh-huh, yes.                                  25   conclusion.


                                           Page 126                                                  Page 128
 1       Q. And do you recall me telling you that           1       MR. McINTOSH: I will stipulate that that
 2   Mr. McMakin said that to him bombing meant taking      2   calls for a legal conclusion. That's the entire
 3   the moguls in his thighs under control?                3   point of this line of questioning.
 4       A. Yes.                                            4   BY MR. McINTOSH:
 5       Q. Okay. And did that influence your               5       Q. Do you know when an opinion is or is not
 6   testimony that you gave today in any way?              6   admissible in court?
 7       A. No.                                             7       A. No, I don't. I'm not a lawyer.
 8       MS. WALAS: I don't think I have any more           8       Q. Right, right. Exactly. So you don't
 9   follow-up at this time.                                9   know what's admissible in court because you're not
10       MR. McINTOSH: Just a couple of real quick         10   a lawyer --
11   questions, Ms. Dixon.                                 11       A. Right.
12              RE-EXAMINATION                             12       Q. -- right?
13   BY MR. McINTOSH:                                      13           So do you think maybe that's why you
14       Q. Ms. Dixon, do you know when -- if there        14   were instructed not to put opinions in the accident
15   are opinions in an accident investigation, do you     15   investigation? Did that ever occur to you?
16   know when those opinions would or would not be        16       A. That you can't use it in court? Or that
17   admissible in court?                                  17   any other lawyer cannot use it in court? We are
18       A. I don't understand the question.               18   not writing opinions in the accident investigation
19       Q. Well, if somebody -- you are an accident       19   because we do not want to harm Big Sky. That's
20   supervisor, correct?                                  20   what my and Bob's explanation to me was.
21       A. Uh-huh.                                        21       Q. So now you're saying that that's what
22       Q. Accident investigation supervisor,             22   Bob Dixon told you?
23   right?                                                23       A. Yeah, when we talked.
24       A. Yeah.                                          24       Q. That's what you believe? That's what
25       Q. And let's say a ski patroller at Big Sky       25   you believe is the reason why you didn't put


                                                                      32 (Pages 125 to 128)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 33 of 52
                                                EVI DIXON
                                         Page 129                                                      Page 131
 1   opinions in there?                                   1   accident because I wasn't there. I can only read
 2       A. The main reason. Because the legal            2   what the people were telling me or listen to and
 3   outline I don't -- I can't tell you. I'm not a       3   the grooming, the weather report and...
 4   lawyer.                                              4       Q. Right. So you can look at the
 5       Q. Right.                                        5   photographs to determine what the conditions
 6       A. Yeah.                                         6   are -- were on that day just like anyone else can,
 7       Q. So you don't know when an opinion would       7   right?
 8   or would not be admissible?                          8       A. Yeah.
 9       A. No.                                           9       MR. McINTOSH: I think that's all the
10       Q. Right. If opinions were admissible,          10   questions I have.
11   wouldn't it make sense for me to instruct the ski   11       MS. WALAS: I don't think I have any
12   patrollers to every time just say "this was the     12   follow-up.
13   skier's fault"?                                     13       MR. McINTOSH: That's all.
14       A. Well, that would be stupid. I wouldn't       14       MS. WALAS: Cool.
15   have had a job as accident investigator. Like I     15       VIDEO TECHNICIAN: Okay. This now ends the
16   wouldn't have had a job in Austria either.          16   deposition. The time is 11:51.
17       Q. Mr. Meyer's accident investigation,          17          (Whereupon, an off-
18   other than speaking with Mr. McMakin two days       18           the-record-discussion
19   afterwards, you did not actually do any of the      19           then took place.)
20   accident investigation, did you?                    20   BY MR. McINTOSH:
21       A. No, there was an accident investigator       21       Q. Ms. Dixon, we're back on the record and
22   out there.                                          22   you understand you're still under oath, correct?
23       Q. Right. So you didn't -- you didn't go        23       A. Yeah. Do I need this on?
24   to the scene and take measurements?                 24       Q. No. I just want to make clear that you
25       A. No.                                          25   have been given an opportunity to read and sign


                                         Page 130                                                      Page 132
 1       Q. You didn't take any of the photographs?       1   your deposition transcript and you are declining
 2       A. I don't think so.                             2   that; is that right?
 3       Q. Did you at any time after Mr. Meyer's         3       A. Yes.
 4   accident go and actually inspect the scene?          4       Q. Okay. So if there's a mistake in the
 5       A. I believe so.                                 5   deposition transcript, you're not going to come
 6       Q. When?                                         6   into court and say that there was a mistake, right?
 7       A. After the accident.                           7   You're just going to rely on what was typed by the
 8       Q. When? When after the accident? I mean         8   court reporter?
 9   today is after the accident, right?                  9       A. Yeah, I have to now.
10       A. Yeah. But right after it happened, like      10       Q. Okay. That's all. Thank you.
11   maybe a day or two afterwards. I don't remember.    11
12   But I'm sure I went there to see what happened.     12           (Whereupon, the taking
13       Q. And did you take any measurements?           13            of this videotaped deposition
14       A. No.                                          14            was concluded at 11:51 a.m.)
15       Q. Did you make any notes of your alleged       15
16   inspection?                                         16
17       A. No.                                          17             SIGNATURE WAIVED
18       Q. Were the conditions the same?                18
19       A. Can't say that because I was not             19
20   there on the day --                                 20           * * * * * * * *
21       Q. Right.                                       21
22       A. -- of the accident.                          22
23       Q. You don't know one way or the other,         23
24   right?                                              24
25       A. I don't know about the conditions of the     25


                                                                    33 (Pages 129 to 132)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 34 of 52
                                                 EVI DIXON
                                          Page 133
 1              CERTIFICATE
 2   STATE OF MONTANA )
 3                  ) ss.
 4   COUNTY OF GALLATIN )
 5           I, Marla Jeske, Court Reporter - Notary
 6   Public, CSR, in and for the County of Gallatin,
 7   State of Montana, do hereby certify:
 8           That the witness in the foregoing
 9   deposition was by me first duly sworn to testify
10   the truth, the whole truth and nothing but the
11   truth in the foregoing cause; that the deposition
12   was then taken before me at the time and place
13   herein named; that the deposition was reported by
14   me in shorthand and later transcribed into
15   typewriting under my direction, and the foregoing
16   pages contain a true record of the testimony of the
17   witness, all done to the best of my skill and
18   ability.
19           IN WITNESS WHEREOF, I have hereunto set
20   my hand and affixed my notarial seal this ____ day
21   of __________________, 2020.
22           ______________________________________
23           Notary Public for the State of Montana
24           residing at: Bozeman
25           My commission expires: February 04, 2023




                                                             34 (Page 133)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 35 of 52
                                       EVI DIXON
                                                                                Page 134

        A            128:18 129:15      34:6 39:5,8        87:22 109:15       107:20 108:2
A-O-R-T 23:20        129:17,20,21       43:16,20,23        125:12             108:19 109:9
a.m 1:20 4:16        130:4,7,8,9,22     44:2,5,8,12,16   answer 6:5,11        109:16 110:23
  132:14             131:1              44:20 45:1,5,9     6:19 9:16          111:10 113:9
abilities 39:22    accidents 47:7       45:12,22 46:2      17:23 26:15        120:17 121:2
ability 39:16        67:7,18 104:4      46:24 47:22        35:16,23 42:7      121:19 122:22
  44:9,22 133:18   account 55:11        48:20 51:1,5       45:21 49:12        123:1
able 39:17,17      accurate 6:23        53:16 56:3,10      67:20 104:6      areas 3:10 35:21
  48:16 70:19        7:2                57:11 59:17        111:18 113:13      36:3,10,12,14
  75:20,24 76:20   acted 98:19          64:17 70:11,13     120:10 123:15      37:20 59:22
  76:25            acting 13:17         71:9 72:7          123:21             77:17 101:16
abrupt 53:8          16:21 18:2,8       73:25 76:11      answered 99:20       103:9,10 104:9
  64:24 65:4,9       18:14,21           79:3,11,18         100:4 120:8        104:15
  65:12,12 94:13   actions 39:6         80:23 81:20        123:14,20        Arizona 30:20
accept 59:14         59:24 78:13        82:3 86:25       answering 5:24       31:12
access 112:6       active 115:25        87:4 88:23         6:2              arrested 31:19
accident 9:7       actual 28:18         91:19 100:2      anymore 17:14      artwork 86:9
  10:8,9,19,20       100:5              108:23,25          28:21            asked 7:16,24
  10:21,22 12:6    additional 21:1      112:1 118:7      anyplace 35:1        8:2,15,20,24
  12:14 13:19,22     21:5 23:13       agreed 8:21        anytime 81:10        13:10 17:24,25
  13:24 14:6,8     address 5:11       agreement          anyways 112:20       22:18 56:22
  16:24 17:12        31:4,13,13         21:15            AORT 23:20           68:17 72:20
  43:1,18 50:24    addresses 31:9     ah 26:24           APPEARAN...          99:19 100:4,18
  53:2 56:1          114:9 117:12     ahead 48:19          2:1                100:25 101:3,4
  66:20 75:13        118:3              49:17 57:12      appeared 54:24       101:11,12,14
  81:5 86:22       admissible           78:17 79:7       appearing 1:16       118:22 119:7
  87:2,3 90:7,8      126:17 127:7       84:6,7 88:16       2:2,8              119:18 120:8
  90:11,17,23        127:23 128:6,9     123:23           applied 97:12        120:14,19
  91:3,10,12,12      129:8,10         AI 90:13           apply 25:14 97:9     122:11 123:14
  91:16,16,20,23   admit 53:13        alert 78:16        approached           123:20 124:2
  92:6 93:6,11     advices 64:13      alleged 103:24       56:16 57:6         124:12 125:17
  93:13,23,25      affidavit 3:14       130:15           approximately      asking 8:9 10:7
  101:16,18,19       7:8 43:11        allegedly 103:24     95:23              12:22 13:8
  101:23 102:5,7     47:19 52:25      allergies 23:23    April 30:24          100:7,20 101:8
  102:8 105:1,19     53:8,14 67:23    allowed 112:4      area 10:8 32:4,7   asks 94:14
  107:1,6,12         98:22 99:8,11      115:11             32:13,16 40:8    assess 91:23
  108:10 112:7       100:3 102:15     Alm 33:10            52:14 66:18,18   assessor 102:21
  113:8,10,12,17     109:1 124:16     alpacas 15:2,10      67:24 68:1,8     assigned 122:25
  113:20,24          124:19             16:17              69:2 84:9,13     assignments
  114:7 120:1,16   affixed 133:20     Amanda 14:22         85:11,12 86:22     63:24
  121:7,13,14      agency 29:4          42:22              87:1,3,10        Association 3:11
  123:25 126:15    ages 31:14         Ambush 68:25         88:11,13,19,24     77:18
  126:19,22        ago 59:11 118:8    amounts 95:15        89:2,7 93:11     assume 52:24
  127:1,2,12,16      123:2            anatomy 23:3         102:21 104:25      83:6
  127:19 128:14    agree 6:19 8:25    angle 86:19,23       105:7 106:15     assuming
                     12:16 13:6         87:14,16,17,20     106:23,25          116:19

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 36 of 52
                                      EVI DIXON
                                                                               Page 135

assumption 82:5     27:13 30:2,4,4   best 19:12         blind 76:5 79:8    Breean 2:4 3:4
attached 47:19      46:16 58:4,7       102:15 133:17    blocking 25:9       4:22 12:5 41:5
attend 8:10         61:6,7 64:16     better 24:20       blue 87:10 109:5    41:8 117:17
  22:21             78:18 89:25        73:17 83:19        109:11,17        breean@wala...
attention 55:17     112:17 117:4       105:12             110:5,8,14,18     2:6
  65:20 70:19       131:21           big 1:8 2:9 4:8      110:23 111:4     Bridger 4:18
attorney 2:2       background          4:24 7:25 8:3      111:10 113:9      97:1,7,9
  9:11,22 18:21     21:22 22:4         8:15,23,25       BMM 4:10           brief 58:1 89:22
  18:24 20:1        31:25              10:10 13:15      board 28:25         117:2
  100:22 101:1     backside 71:7       14:21 17:12,14     29:3             bring 17:11
attorney-client    bad 34:20 72:20     17:17,19 32:3    Bob 60:14,15,18     41:10 92:6,7
  37:1             balloons-types      32:5,8 33:23       61:17 62:12,12   Brown 4:18
attorneys 2:8       38:9               35:1,7,13,17       62:17,20 63:23   bruised 59:10
  4:20             bamboos 72:15       36:17,20 38:11     103:18 113:24     59:11
Austria 21:25      Barker 29:18        38:15 46:2,4       128:22           bubbles 38:10
  22:1 30:3        base 104:11         57:16 58:23      Bob's 128:20       building 71:18
  32:12,14,24      based 35:22,23      60:23 61:2,5     body 25:5,8,11      71:23,25 72:2
  33:3,17 34:2      35:24 84:22        62:2 63:6,8,12     25:12,21,22,23   business 94:20
  37:15,19,23,24    100:6              63:25 64:4         26:3,23,24        94:24,25 97:5
  38:8 59:1,2,21   basis 37:2 92:5     70:4 72:16         27:2,3,9,19       98:17,17,18
  61:9 129:16      becoming 9:13       73:10,13,15,19   Boeing 33:21        119:12,14
authority 36:17    beg 61:18           74:12 75:9,13    bombing 40:25      Butte 1:3 4:11
  36:20,21         beginning 1:19      76:10,12 77:25     41:1,3,7,8,10
  120:23            121:18             92:14,16,19,24     41:11,13,20,24           C
automatic 23:20    behalf 2:2,8        94:12,15 97:15     42:4 125:18,24   C 133:1,1
avalanche 38:1      13:17 18:3,8       100:21 101:1,9     126:2            cafeteria 14:23
  38:2 121:20       18:15,22           101:15 102:16    bones 27:20        call 16:7 38:13
Avenue 1:18        Belgrade 96:7       103:23,24        bonus 21:7           87:13
  2:12 4:14         96:17              104:20 108:18    boss 62:19 63:16   called 5:4 14:20
avoid 39:17,23     believe 6:22        109:20 110:5       63:18              20:25 21:14
  67:7,18 78:25     36:10 38:25        111:19,20        bottom 109:10        22:8 95:3
avoided 66:20       46:5,8,10,18       112:1,3,10,16      111:3            calls 127:8,24
  123:25            46:20 48:25        113:2 115:9,12   Bowl 68:6 97:1       128:2
avoids 44:13        49:12 52:10        116:6,15 118:3     97:8,10          capacity 9:11
aware 41:2          54:2,18 55:6       119:25 120:21    Box 2:5,12         card 29:21,23
  44:17 54:22       65:19 66:14        125:3 126:25     boxes 70:7           29:24 30:1,3,4
  55:21 93:2        83:10,15 90:15     127:21 128:19    boys 8:18            61:10 62:11,13
  114:11            104:1,2,12,16    bills 20:6,8       Bozak 36:2           102:3
awhile 68:12        110:7 122:17     bit 21:23 59:10      122:4            cards 78:2,3,19
Ayres 108:6,9       124:23 128:24      66:13 76:16,21   Bozeman 1:18       care 28:25 29:5
                    128:25 130:5       91:18              2:6,13 4:14      case 4:7 7:20,21
       B           believed 92:13    black 64:25          63:2 133:24        9:14 10:5,6,13
B 3:5              believes 124:8      109:19,22,25     break 57:17          10:17 11:3,7
babies 8:21,21     Bermuda 11:11       110:9,14,18        89:17              11:16,20 17:4
 16:19              40:9 52:14         123:6            breaks 33:11,12      20:14,14 21:3
back 14:20          56:7             blame 59:22          33:13              21:8 32:21


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 37 of 52
                                        EVI DIXON
                                                                                Page 136

  40:1,14,15,17     certify 133:7        120:12           conferences         19:4,9,23 20:2
  43:10,14 55:14    Challenger         college 22:10        23:2              20:3,4,5 21:20
  63:21 65:6          105:4 107:18       33:6 34:5        connection          21:21 27:23,24
  71:17 74:5          121:2,3,4        Collision 3:11       114:1,4,6         28:1 34:8,15
  85:3 95:3,16        122:22,25          77:18            connections         34:16 35:2,3,8
  95:24 98:20       change 47:8        Colored 3:12         115:13            35:11,13 37:6
  99:9 103:3        changed 22:7       coma 51:21 52:1    consider 61:14      37:13,14,16,25
  111:5,16          changes 91:14        75:7             considered          38:12 39:19,23
  115:15 119:16       91:24            come 6:3 33:21       125:7             39:24 40:10,13
  119:22,24         characterize         35:24 55:25      constantly 22:16    47:20,24,25
cat 51:1,3 54:3       94:11              82:6 83:13       contact 8:14        48:10,11,13,14
  54:25 58:21       charge 122:21        84:16,17,18        115:9             49:18,19,21,22
  59:3,19,21        charged 31:17        125:5,11 132:5   contacted 8:17      49:25 50:3,12
  65:16 69:23       charging 20:10     coming 8:7         contain 133:16      50:16 51:16,17
  72:25 73:1,3,5    chemically           48:10 55:17      contempt 16:1       53:10,11,25
  73:8,10,25          95:14              71:15 79:15,20   contend 47:4        54:1,16,17
  74:3 80:4,8,20    chest 27:14          103:5 114:2        48:15,24 64:23    55:10 58:9,10
  80:24 81:7,9      child 23:23        commented            65:3,6,15         64:20 65:21
  81:16,21,25         81:15              15:17              87:15 103:23      66:3,10,11
  82:5,9,12,16      children 30:9,12   commission           108:17            67:24 68:16,19
  82:20 85:13,14      31:3,14            133:25           contending          70:21,24 71:3
  85:16,19 86:18    chiropractor       communicate          69:21             71:5 73:9,11
catwalk 11:13         27:25              17:18            contends 110:5      73:12,16,23
  58:18             choice 81:11       communication      continued 33:15     74:1,4,6,15,16
catwalks 44:2       chooses 46:3         16:10 17:20      contract 21:10      74:21 75:10,11
cause 1:7 4:9       chose 50:14,15     communicatio...      21:14 33:23       75:14,15,18,19
  43:18 133:11      Christmas            18:17,20 19:1    contributed         75:21 76:1,16
caused 40:12          33:11,15         company 94:23        45:13,16,23       76:21 77:1,2,6
  45:10 53:1        circled 124:11       95:20 121:24     control 13:11       77:9,20 78:10
caution 66:19       citizen 29:19      complete 91:4        38:23 39:9,14     78:11 79:1,2
cells 26:25         Civil 1:20           102:9              39:25 41:9        79:23,24 80:5
central 25:9,12     claim 103:20       comply 13:20         42:6 43:21        80:20 81:2,3,9
cerebral 26:2       clarify 53:7         16:1               45:2,6 46:2,4     81:12,13,18,19
  27:18               125:13           computer 99:22       46:11 75:17       82:17 86:8,11
certain 12:22       clarifying 57:2      99:22,25 100:1     76:24 110:8,10    86:12,18,20
  13:8 53:19,20     classes 23:3         111:20,23          110:12,17         87:7 88:12
  93:16 95:5          28:15 29:16        112:17,19          126:3             90:13,14 91:8
certainly 48:8      cleaning 95:14     concerns 92:6,7    conversation        97:24 99:6,7,9
  57:12 68:13       clear 27:22 36:6   concluded            52:8 125:22       99:10,16
  79:3 81:8           56:8 108:7         132:14           Cool 131:14         102:13 107:2
  106:14              131:24           conclusion         copy 7:9 13:7       109:20,21,23
certificate 23:12   close 8:9            127:9,25 128:2   cord 25:25          109:24 110:1,2
  23:14 24:3,4,9    coffee 89:19       conditions 82:4    correct 6:17        110:19,20
certificates        collagen 95:11       130:18,25          9:22 12:18,22     111:21 114:3
  23:14 25:3,10       95:12              131:5              12:23 13:18       117:12,20
  28:5,18           collect 90:19      condo 96:3           17:4,7,8 18:3,4   119:8,9,12

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 38 of 52
                                      EVI DIXON
                                                                              Page 137

  124:3,20           73:3,6,7,16,16 85:2 87:23        despite 37:4          115:15
  126:20 131:22      73:20,21,22,25 105:2 106:3,8     detail 46:7 59:7    dispatcher
corresponded         74:9 89:11,12  106:11,16         detect 122:19         93:19
  16:15,17           124:22         113:8 121:1       determine 35:7      district 1:1,2
correspondence     cuts 72:14 74:11decided 33:16        91:13,24 131:5      4:10,11
  13:14,16,23        93:16          33:17             diamond 64:25       Division 1:3
  14:8,10,12,18    cutting 11:10   decisions 9:12       109:20,22,25        4:11
  15:3,6,13,19     cycle 29:17     declining 132:1    died 75:5           divorce 63:11
  16:5,22 17:2,9     106:11        defendant 1:9      difference 26:8     divorced 62:22
  18:1,6,11,14                      1:16 2:9 4:9,24     72:24 73:3,5        62:25 63:22
corresponden...            D       definitely 31:5      98:5,13             64:3
  15:21            D 3:1,5         degree 22:9,10     different 24:12     Dixon 1:12,15
counsel 37:6       danger 38:1      24:1 33:16          25:5 27:19          3:2,9,14,15 4:7
counselor 23:17     43:24 44:1,3,6  87:21               28:7,13,15          5:3,10,11 9:19
County 133:4,6      44:10 104:3    degrees 23:8,10      52:23 66:13         58:7 60:14,15
couple 126:10      dangers 44:17    23:11 27:23         87:17 91:19         60:18,25 61:3
course 19:24,25    dash 4:10        87:17               95:13 103:9,10      62:20 63:3,12
  45:2,6 51:23     date 4:15 7:22  delete 115:22        108:20              63:23 64:2
  57:19 63:16       19:5            116:1,2           differently           84:7 86:5 90:3
court 1:1,21       dates 8:5,13    deleted 115:20       35:19 69:5          99:5 100:15
  4:10,17,18       dating 61:24,25 deliver 67:4,4       93:6                108:15 113:25
  5:24 19:10       daughter 31:11 delivered 17:13     difficult 45:17       117:7,10
  126:17 127:7      75:2,3         departure 94:12      109:5               126:11,14
  127:12,23        daughter's      depending 76:4     difficulty 109:11     128:22 131:21
  128:6,9,16,17     30:19           97:23               109:15 110:23     doctors 121:22
  132:6,8 133:5    day 1:19 19:6   depends 50:4         111:4,10 113:9      122:5
cranio 27:18        40:6 54:13      105:13,14         dip 82:19 85:9      document 47:13
craniosacral        74:23 75:1     deposition 1:11    direction 49:14       78:8
  8:19 23:2,19      76:3 77:20      1:15 3:8 4:7,12     133:15            documents
  23:19 24:14,19    78:10 85:19     5:16 7:6,14,17    directions 19:13      12:22 13:8,11
  25:14,17,24       86:11 105:25    11:24 12:2,10     directly 50:15      doing 18:5 27:20
  26:21 27:5        106:1,2,10,10   12:13,13 13:1       120:22              29:16 64:12
  28:23 96:9,9      121:5 130:11    42:16 43:3        director 68:10        93:21 94:23
  96:12 119:19      130:20 131:6    77:10 86:1          68:18 106:24        98:14 100:5
crime 31:17         133:20          99:1 117:14       directors 64:14       108:24 115:14
cross 72:23        days 115:24      124:7 131:16        106:18              115:14 121:13
Crowley 1:17        129:18          132:1,5,13        Disc 57:23 58:3       122:18
  2:11 4:13        December 12:21   133:9,11,13         89:20,25          downhill 48:21
CSR 1:22 133:6      13:12 14:9     describe 22:3      disclaimer            49:2,3,4,4,21
current 13:15       33:11 50:11     59:6 74:25          20:24               49:23 53:3
  95:17,18          52:11 54:9      125:14            disclose 36:18        54:3,25 56:4,9
  119:11            57:7 65:18     described          discuss 10:3,5        56:14 57:8
Curtis 5:12         66:16 67:11     125:23,24           17:3                71:2 76:15,16
cut 53:22,24        68:2,19 69:1   designated         discussed 9:6,25      76:20
  64:22 65:12       74:6,14 82:15   109:19,22           10:8 52:15        draw 83:9,10
  72:17,18,21       83:11 84:24    desk 62:14           114:13,24,25      drawing 85:22

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 39 of 52
                                     EVI DIXON
                                                                              Page 138

 86:6            either 15:7        evidence 17:11        64:9              111:12
drawings 84:22     21:19 27:13        40:16             expert 9:13      faster 39:16
drink 89:19        57:7 68:13       exact 7:22 10:22      16:22 21:19       45:19,19
driver's 31:24     82:6 106:23        42:11 55:19         98:19,23       fault 51:12
drop 52:19         110:14,18          101:13            expires 133:25      59:17 71:9,16
 73:24             129:16           exactly 5:22        explain 24:14       71:25 79:23
drop-off 53:24   Email 117:22         67:8 78:6         explanation         81:18 110:19
 64:21 73:21     Emerson 29:16        88:18 128:8         128:20            127:2 129:13
drops 74:11        29:18            examination         expression       February 33:12
duly 5:4 133:9   emphasizing          1:11,15 3:2 5:7     101:24            60:19 133:25
duties 19:19       75:16              118:18                             Federal 1:20
duty 44:12,16    employee           examined 5:5                 F       fee 20:22 96:13
 67:20             120:21           example 6:4         F 3:5 133:1      feel 24:20 27:17
                 employees 13:15      24:13 36:2        Facebook 8:18    feels 72:23
        E          115:12             51:9 63:21          14:25 15:7,14 feet 27:15 55:14
E 3:1,5,5,5,5    employment           70:10 71:19         15:15,16,23    fell 40:8 75:3
  133:1,1          17:21 37:7,8       73:9 82:19          16:9 94:19     fences 36:3
e-mail 3:15 15:7   111:20,24          91:8 96:25          115:21,22,25   files 90:19 91:1
  114:9 116:8      112:2,9 113:3    exchange 35:24      fact 37:24          102:4
  117:12,19,22     116:6,15           36:1                103:15,24      finally 27:1
  117:25 118:3   EMS 102:3          exchanges 35:25       114:25         financial 55:14
  118:24         EMT 29:9,12,14     excuse 35:5 53:5    facts 110:3      find 15:21,24
e-mails 13:14,16   29:17 31:24        66:6 86:16        failed 14:14     finish 5:23 24:6
  18:1 114:16    ended 33:22,23     exhibit 3:6,6,7,7     15:18 16:3     finished 6:5
earlier 58:12      46:14,14 88:14     3:9,10,12,14        17:6 19:2 20:4 Firm 2:5
  60:4 96:22       88:21 111:24       3:15 13:2,6,6       21:18 39:25    first 5:4 7:19
  119:1            112:2,9 113:3      47:12,16,20         45:5              10:4 11:8
early 61:7         116:6,15           52:16 77:11,15    failing 16:1        29:15,15,24
earning 95:22    ends 37:9 57:23      77:15 78:4,7      fails 51:6          30:2,5 32:3
ease 79:8          89:20 131:15       83:10 85:22       failure 44:8        33:7 56:1
easier 76:11     entire 114:9         86:2,6,14,15      fair 84:23 85:1     57:16 60:4
easiest 76:10      128:2              88:10,10,20,25      91:2              62:1,7 72:19
Easter 33:12,14 enzymes 95:13         89:2 98:24        familiar 35:10      80:3,16 85:20
easy 80:3,16     equipment            99:2,6,8            47:16 67:23,24    99:15 109:9
edge 46:13 53:1    44:22              117:15,19           68:8 69:2         133:9
  54:3,25 56:4,6 Esq 2:4,10,11        118:22 122:7        104:25 105:7   flags 68:24
  56:9,15 57:8     3:3,4              122:10 124:6      far 16:25 38:4   flat 64:25 65:11
educating 22:17 establish 40:17     EXHIBITS 3:8          46:17 48:1,2      65:13 72:22,24
education 22:14 Europe 23:4         exist 74:5,14         48:19 89:15       87:11,16,19,21
  22:19 23:16      37:12,14         expected 38:23        127:3             123:6 125:12
  29:7           eventually 61:25   experience          fast 40:23 41:13 flatter 89:9
educational      everybody            119:8,25 120:3      41:16,18,20,22 Fleck 1:17 2:11
  22:4             38:25 92:21        120:6 121:14        42:10,14,17,20    4:13
Eggert 42:22     Evi 1:12,15 3:2    experiences           42:23,25 46:3 flew 40:20 58:18
  43:5,9,13        3:9,14,15 4:7      120:12              46:11 54:18    flip 47:9
eight 34:5         5:3,10           experiencing          71:24 76:19    flipped 46:13,15

                     BRIDGER COURT REPORTERS, INC.
                             (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 40 of 52
                                       EVI DIXON
                                                                             Page 139

fluid 26:2 27:19           G            96:16 100:14    65:24 97:25        49:13,20,24
  27:20            Gallatin 133:4,6     103:8,10        104:4              50:19 52:12,20
focus 17:11        gap 52:7             111:13 124:5  happened 47:10       53:9,17 64:18
focused 7:18       general 10:9         132:5,7         55:11 58:13        65:4,17 67:11
follow-up            67:19 92:18      good 5:24 80:17   59:6,8 75:1        74:6 82:14
  116:20 118:20    Generally 7:20     gotten 85:18      92:8 130:10,12     83:11 84:4,10
  126:9 131:12     German 38:17       government      happening            85:2 86:8,17
following 4:1        38:18              29:4            26:23              87:6,9,10,22
  26:23 64:13      getting 101:5      graduate 23:5   hard 48:5            88:3,12,24
follows 5:5          116:8            graduated 33:4  harm 128:19          89:5 109:10,19
foregoing 133:8    girl 75:5,5        grandchildren   hats 16:18,19        110:1 111:2,4
  133:11,15        girlfriend 14:22     81:16         Hawk 112:4           123:13 125:6
forget 60:5          54:15,21         greater 97:23   hazard 34:23         125:15
forgotten          give 6:23 7:2      green 3:13 29:21hazards 35:8,17    hill 38:2 67:21
  118:23             24:23 36:17,20     29:23,24 30:1   37:20 64:8,10      71:15 72:8,13
form 10:12,17        36:21 46:6,7       30:4 38:8,8,9   94:9 122:15        72:23,24 73:8
  10:22 11:2,6       63:23 96:9         61:10 62:11,12head 27:5 40:22      77:4 90:24
  11:16,20 43:10     116:17             83:21,23,25     46:16              107:14 125:18
  43:13 83:16      given 131:25         109:4 110:14  health 23:22       hire 33:20
formal 22:14,18    gives 24:17          110:18          28:25 29:5       hired 62:1
  29:7             giving 27:4        grew 21:24        95:8,9           hit 40:10,11,12
formed 82:25         119:15,24          37:12,14,15   heard 12:4           40:19,19 45:19
former 13:15       go 5:20 27:3         38:22           18:23 103:8        45:19 51:12
  61:16 120:1        33:5 49:16       groomed 38:6,7    114:22             75:5,6,21,24
  121:14             57:21 59:22        38:19,20      held 4:12 15:25      76:25
forming 124:15       71:23 73:11        109:10 110:23 help 8:25 9:4      hits 51:5
forms 90:25          76:23 80:9       grooming 131:3    24:19 25:17      hold 25:1 31:23
  102:1,1            84:6,7 88:16     growing 121:15    78:14 115:17     holding 26:25
forth 77:23          91:11,15,20      guess 31:7 33:6 helping 17:3       home 31:13
forward 9:13         92:15,25           61:15           25:8,11,12       Hotel 71:20 96:7
foundation           116:22 120:12    guests 104:9      114:25 115:7       96:17
  122:16             123:23 129:23    guns 69:10 70:7   115:17           hour 1:19 20:12
four 106:10          130:4            guy 74:8        helps 24:16        hours 20:13
free 95:14         goes 26:5 76:15                    hereunto 133:19    house 30:20
French 22:6                                  H        Hi-Liter 83:21       31:6
                     76:15,16
friend 32:17         102:20           H 3:5             83:23,25         hundred 48:6
  96:8             going 5:20,22      hand 13:5 77:14 high 22:5 33:4     hurry 96:21
friends 14:25        8:6 9:15,24       83:8 85:20       64:11            husband 63:18
  15:16              13:5 14:1,3       88:9 117:18    higher 86:19         68:17 106:24
front 11:13 50:7     17:22 21:4        133:20         Highway 11:10
  51:2,6,10                           handbook 112:3    11:11 38:11,14           I
                     23:24 33:8
  70:20 73:15        34:20 63:21,22   handed 99:5       38:20 40:18,24   Ian 2:10 3:3
fulfilling 50:10     77:14 83:8       hands 14:24       41:4 42:14,24      4:23 57:17
full 33:17 34:4      85:19,20,21       24:22 25:19      43:17 46:10,19     122:4
  96:13 97:6         86:13 88:9        27:6,8,12        46:22,25 47:6    idea 51:23 61:21
future 65:23                          happen 47:8       47:23 48:1,16      103:17 123:3


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 41 of 52
                                       EVI DIXON
                                                                               Page 140

identification       78:18 100:10       93:23 94:1         17:18 41:3        53:4 54:9,12
  13:3 77:12         100:17,21          101:18 102:5,7     42:9 74:8         54:20 55:2,3
  86:3 99:3          101:1 110:3        102:9 107:12       99:13 117:11      55:16,19 58:11
  117:16           inherent 43:24       112:7 113:24       117:19 118:1      61:12,13,19,21
identify 4:20        44:1,3,5,9,17      121:13 126:15    John's 18:24        66:24 78:5
identifying 94:8   injured 92:25        126:22 127:1     jump 54:3,24        82:19,22 83:14
imcintosh@cr...    injuries 56:5,11     127:13,16,20       55:1 56:4,6,9     84:8,15,23,25
  2:13             injury 44:13,24      128:15,18          56:14 57:8        85:9,10 86:10
important 12:12      45:3,7,13,16       129:17,20        jumper 54:6         87:12,25 88:5
  12:16 75:17        45:25 59:13      investigations     June 63:4           88:7,17 89:15
inaccurate         inquiries 8:11       90:23 101:20     jurisdiction        96:8 101:3
  118:9,11         inspect 130:4        101:23 121:15      106:17            103:16 105:15
incentive 55:14    inspection         investigator       jury 6:13 74:25     107:22 108:12
incident 51:19       130:16             10:19 17:13                          108:17 110:25
  52:2 55:12,13    instance 1:16        91:17 120:1              K           111:14,15,17
  75:10 78:6         71:13              121:8 129:15     K 76:11,14,18       111:17 113:12
  92:14 120:17     instruct 9:15        129:21           keep 23:24          114:18,19,21
included 102:3       129:11           investigators        112:5             114:23 122:4
including 13:13    instructed           101:16           kept 112:8 113:3    126:14,16
  13:14,16 18:1      128:14           involved 75:12     kid 37:21           127:6,15,22
income 95:17,18    instructor 32:15     98:8,9,10,15     Kids 77:23          128:5,9 129:7
  95:25 98:2         32:23 33:3,9       98:16            kind 8:22 10:19     130:23,25
incorrect 53:14      33:10 34:3,13    irrelevant 85:3      22:7 101:24     knowing 54:5
  114:15             37:22 61:5         85:4             kinds 90:18         83:1
independent          120:7            issue 78:6         kinesiology 23:1 knowledge
  102:17,19,23     instructors 28:8                        23:21,22,22       102:16
  102:25 103:1,1     28:14 34:7,17            J          knee 26:4         Konigsleiten
  103:7,13,25        34:22 35:5       Jackets 113:5      knew 10:19 61:3     32:25 33:18
  104:13,17,20     insurance          January 1:19       Knife 71:19
  104:23 105:11      121:24             4:15             knitted 15:1              L
  122:13           intended 56:6      Jeske 1:21 4:17      16:18           landed 40:11,22
indicating 49:16   intention 26:5       133:5            knitting 98:18      46:16 84:11
  83:18            intentionally      Jim 30:6 60:7,8    know 5:22 6:6,9 Lane 5:12
indoors 121:22       119:2            job 34:13 36:19      6:12 8:15 9:5   laptop 17:13,14
industry 32:1      inter 125:16         36:25 62:17        14:5,7 15:20      112:5,8,13
  35:10,13,19,21   interrupting         91:3,11,20         15:21 16:13,14 laughing 71:8
  66:14,22 67:10     53:6               92:2,3,5 94:8      17:16 18:5      Law 2:5
  67:15 89:13      intersection         96:24 101:25       19:11 21:14     lawsuit 9:1,7
  96:25 97:13        73:7 125:6,9       103:4 104:8        24:17,18 29:2     13:25 14:3
  104:12,12,13     intersections        105:12,14          29:3,6 35:4,6,9   18:5 115:1
  104:17,22          67:3 125:9         106:19 121:15      35:12,14,16     lawyer 17:17
influence 126:5    investigation        122:13 129:15      36:24 40:2,21     121:23 128:7
information          10:23 12:6         129:16             41:10,14,15,16    128:10,17
  10:11 11:2         40:5,7 90:7,9    jobs 97:9,12         41:18,23 42:3     129:4
  17:24 36:16,18     90:11,17 91:3    John 1:5 2:3 4:8     45:18 47:13,15 leading 119:4
  36:24 37:5         91:4,10 93:14      13:12,21 14:5      51:22 52:6        120:9 123:22


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 42 of 52
                                         EVI DIXON
                                                                                Page 141

learn 37:17           31:1,3,9 63:2       57:9,13 64:18   manmade 69:16     markings 3:13
learned 37:10         94:21 116:11        65:4,17 66:15    69:21,24 70:4     67:5 104:3
   37:11            lives 31:2,5,5,11     67:10 68:15     manner 44:13      marks 72:17
learning 22:16        63:1                86:17,19,20     map 80:10         Marla 1:21 4:17
led 92:24           located 4:13          87:6,9,11,23     109:20            133:5
left 97:15 111:19   log 17:14 46:15       88:4,12,24      Maria 33:10       Marlene 30:14
legal 127:8,24        83:5,7 85:12        89:5 125:7,15   mark 4:18 35:8     30:15 31:15
   128:2 129:2        88:14,22          loss 95:12         35:17 49:9       marriage 30:5
legs 52:22          long 55:24 59:11    lost 75:3          64:8 67:2,15     married 30:2
let's 21:22 57:15     60:8 84:16        lot 28:20 47:7     68:24,24 69:10    60:5,8,11,15
   60:3 70:10       longer 33:13          61:11 109:4      72:14,18 74:20    62:6,12,20
   71:6 81:14         94:15             lots 63:17         83:9 85:21        68:10
   83:20,24 84:2    look 14:25 15:22    loud 26:16         89:11 93:14      Mary 36:2,13,13
   98:23 126:25       27:17 34:20       lower 82:20        98:23 106:19      121:24 122:3
letter 18:24 19:2     48:19 49:8,8      lying 119:5        106:19 124:12    massage 24:23
   19:3,6             49:17 50:7,14                       marked 13:3,5      24:24,25 26:9
letting 6:12          50:15 78:8              M            37:20 38:7,8     matter 20:11
license 28:2          79:14,18 80:9     M-A-R-L-E-N...     47:12 64:10,10    96:23
   31:24,24           82:1 131:4         30:14             65:17,19 66:6    McIntosh 2:10
licensed 28:24      looked 11:9,12      Mac 2:11 4:23      66:9,15,18,23     3:3 4:23,23 5:8
licenses 28:25        15:24 40:3        machines 73:10     67:1,11 68:1      9:9,15,18 13:4
   31:23              48:18,21 49:14    main 11:21         69:3,8,12,13      57:19,21 58:6
Lids 77:23            52:19,23           16:10,16 25:24    69:14,20,25       77:13 83:19,22
life 114:3 120:11   looking 43:2         90:18 95:11       70:1,4,11 72:3    83:24 84:2,5
lift 69:9             46:25 47:23        129:2             72:9,13 74:12     84:19,21 86:4
limited 13:13         49:1,3,5,10,23    maintain 45:2      74:13 77:12,14    90:2 99:4
   14:2,4             50:3 51:11,11     maker 62:13        86:3,14 88:10     116:21,24
limits 44:21          57:12 64:9        making 94:21       89:8 93:12,15     117:6 119:4
line 125:20           72:8,12 85:13      102:8 103:10      99:3,6 105:2,8    120:8 122:4,16
   128:3              85:16 88:13       man 70:3           106:15,25         123:8,14,20,22
liner 116:8           101:25 121:14     management         107:20 108:3      126:10,13
lines 64:11           122:7,10           23:12             108:18 117:16     127:14 128:1,4
link 78:9,12          124:14 127:12     manager 102:17     117:18 120:17     131:9,13,20
liquid 95:11        looks 49:4 89:9      102:19,23         123:19,24        McMakin 12:3
list 3:15 78:12       118:5 124:21       103:2,7,9,13      124:6,8,24        40:23 41:2,19
   117:23           Loop 11:10,13        103:19,21,25      125:3             42:9 54:23
listed 24:2,5,10      40:19 46:11,12     104:8,14,18,20   marketing 95:1     55:7,13,16
   28:6,16            46:13,19,21,25     104:23 105:11     95:2,7,23         125:24 126:2
listen 131:2          47:3,5,23 48:3     105:13 122:18     97:17,19,20       129:18
little 19:15,16       48:10,12 49:13    manager's          98:6 119:11      McMakin's
   19:17 21:23        49:24 50:12,13     122:13           marking 37:23      12:10 124:7
   26:4 59:10         50:16,18,24       managing 103:4     37:24 66:9       mean 22:20
   66:12 68:24        52:12,13,20       Manhattan 5:12     67:7,19 68:15     26:18 31:9
   76:16,21 91:18     53:9,17 55:23      63:2              69:17 94:8        38:5 39:14
   94:4 102:4         56:4,7,9,15,17    manipulating       106:23 121:2      49:5,6 53:24
live 30:15,18         56:18,25 57:7      25:4,6            122:21            63:14 65:6

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 43 of 52
                                      EVI DIXON
                                                                           Page 142

 67:3 76:14         61:13             13:12 18:15,22    4:23             93:15 95:5
 87:19 101:22      meters 48:6,7      43:16 45:9,12    mother 75:2,6,7   96:21 102:1
 102:11,24         method 15:7        45:15,22 46:5    mountain 33:22    131:23
 103:1 107:22       24:16,19 26:22    52:7 86:22        34:8,14,23     needed 8:19
 109:13,14         Meyer 1:5 2:3      87:1 88:6,8       73:11 94:3       31:12 69:3
 127:11 130:8       4:8 7:7,19 8:4    93:6,10 104:1     122:15 124:3     91:1 102:3,4
means 41:9,14       8:14,25 9:4,6     105:1,19 107:5   move 9:12 17:22   112:6
 41:15,17 42:3      9:25 10:3,6       108:10 111:11     36:15 63:3     needs 31:13 70:4
 42:6               11:2,5 13:17      113:17 120:16     85:21 100:14   negative 116:5
meant 126:2         13:22,24 14:5     129:17 130:3     moved 30:2,4      116:14
measure 48:5,6      14:12,19,22      Michigan 33:21     63:1           negotiate 44:22
measurements        15:4,8,14 16:6   middle 7:23       moving 28:19    nervous 25:9,12
 10:24 88:1         16:12,15,21      Middleton         MT 2:13         network 95:1,2
 90:20 129:24       17:3,18 18:2,7    100:13 115:13    multilevel 97:19  95:7,23 97:17
 130:13             20:1,6,10,16     Mike 2:18 92:13    97:20 98:5     never 13:23
medical 27:22       20:18,23 21:2     113:25            119:11           17:20 18:17
 121:20 122:4,6     21:5,8,11,16     mind 50:4         multiple 121:17   33:22,23 34:25
meet 7:11,19 8:3    37:5 39:25       mindset 23:3      multitiered       38:7,20 40:3
 16:24 17:1,3       40:10,24 41:3    mine 32:18 96:8    97:18            41:11 42:4
 60:25              41:20 42:9,13    minutes 116:17    muscles 27:20     66:18 68:1,4
meeting 9:12        42:15,19,23       118:8                              69:2 70:2,3,6
 14:23 125:14       43:20 45:5       misstates 123:8          N          93:4,10,11
member 31:21        46:3,18 47:4     mistake 92:24     N 3:1             105:1,8
members 61:4        48:20 49:12       132:4,6          N-I-K-O-L-A-S new 83:10
memory 52:7,9       50:6,10,20       mistakes 92:21     30:13          nice 116:7
mention 108:11      51:18 52:10       92:22            Nadine 18:21    Nikolas 30:13
 108:13,14          54:2,5,9,23,24   misunderstood     Nadow 18:21       30:15,25 31:15
mentioned           55:7,11,22,25     108:16           name 5:9 30:7   non-manipula...
 121:16             56:3,14 57:5     moguls 126:3       60:6 103:12      26:10,11,19,21
merge 66:20         65:20 66:9       money 8:20 21:1    108:4,11,13,14 notarial 133:20
 125:7              74:8 77:7 81:4    21:5 98:12        122:2          Notary 1:22
merger 36:4         81:14,16,20,25   Montana 1:2,18    named 122:3       133:5,23
 125:4              82:9,13 83:11     2:6 4:11,14       133:13         note 80:3,8
mergers 67:3        84:23 85:2        5:12 28:3        names 30:12     notes 13:14
 125:10             86:10 87:23       30:16,21 39:2    National 3:10     116:18 130:15
merges 79:15,19     88:3,11,23        39:5,8,21         77:17          November 7:23
 124:24 125:2       95:16 96:11       103:12,16        necessary 68:21   7:23,23 16:20
merging 125:8       99:13 100:2,16    133:2,7,23        68:24 85:9     NSAA 3:10
message 16:8,10     100:20 101:8     month 33:14       need 5:21,23      77:17
messages 13:21      110:4 112:15     monthly 95:17      24:6 33:1 39:5 number 4:9 5:14
 16:11              113:7 114:2,8     95:18             39:9 64:16       13:2 57:23
messenger           114:11 115:1,7   months 51:19,22    69:7 70:11       58:4 77:11
 15:15 16:8,25      115:17 117:11     55:12             72:2,8,13        78:22 79:6
met 7:7,13 8:12     117:20 118:1     morning 14:21      78:24 79:8,14    86:2 89:20
 9:10 10:4          118:24 124:3,8    14:23             79:18,21 83:19   97:23 99:2
 20:21 33:18,19    Meyer's 11:24     Morris 2:11        89:7 91:14       117:15 118:23

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 44 of 52
                                      EVI DIXON
                                                                              Page 143

       O           91:12,23            114:20 116:21    organization      68:11,18 74:12
O 3:5              120:18              118:16 119:18      92:22           75:14 106:18
oath 23:25 36:11 October   62:23       120:20 121:1     organizations     106:24 108:2
  58:8 90:4        62:23 97:5          123:18 124:13      31:21           108:18 114:3,9
  114:12 117:8   off- 131:17           124:23 125:17    ortho 23:1        117:12 118:4
  131:22         off-piste 37:25       126:5 127:2,18   osteopathic       121:3
object 19:8 20:1   38:2,5,12,13        131:15 132:4       23:20          patroller 8:3
  69:21,24 70:4    38:18               132:10           osteopathy        32:3 35:1
  76:25          office 99:24        ones 25:14           23:19           57:16 60:4,23
objection 9:8      106:2,4           online 28:10       outer 46:12 53:1  62:2,16,18
  119:4 120:8    offices 1:17 4:13     94:20,23,25      outline 129:3     75:9 78:1,20
  122:16 123:8   officially 115:11     97:4 119:11      Outpost 96:6,17   93:18,22 96:25
  123:14,20      Oh 60:7 78:9        open 121:19        outside 101:7     97:7 102:22
  127:8,24         118:2             operational        overall 76:14     103:4 120:4
objects 64:10    okay 6:11,16          91:13                              123:1 126:25
                   9:19 11:5,19      opinion 48:25              P        patroller's
  69:16 70:8
  78:25            12:7 15:13          49:10 57:5       P.E 22:6          102:2
obligation 39:11   17:2,22 18:13       65:8,9,16 66:4   P.O 2:5,12       patrollers 34:7,9
  39:21 43:21      18:20 19:22         66:8,13,22       page 3:2 15:23    35:6,25 61:4
  44:21 45:1       23:13 31:7          67:6,9,14          19:14 78:8      61:17 67:6,18
  50:7,11 51:3     41:2 43:12          103:6 105:10       115:21,23,23    67:20 107:21
  51:15 74:19      45:22 46:24         110:22 111:3,8     115:25          107:21 113:17
  75:23 110:11     48:20 50:6,17       111:9,11 113:9   pages 133:16      114:7 115:2,5
  112:10           52:18 53:16         122:14 123:6     paid 20:16,18     115:10,18
obligations 77:8   54:2 56:13,23       123:12,18          65:20 95:16     129:12
obstacle 40:10     57:4,11 58:11       125:10,13          96:13 97:23    pause 6:4 83:20
  40:12            58:23 59:2,12       127:1,6,11       pain 26:25       pay 96:11
obstacles 39:19    60:25 61:8          128:5 129:7      paragraph        paying 55:16
  39:23 51:16      62:17 63:11       opinions 10:12       100:11 101:17   70:19 96:4
  69:7 75:21       64:2,6,23 65:2      10:17 11:3,7       102:14 109:1   pelvis 26:4
  93:16            66:5,12 67:8        11:16,20 32:20     122:7,11       pen 83:8,19
obtain 29:14,23    70:8,10 72:5        43:10,13 82:25   paragraphs       people 11:12
obtained 96:24     73:19 74:10         83:16 85:3,5,6     100:17          24:16,19 29:1
obvious 46:21      77:7 78:22          85:7 92:7        part 25:15,22,23  35:24 39:17,23
  47:1,3 48:12     80:12 82:22         111:5,15           34:13 36:19,25  52:21 63:18
  48:22 50:18      84:5,6,6,19,22      119:15,22,24       76:2 78:19      72:14 75:12,21
  51:16 72:5,8     86:13 87:18         124:16 126:15      79:7 84:9       75:25 78:25
  72:10            88:23 89:24         126:16 127:15      91:11,20 92:4   90:10,21 92:13
obviously 32:19    91:2,18 92:4        127:18,22          92:23 94:8,21   92:19 95:4
  49:3,15 104:19   94:11,14 95:22      128:14,18          94:22 96:7      96:8 97:24
  104:24           96:21 97:12         129:1,10           111:3 112:2     102:1 103:8
occiput 27:13      98:11 100:9,14    opportunity        particular 58:19  104:9 106:18
occur 128:15       106:8,12 107:4      19:22 131:25     parts 25:5        122:1 124:21
occurred 46:6      107:15 108:7      opposite 45:21     patch 84:9        131:2
  51:20 81:5,7     109:7 110:7       oral 1:11,15       patient's 27:3   peoples' 90:20
                   111:9,19 114:8    order 112:16       patrol 7:25 62:7 percent 70:22


                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 45 of 52
                                        EVI DIXON
                                                                                Page 144

period 52:2        piste 38:15,16       99:11,15 100:3    produced 18:10     82:13 91:18
person 72:11         38:17,18           100:6             product 9:11       100:12,15,23
  77:1 81:17       place 4:6 34:7      PRESENT 2:17        95:11 98:8,16     101:14 104:7
  102:20             34:22 35:18       pretty 33:15       products 95:4,5    104:16 106:21
person's 108:14      131:19 133:12      36:4 64:25         95:6,8,10,12      108:20 109:6
personal 38:24     places 80:3,20       65:13 84:10        95:14 98:9,10     111:1 123:10
  39:3 107:7       plainly 51:16        87:21 101:6        98:15             126:18 127:5
  115:13             69:7,10,15        prevent 45:3,7     profile 115:23     127:11
personally 9:20    plaintiff 1:6 2:3   prevented 82:16     115:24           questioning
  105:20             4:8,22             106:14,22         promise 89:19      125:20 128:3
perspective 76:5   plan 78:16 79:6      107:5 108:23      property 112:2    questions 99:19
Petrozzi 7:10,10     97:7              preventing 50:2     113:2             100:4,5,6,19
  109:4            please 4:20 5:1,9    81:24 82:2,9      provide 10:12      112:7 116:19
phone 15:5 16:7      6:6 22:3 30:7      107:3              114:8 117:11      118:14,15,21
  99:23              47:12 78:8        previous 7:18      provided 11:2      119:7,10
photo 52:15,23       109:2 116:24      previously          28:25 36:25       120:14 124:2
  53:20 88:17      plenty 48:9          47:12 64:19        100:22 101:1      126:11 131:10
photograph         PLLP 1:17 2:11       86:14 88:10        114:16 118:1,8   quick 89:16
  3:12 47:22       point 58:11 59:2    primarily 93:18     118:12 122:2      126:10
  48:2,3,8,13        114:15 120:15     primary 91:6       providing 37:4    quote 18:1
  86:15 87:6         128:3             print 19:16        Public 1:22        101:19,19
  88:2,11          policy 73:19        prior 68:1          133:6,23          103:13 104:17
photographs        portion 17:23        120:15            pursuant 1:20
  53:13 130:1        53:13             private 37:5        66:14,22 67:10         R
  131:5            position 66:5       privilege 37:1     put 27:12 34:14 R 3:5,5,5 133:1
photos 46:23,24      103:19            privileged 9:8,9    66:17 68:4,14  Rarely 19:18
  47:2,4 90:20     possession 13:11     17:23 36:15,18     68:18 73:17    RE-EXAMIN...
  102:2            possibilities        36:25 37:5         107:4 120:16     126:12
physical 22:7,8      16:9               100:10,16          120:21,22      read 15:25 16:3
physically 45:18   possibly 52:25      probably 15:9       128:14,25        19:15,17,21,22
physio 23:22       post 15:17           15:16 16:19       puts 120:24       77:22 131:1,25
picture 11:9,12    posted 8:18          19:21 20:15       pyramid 98:3,6  reading 14:16
  11:17,20,23        94:18              30:24 36:13        98:7,14        ready 27:3
  47:15,19 49:9    poster 77:20,21      45:18 46:13                         78:16,23,24
  74:7 82:2,3,11     77:24              48:6,18 78:21            Q        real 126:10
  83:6 84:12       posting 108:12       81:7,22 84:11     quality 105:14  realize 72:19
  85:11,13,18      posts 115:20,22      84:12,14          question 5:23   really 19:10,11
  86:21,24,25        115:25 116:2      probiotics 95:14    6:2,3,8,11,15    41:10,15 45:17
  89:10 124:14     potential 76:5      problem 57:21       6:19 9:16,17     49:9 71:7,24
  124:15           practical 64:12     Procedure 1:21      10:1,2,7,15      76:19
pictures 10:23     practice 119:19     proceedings 4:1     11:1 12:9      reason 6:22,25
  15:1,9 16:17     practices 28:22     produce 12:22       17:24 42:18,18   7:1 56:15,18
  36:3,7,9,12,14   prepare 7:6,11       13:8,10 14:14      55:8 63:14       56:22,25 116:9
  67:4 85:16         7:17 99:12,14      15:18 17:6,9       65:2 66:12,13    116:9 128:25
  90:10              99:18              17:25 19:3         66:21 67:9,9     129:2
piece 46:15        prepared 7:2         21:18              72:20,20 82:8 reasons 57:4


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 46 of 52
                                       EVI DIXON
                                                                              Page 145

  64:3               124:19             10:21,22 19:7      38:24 39:1,3,6   70:16,20,23
recall 16:25       referred 90:12       42:11 51:19,23     51:7 59:14,23    71:4,9,11,12
  18:25 46:17      referring 52:16      52:1,4 55:12       91:6 105:18      71:16,21,25
  52:3,8 55:24       58:16              58:14 74:22        107:6,7,9,10     72:5,13,25
  69:5 78:21       refresher 8:7,8      80:10 83:5         107:13 120:20    73:2,22 74:3
  80:9 93:8          8:10 36:2          100:18 101:13    responsible 56:5   74:20 75:25
  118:5 121:5        101:5 121:10       106:10 121:6       56:10 108:9      76:6 77:5,8,21
  122:1 125:18       121:17,17          130:11             121:2            80:7,16 81:5
  126:1              122:8            remembered         retail 95:4        83:2 85:11
recalling 125:1    regard 119:10        1:14 10:20       return 7:25 8:3    86:22 87:2
receive 20:22      regarding 13:12    remembers 52:9       8:15,25 111:23   88:25 92:8,21
  21:1,2,4,7         13:19 14:17      rent 96:3,4          112:1,10,23      95:25 98:15
  28:12 101:15       18:5 112:7       rental 96:3          113:1            100:22 101:2
received 12:21     rehabilitation     repeat 10:1        returned 112:12    101:10,20
  23:14 28:10        22:9             repeating 29:17      112:19           105:2,5,15,16
  29:7 30:1        rehired 8:7        rephrase 123:10    returning 8:23     107:22 108:24
  36:18 64:7         94:17,19,22      report 7:9 21:19     30:21            110:1,15 111:6
  77:25 78:19        116:8              98:23 131:3      review 11:24       112:14,18
  112:23           Reiki 25:1,2       reported 133:13      12:2,9,12,17     113:14 114:22
recess 58:2        related 55:18      reporter 1:21        43:3 47:12       115:10 117:23
  89:23 117:3      relating 63:24       4:17 5:24          109:2 116:18     118:4,9,15,20
recognize 77:15    relation 93:6        132:8 133:5      reviewed 11:15     124:10 126:23
  77:24 86:15      relationship       Reporting 4:18       12:17,19 53:12   128:8,8,11,12
recognizes 29:4      60:17 63:15      reports 13:13      reviewing 47:14    129:5,10,23
recollect 38:4       119:15             102:7            rhythm 26:1        130:9,10,21,24
recollection       release 24:16      reposition 23:21     27:18            131:4,7 132:2
  8:13               25:8,11,12       represent 9:20     rhythm-wise        132:6
recommended          27:1,2           requested 30:4       27:21          risk 43:25 44:3
  105:1,8          relevance 111:5    residence 30:19    Ride 74:23 75:1    44:6,10 102:17
recommending       relevant 43:17     residing 133:24      76:3 77:19       102:19,20,23
  106:15             104:1,2,3        residual 98:2        78:10            103:1,4,7,9,13
record 4:21 5:25     110:21,24,25     resort 1:8 2:9     rider 78:13        103:19,20,25
  57:22,24 58:4      111:11,15          4:8 36:7 38:11   right 6:15 10:13   104:8,13,18,20
  58:7 84:6 86:5   reliable 55:6,9      102:16 103:12      14:9,11 19:13    104:23 105:11
  89:21,25 108:8     55:10              110:5              19:14,19 25:13   105:13 122:13
  116:23,25        relied 10:11,14    resorts 35:7,18      30:20 34:18      122:18
  117:5 131:21       11:6,19 124:15   responder 29:15      37:1 38:3      risks 44:17
  133:16           relinquished       responding           49:17,19 50:14 road 11:10,14
recount 11:18        30:3               19:20              51:10,13 53:14   40:19 46:11,12
recovery 75:8      rely 10:14,16      response 14:15       53:18 54:13      46:13,19,21
recreation 22:8      11:1 43:9,12       15:19 17:7,10      57:9,13 59:4     47:1,3,5,24
red 38:9             132:7              19:3 21:19         59:24 63:13,19   48:3,10,12,17
reduce 28:20       relying 119:25     responsibilities     64:4 65:25       48:18,21 49:1
reference 77:19      120:3,6            90:7,16 91:11      66:1,2 68:8,11   49:13,24 50:12
  122:8            remember 7:22        94:5               68:15,22 69:15   50:13,16,18,24
referencing          8:5,6 10:18,20   responsibility       69:16,25 70:12   52:12,13,20

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 47 of 52
                                       EVI DIXON
                                                                               Page 146

  53:9,17,22,24       79:19 80:2,11  scene 91:12,20     sell 95:6,10         88:19,24 89:2
  55:23 56:5,7        80:14,15,19      91:24 129:24     selling 95:4       sic 4:9
  56:10,15,17,19      81:17 82:14      130:4            semester 33:12     side 51:11 68:6
  56:25 57:7,9        83:11 84:4,10  scheme 98:3,6,7      33:14              71:1,4,20,24
  57:13 64:18,21      85:2 86:8,11     98:14            send 20:6 116:7      85:13,19 86:16
  65:4,12,17          109:10,16,17   school 22:5 33:4   sending 98:12        86:21 87:1,3
  66:6,8,15,23        109:18,19,23     62:14,14         Sendlhofer           121:4
  67:2,10,16          110:5,14,18    schools 22:22        33:19,20         sign 66:17,19,19
  68:15 69:20         111:2,4          23:1,2           sense 104:5          66:20 68:4,14
  72:14,17,18,21    running 71:14    screw 92:19          129:11             68:18 107:5
  72:22,24 73:1       86:20          screwed 92:14      sent 18:25 19:2      131:25
  73:3,6,7,16,21    runs 61:23         92:16              118:23           SIGNATURE
  73:22,22,25         76:10,11 110:8 seal 133:20        sentence 79:25       132:17
  74:9,10 86:18       110:9 125:5,11 season 33:24       separated 62:24    signed 99:9
  86:19,20 87:6     Ryan 108:6,9       62:9,10 121:18     64:2               101:19,21,22
  87:9,11,23                         seasons 33:17      separating           102:6,15
  88:4,12,24                S          34:2,4             69:22            significant 41:6
  89:5,11,12        S 3:5            second 7:9 60:11   separation 63:5      53:8 64:19,24
  93:16 123:13      S-I-T-T-O-N        78:8 83:20         63:7,11            65:1,5,10,11
  124:22 125:7        30:8           section 44:23      September            65:14 87:5,8
  125:15            sacrum 25:25     see 40:4,21 43:1     60:16              87:12,13,15,20
roads 44:5 73:9       27:15            46:11,18 47:5    series 95:13         87:21 89:3
  125:5             safe 92:20         47:8 48:16       serve 112:17         123:7,13,16
rocks 68:24           102:21 104:9     49:1,9,24 50:5   served 13:7        signs 34:8,23
roller 80:10        safely 44:21,23    50:7,15,20       session 96:9,10      36:4 38:1,9
rollers 80:5,8,20   safer 78:14        51:6 52:22       sessions 96:12       67:5 120:16,21
  80:21             safety 3:11        56:18,21,25      set 4:7 133:19       120:23,25
romance 61:12         77:18,23         57:9 58:17       Seth 29:18           125:4
  61:14               121:21 122:15    59:3,21 65:23    settlement 21:3    Silver 71:19
rope 64:11          sales 97:18        70:16,19,22      setup 121:19       similar 24:25
rub 27:5            saving 114:3       71:1,6,14,20     severity 45:13       25:1 36:4 78:5
rules 1:20 5:20     savvy 19:10        72:10,12,15        45:16,25           82:4
  121:12            saw 36:3 48:18     75:4 76:20       sharp 71:7         simply 15:22
run 11:10 38:11       49:13 53:20      77:4 79:9,10     shook 14:24        single 24:1
  38:14,19 40:24      74:7 115:24      79:15,16,20      short 84:16        sitting 99:21
  41:4,13,21,24     saying 40:25       82:5,7,12 84:2     101:24           Sitton 30:6,10
  42:14,24 43:17      42:15,25 58:14   102:17 130:12    shorthand            30:13,14,15
  46:25,25 47:6       65:22 66:24    seeing 49:5,10       133:14             60:6,7,8,9
  47:23 48:1          102:7 128:21     50:3 56:1 61:3   shortly 7:24       situation 63:17
  49:13,20,24       says 26:24 77:17   81:25 82:9,16    show 47:11         six 20:15
  50:19 51:10,15      78:22 79:6     seen 50:11,13,23     54:19,20 86:13   ski 3:10 7:25 8:3
  55:22 59:3          80:6,13,13       57:12 59:19        124:5              13:12 14:4,5,5
  70:18,23,25         101:21 102:15    65:20 66:9       showed 12:5          14:8,17 32:1,2
  71:7,20,24          124:10           81:22 82:21        21:12 36:3,7,9     32:4,7,13,15
  74:3,6,17,20      scalp 24:23,25     85:17              36:12,14           32:16,17,23
  76:4,4 79:14        26:9           sees 51:1          shown 78:4 87:5      33:2,9,9 34:2,3

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 48 of 52
                                        EVI DIXON
                                                                                 Page 147

  34:6,7,8,9,12      45:1,3 48:9,15      32:5,9 33:23       75:4             spent 20:14
  34:17,22 35:1      49:4 50:6 51:1      35:1,7,13,17     Snowcat 73:20      spinal 25:25
  35:4,6,18,21       51:2,5,6,15         36:17,20 38:11   Snowcats 72:23       26:2 27:18
  35:25 36:3,7       68:9 70:16          38:15 46:2,4       73:10            spoke 75:13
  36:10,12,14        71:25 76:23         57:16 58:23      social 95:3        spoken 113:16
  37:20,22 38:11     77:8 78:13          60:23 61:2,5     somebody 26:24     sports 33:8
  38:14,23 39:9      80:1,2 110:11       62:2 63:6,8,13     61:20 96:7       spot 122:19
  39:14,16,22,25     110:17 127:2        63:25 64:4         114:21 126:19    spot-check
  40:4,24 43:2     skier's 44:9 51:7     70:4 72:17         127:5              122:14
  43:21 44:9,13      75:23 79:23         73:19 74:12      son 31:5,11 96:4   spots 76:5 79:8
  44:21,23 45:6      110:19 129:13       75:9,13 76:11    soon 8:2,24 77:4     79:14,19
  45:9 46:3,6      skiers 38:23          76:12 77:25        112:9            spread 26:2
  47:6 48:1          39:2,5,8 49:15      92:14,16,19,24   sore 59:11,11      spring 33:19
  49:16,24 54:18     55:17 72:22         94:12,15 97:15   sorry 15:20 24:7   ss 133:3
  55:22,22 57:15     75:17 78:24         101:9,15           24:7 26:6        standard 35:13
  59:22 60:3,22      79:8,13,18          102:16 103:9       35:16 53:5,5       67:15 89:13
  61:4,5,16 62:2     80:23 110:8         103:12,24          60:5 65:7 84:6     104:13,17,22
  62:7,14,14,16    skiing 33:21          104:20 108:18      84:6 88:16       standards 35:11
  62:18 66:14        37:12,16,18         109:20 110:5       89:16 111:18       66:15,23 67:10
  67:6,10,15,17      40:6,24 41:13       111:19,20          116:12 125:9     standing 11:13
  67:20 68:11,18     41:20 42:6,9        112:1,3,10,16    sort 20:22 21:7      52:21
  71:10 74:12        42:14,16,19,23      113:2 115:9,12     28:2 68:14       stands 74:8 80:6
  75:9,13,17         42:25 43:17,25      116:6,15 118:3   sounds 108:20      start 5:23 58:3
  76:4 77:17,25      44:3,6,10,18        120:21 125:3     sources 95:24        60:17 89:24
  78:20 80:11        46:10,19,22         126:25 127:21    South 1:17 2:12      96:6,16 109:8
  88:6 93:18,22      47:5 48:16,19       128:19           speak 114:2        started 8:8
  96:25,25 97:7      49:4,13,15,17     Sky's 100:21       speaking 16:21       16:21 24:13
  97:13 102:22       49:20,21 50:19      101:1 103:23       114:7 129:18       32:2 33:5,7,8
  103:3,10 104:1     51:9 54:15          119:25           specific 9:17        37:17 61:24,25
  104:9,12           59:3 61:1,11      slightly 27:12       92:10 93:8         62:16 95:21
  106:18,24          70:18,23,25       slope 38:6 44:23     109:16           starting 97:4
  107:21 108:2       71:8,19 75:2        75:3             specifically       state 5:9 28:3
  108:18 110:8       76:18 77:3        slopes 78:15         25:16 37:15        31:23 133:2,7
  111:11 113:16      80:9,14 81:13     slow 51:3 56:16      67:22 92:12        133:23
  114:2,9 115:1      82:14 84:15         66:17,19 68:4      100:9,16,21,25   stated 101:17
  115:4,9,18         105:24              68:14,18 78:24     101:8,12         statement 12:5
  117:12 118:3     skill 133:17          80:4,19,21,23      102:25 103:16      55:19 102:2
  120:4,7 121:19   skis 75:3 94:2      slowed 57:6          107:17,19          109:4 110:21
  123:1 126:25     skull 25:24           66:10 81:6,8       108:1            statements
  129:11             27:13,14            81:10,21         speculation 66:2     10:24 90:21,22
skied 41:9 61:22   sky 1:8 2:9 4:8     slower 77:3          66:4             states 1:1 4:10
  67:25 84:14        4:24 7:25 8:3     small 85:12        speed 43:16,21       29:1,8,19,25
  87:23 88:3,11      8:16,23,25          111:10             45:2,6,12,15       32:5 78:23
  88:23              10:10 13:15       snow 69:10 70:7      45:23 111:12       80:1
skier 41:12 44:8     14:21 17:12,14      73:17            spell 30:7 33:1    stations 121:23
  44:12,14,16,20     17:17,19 32:3     snowboarder        spending 94:2      stay 78:16

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 49 of 52
                                       EVI DIXON
                                                                                  Page 148

  110:11,17          82:4             T 3:5,5 133:1,1      90:17,23,24          55:5,6 56:20
Steamboat 36:1     succeed 21:2       take 15:1 38:23      101:18 107:12        57:2 108:9
steep 53:17,25     sudden 47:9          38:25 39:3,6       113:24               114:14 118:8
  64:18 65:11,13   suggested 110:4      57:17 59:23      TECHNICIAN             118:12 119:1
  87:4 89:3        suggestion 9:3,4     70:10 71:6         4:6,25 57:23         123:5,9 124:7
  111:1              9:4 80:17          78:13 80:2,15      58:3 89:20,24        126:6 133:16
steepness 43:24    suing 114:23         89:16 105:18       116:22,25          text 15:7 16:8,11
  45:10 109:15     summer 62:11         107:6 129:24       117:4 131:15         77:22
Steve 29:16,18       112:5              130:1,13         techniques           texts 13:15,16
stipulate 128:1    summers 112:6      taken 1:16 4:2       23:21                18:2
stop 39:17,22        112:8              5:16 48:2,4,9    telephone 5:14       thank 57:2,2,20
  48:9 75:20,24    summertime           58:2 82:4        tell 7:5,16 9:24       61:22 83:25
  76:25              32:16              86:15,21,23        11:5 21:24           114:3 132:10
story 61:12,14     Summit 71:20         87:1 89:23         24:18 42:8         thanking 15:9
  75:6,7 94:21     supervisor           117:3 133:12       51:18,25 74:25     the-record-dis...
  94:22              90:16 91:3,7     talk 5:21 21:22      92:15,25 94:16       131:18
straight 74:2        91:10 93:24        24:18 31:25        106:17 107:8       theoretical
stream 98:2          94:1 101:18        37:9,11 57:15      113:7,10,13          64:11
  120:12             107:12,18          60:3 61:17         114:14 115:14      therapist 8:19
stress 24:17         121:3 126:20       83:3 90:6          116:10 129:3         23:17,18
  26:25 27:2         126:22             92:18 93:15      telling 93:14        therapy 22:7,8
strike 17:22       supervisors          100:13 103:18      106:23 126:1         23:2,20 24:14
  35:5 36:15         64:13 92:8,15      115:12             131:2                24:19 25:18
  66:7 91:9          93:1,5,14 94:1   talked 8:22        ten 55:14 107:24       26:21 28:23
  100:14 108:22      106:18 107:14      17:17 25:4       tendons 27:20          119:19
  122:24           supposed 92:15       28:23 42:12      term 41:16           thighs 126:3
struggles 75:8       92:25 127:16       43:4,5 60:4        103:1              thing 11:19,21
struggling 49:11     127:19             90:21 99:19      terrain 43:24          12:17 26:15
studied 22:6       sure 5:19 11:21      101:14 103:18      44:23 45:10          71:18 76:2
study 33:8           42:21 48:7         114:22 121:24      47:9 86:17           84:12 90:19
stuff 15:1 28:20     62:7 90:19,25      128:23           testified 5:5 41:3   things 10:16
  90:18              91:4 92:19       talking 24:13        41:19 42:9,23        11:8,22 15:4
stupid 129:14        102:8,21 103:8     58:12 97:18        54:23 55:21          24:2,5,9,13
subject 16:16        103:10 104:8       122:5              68:7 114:11          28:9,16,24
  22:7 57:18         130:12           talks 36:1           117:10 121:16        29:4 67:2,19
  127:11           switch 57:18         121:22,23          124:23 125:2         68:23 72:7
subjects 16:14     sworn 5:1,5        Target 98:18         125:22               79:7 92:18
submitted 98:22      133:9            taught 69:6 70:2   testifies 41:12        93:15,16 101:9
subpoena 3:9       system 23:10,11      70:3 76:3        testify 95:16          121:21
  12:21 13:7,20      25:9,13,24,24      80:15,18 90:22     133:9              think 6:4 7:10
  14:2,15 15:19      26:20 27:17        92:23            testifying 109:8       8:11 11:22
  16:1 17:7,10       97:22            Taylor 100:13      testimony 4:2          12:12 16:18
  17:25 19:3,8     systems 16:10      teach 33:21          6:24 7:3 12:13       18:24 20:25
  19:14,20 21:20     27:19            teachers 28:7        23:25 24:8           21:9,12 33:20
  112:13,17,24                        teaching 33:24       36:11 42:2           37:8 38:14
substantially             T           team 90:8,9,13       43:3 50:17,20        39:2,4 40:19

                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 50 of 52
                                        EVI DIXON
                                                                                  Page 149

   45:15 50:4,23      130:3 131:16       80:4,8,20,24     trees 39:18 69:9    Uh-huh 26:12
   51:21 54:5         133:12             88:7               69:12,13,13,14     43:6 57:3
   55:18 56:13,15   times 7:7,18       traffic 79:14,19     70:11,15           59:25 64:22
   58:17 68:21,23     44:13 67:25      trail 36:4 44:23   trial 63:21          76:7 106:5
   69:12 72:18        91:15 103:18       67:3 73:24       Triangle 11:11       122:12,17
   80:12 83:16        121:17,25          109:20 124:24      40:9 52:14         125:19,25
   85:8,11 87:8     title 117:22         125:2,4,7,10       56:7               126:21
   92:9,10 96:13    to-wit 4:2         trails 66:19       tried 19:11         um 7:7,22 8:9
   99:25 100:24     today 6:22 7:3       125:5,8          true 37:20 38:22     12:5 14:20
   101:4,11 103:5     26:16 58:12      trained 74:22        53:15 69:3,4,6     20:12 29:2
   104:3,15           96:20 108:8        78:24 79:7,13      69:18 72:16        38:6,7 42:21
   107:10,13,19       118:12 126:6       80:1,7 81:1        74:10 93:17        68:23 87:16
   108:1 118:13       130:9              100:23             94:18 133:16       91:15 92:9
   120:11 121:11    Today's 4:15       training 57:15     trunk 40:11,22       94:4 97:25
   126:8 127:18     toe 26:4             60:3 64:7,12       45:19              104:2
   128:13 130:2     told 8:6,10          77:25 78:20      truth 133:10,10     understand 5:19
   131:9,11           10:12,16,18        92:10,23 101:4     133:11             5:25 6:9,12,13
thinking 18:4         11:6 17:18         101:6,13,15      truthful 6:23 7:3    6:14,14,20
   69:5,5 70:6        37:2 41:5,8,25     121:10,20,21     try 72:18 83:24      31:7 41:7
   85:18              42:13,19,22        121:23 122:2,3     83:24              48:25 49:7,11
third 19:14           43:9,13 52:4       122:6,8          trying 18:23         57:1,1 58:8,8
third-party 9:16      70:6 92:4,6,9    trainings 121:21     54:3,18,24         63:14 66:21
thought 55:25         92:12 93:11        122:4              55:1 56:4,9        73:2 90:3,8
   62:7 69:2          96:22 101:9      trains 121:7         63:20 64:6         104:6,7 117:7
   92:24              115:4 128:22     transcribed          67:6,18            126:18 127:10
three 9:2 16:19     Tom 12:3 40:23       133:14           turn 71:7 84:16      131:22
   33:13 78:13        41:19 112:4      transcript 11:25     84:16             understanding
tickets 61:17,19    Toni 33:18,20        34:21 132:1,5    turns 84:20          63:19
   61:20,21         top 72:15          transition 52:12   twin 8:18           undulates 76:14
till 33:16          total 34:1,2         52:13,24 53:9    two 8:8,10 9:2       76:15
tiller 73:14,15     touch 23:21 27:9     53:17,25 64:17     33:10,14,17       undulation
time 4:6,16 5:21      27:14,16           64:19,24 65:3      34:4 57:8          76:21,24
   13:25 14:2,4     tourism 22:9,10      86:16 87:5,8       61:13 94:4        unfamiliar 80:2
   14:12 16:25        23:12 33:16        87:12,13,14        99:14,18 116:7     80:13,15,19
   20:8,11 29:24    towers 69:9          89:3 123:6,12      125:8,11          United 1:1 4:10
   30:2 34:5        track 51:2,3         123:19 124:18      129:18 130:11      29:1,8,19,25
   37:21 48:9         54:4,25 59:3       124:20 125:16    two-sided 78:7       32:4
   51:24 52:2         59:20,21 65:16     125:16           type 21:13 23:18    universities
   54:16 57:24        69:23 72:25      traveling 31:12      95:6,9             22:22
   58:4 59:11         73:1,3,6,8,25    treat 8:20,21      typed 99:25         university 22:6
   60:11 62:5         74:3 81:7,9,16   treatment 27:5       132:7              22:13,15,22
   78:25 80:3,16      81:21,25 82:6    tree 40:22 45:19   typewriting          23:6,9,15 33:5
   89:21,25 94:2      82:9,12,16,20      51:10,12,12        133:15            Unruh 2:18
   94:7 96:7 97:6     85:13,14,16,19     70:10,16,20,23   typing 100:5         92:13 113:25
   113:19 117:1,5     86:18 88:5,8       71:1,6,8 84:8                        untrue 36:6,9
   126:9 129:12     tracks 73:10         110:1                   U            untruthful

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 51 of 52
                                    EVI DIXON
                                                                            Page 150

 118:12 119:2    wait 62:4          107:11 131:1       55:5,7,19 84:4    14:4,5,17
upfront 20:23    waitress 32:17    watch 27:19         84:8,20 98:19     40:13 45:9
upgraded 29:17    32:19            watched 75:10       119:5 120:11      46:6 59:15
uphill 46:16     WAIVED            watching 55:22      122:17 123:16     104:1 111:11
 71:1,10 76:19    132:17            55:25              123:24 127:10    wrecked 52:10
use 25:19 38:17  Walas 2:4,5 3:4   way 35:14,20        133:8,17,19       59:4
 83:21,23         4:22,22 7:11      41:23 46:14       witnessed 55:13   write 90:22
 128:16,17        7:15 9:8,10,17    53:22 55:3        wmorris@cro...     127:4,5
usually 19:15     9:19 18:18        66:24 73:17        2:14             writing 128:18
                  41:25 42:8        76:19 84:13       wool 98:18        written 10:24
        V         57:17,20 83:21    105:15 126:6      word 38:17,17      15:6 21:10,13
vacation 34:5     83:23 84:1        130:23             41:1,7,10,11      21:15 121:12
vacations 33:7    116:20 118:15    we'll 83:9 84:3     42:4,21 103:1    wrote 7:8 43:11
variation 45:10   118:19 119:6     we're 56:8 57:24   wording 42:11      52:25 127:1
  86:17           120:10,13         58:4,7 63:21      words 18:7
variations 43:23  122:20 123:10     89:21,25 117:4     22:21 48:2                 X
vehicles 72:23    123:11,15,17      121:13 131:21      73:20 74:11      X 3:1,5
verbal 18:25      123:21 124:1     we've 40:7          83:15 98:1
versus 4:8        126:8 127:8,24   weather 131:3       99:12                    Y
vertical 73:21    131:11,14        week 18:12,12      work 9:11 10:9    yarn 98:18
  73:24 74:11    Walmart 98:17     weeks 8:8 9:2       23:23 24:22      yeah 6:7 12:15
video 4:6,12,25 want 46:6 47:11     33:10,14,14        26:3 32:19,23      13:9 14:10
  57:23 58:3      48:24 61:12,13    51:22,22           33:2 34:1,2        15:15 16:4
  74:23 75:1,10   61:18 80:4       weight 95:12        63:6,8,12,15       21:17 24:7
  76:3 78:9,10    83:9,10,14,21    wellness 95:8,9     63:24,25 64:3      29:13 37:17,22
  78:12 89:20,24  90:6 96:8 97:2   went 7:9 14:21      99:22 119:8        38:4 39:20
  116:11,22,25    97:6 108:4,7      22:5 28:15        worked 19:25        41:5 42:1
  117:4 131:15    108:17 111:14     35:25 46:12        32:4,7 33:9        45:24 47:15
videographer      111:14 116:3      74:8 88:19         34:25 62:13        57:21 59:5
  4:19            116:22 117:18     90:20 93:4         90:10 107:24       60:7 61:16
videos 94:19,22   128:19 131:24     130:12            working 17:19       62:19 63:1,9
videotaped 1:11 wanted 20:1        weren't 38:16       26:1 32:2,8,15     65:23 68:12
  1:14 132:13     33:20 57:8        92:12 93:1         32:16 34:12        70:9,17,17
Vienna 22:2,6     61:22            WHEREOF             60:22 61:4         71:10,22 72:6
  22:13,15,23    wanting 16:18      133:19             68:5,6 93:18       73:15,18 75:22
  23:6,9,15       56:14 114:2      whoops 15:20        94:15 96:6,16      77:21 79:10
visible 69:7,10  wants 54:20       wide 84:10          97:5 102:22        80:25 83:24
  69:15          warning 34:14     wife 8:22 18:9      105:4 106:1,2      84:1 85:23
vitamins 95:13   warnings 34:7     wins 21:8           106:3,8 114:25     86:7 88:21
vizes 64:11       34:14,22 35:18   winter 33:7,16      127:21             89:1,15,18
vocabulary       wasn't 42:18       61:11 62:13,15    works 84:2          91:22 95:20
  41:11 42:5      46:22 64:11       67:4 94:10        world 32:8          96:1,18 98:1
voided 84:9       65:2 67:8 68:5   witness 4:25 5:4   wouldn't 38:13      100:8 101:21
vs 1:7            94:17 97:7        9:16 12:3,14       81:7 129:11,14     102:10,18
                  105:3 106:20      16:22 40:21,23     129:16             104:15 105:6
        W         106:21 107:11     41:12,19 54:22    wreck 13:12         107:23 109:3


                     BRIDGER COURT REPORTERS, INC.
                             (406) 582-0668
  Case 2:18-cv-00002-BMM Document 240 Filed 03/08/21 Page 52 of 52
                                       EVI DIXON
                                                                            Page 151

  110:16 115:22      66:16 67:12      2007 62:16         59741 5:13
  116:13 117:13      68:2,19 69:1     2008 123:4         59772 2:6
  117:21,24          74:6,14 82:15    2009 123:4
  118:6,10,25        83:11 84:24      2015 13:13 14:9            6
  119:13,20          85:2 87:24         52:11 54:10      600 20:16,18
  120:2,11 122:9     101:17 105:2       57:7 63:1,3      65 3:7 124:6
  125:5 126:24       106:3,16 113:8     65:18 66:16
  127:4 128:23     11:26 117:1          67:12 68:2,19            7
  129:6 130:10     11:32 117:5          69:1 74:6,15     7 100:11,12,17
  131:8,23 132:9   11:51 131:16         82:15 83:12        122:7 124:10
year 23:5 33:6       132:14             84:24 85:3       70 3:9 13:2,6,6
  60:20 62:8       117 3:15             87:24 105:2      71 3:10 77:11,15
  92:12 94:4       118 3:4              106:3,9,16         77:16 78:4,7
  101:5 123:3      11th 50:11           113:8 121:1      72 3:12 85:22,23
yearly 37:2 92:5     106:11 121:1     2019 62:23           86:2,6
years 32:25 33:2   122 3:14           2020 1:19 4:15     73 3:14 99:2,6,8
  34:1 93:13,17    123 3:7              133:21             122:7,11
  93:21 107:24     126 3:3            2023 133:25        74 3:15 117:15
  123:2            13 3:6,9 86:14     246-1067 2:7         117:19 118:23
yellow 38:9          86:15 102:14     24th 1:18 4:15     77-78 3:11
yesterday 7:15       122:11           25 3:6 47:12,16            8
  12:4 18:19       15 109:1             52:16
                                                         8 100:11,17
  21:13 41:5       150 48:7           29 3:7 31:15,16
                                                         8:59 1:19 4:16
  52:23 53:21      15th 62:23           88:10,10,20,25
                                                         80s 61:6,7
  74:7             175 87:19            89:2
                                                         85-86 3:13
                   18-CV-00002-...
       Z                                      3          86 3:6 29:25
                     1:7
zucchini 84:9                         3 79:6 89:25       86/'87 33:24
                   18-CV-0002 4:9
                                      30 87:20           87/'88 33:25
                   180 87:17
       0                              31 31:15,15        88 30:1 33:25
                   1915 1:17 2:12
04 133:25                             3180 5:12            60:10
                     4:13
                                                         88-89 3:7
        1          1976 33:4
                   1986 23:7                 4
1 57:23 78:22                         406 2:14 5:15              9
                   19th 1:18 2:12                        90s 61:7
10 106:8                              4591 2:5
                     4:14                                92 60:10
10:06 57:24                           47 3:6
10:11 58:5                 2                             94 60:10
10:49 89:21                                  5           99 3:14
                   2 58:4 89:20
10:53 90:1         2004 30:4 61:10    5 3:3
100 20:12 70:22    2004/2005 61:11    500 20:24
  95:18,19,23      2005 60:16,21      501 2:7
  96:15              62:6,12          52 3:6
10969 2:12         2005/2006 62:9     556-1430 2:14
11 13:12 14:9        62:15            579-9694 5:15
  52:11 54:10      2006 62:3,5,8,15   59718 1:18
  57:7 65:18       2006/2007 62:10    59719-0969 2:13


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
